Exhibit 10.2

 

 

 

SENIOR SECURED TERM LOAN CREDIT AGREEMENT

dated as of

May 20, 2014

Among

CORPORATE CAPITAL TRUST, INC.

The LENDERS Party Hereto

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

J.P. MORGAN SECURITIES LLC

MIZUHO BANK, LTD.

HSBC SECURITIES (USA) INC.

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

BARCLAYS BANK PLC

and

GREENSLEDGE CAPITAL MARKETS LLC,

as Co-Syndication Agents

GOLDMAN SACHS BANK USA

MORGAN STANLEY SENIOR FUNDING INC.

and

BMO CAPITAL MARKETS CORP.,

as Joint Managers

 

 

J.P. MORGAN SECURITIES LLC

MIZUHO BANK, LTD.

HSBC SECURITIES (USA) INC.

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

and

BARCLAYS BANK PLC,

as Joint Lead Arrangers and Joint Bookrunners

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE I DEFINITIONS

     1   

SECTION 1.01.

  Defined Terms      1   

SECTION 1.02.

  Terms Generally      24   

SECTION 1.03.

  Accounting Terms; GAAP      24   

SECTION 1.04.

  Currencies; Currency Equivalents      24   

ARTICLE II THE CREDITS

     25   

SECTION 2.01.

  The Commitments      25   

SECTION 2.02.

  Loans and Borrowings      25   

SECTION 2.03.

  Requests for Borrowings      25   

SECTION 2.04.

  Funding of Borrowings      26   

SECTION 2.05.

  Interest Elections      26   

SECTION 2.06.

  Termination or Reduction of the Commitments      27   

SECTION 2.07.

  Repayment of Loans      28   

SECTION 2.08.

  Prepayment of Loans      28   

SECTION 2.09.

  Fees      29   

SECTION 2.10.

  Interest      30   

SECTION 2.11.

  Market Disruption and Alternate Rate of Interest      30   

SECTION 2.12.

  Computation of Interest      31   

SECTION 2.13.

  Increased Costs      31   

SECTION 2.14.

  Break Funding Payments      32   

SECTION 2.15.

  Taxes      33   

SECTION 2.16.

  Payments Generally; Sharing of Set-offs      35   

SECTION 2.17.

  Mitigation Obligations; Replacement of Lenders      37   

SECTION 2.18.

  Incremental Term Loans      37   

SECTION 2.19.

  Extensions of Loans      38   

ARTICLE III REPRESENTATIONS AND WARRANTIES

     40   

SECTION 3.01.

  Organization; Powers      40   

SECTION 3.02.

  Authorization; Enforceability      40   

SECTION 3.03.

  Governmental Approvals; No Conflicts      40   

SECTION 3.04.

  Financial Condition; No Material Adverse Change      40   

SECTION 3.05.

  Litigation; Actions, Suits and Proceedings      41   

SECTION 3.06.

  Compliance with Laws and Agreements      41   

SECTION 3.07.

  Anti-Corruption Laws and Sanctions      41   

SECTION 3.08.

  Taxes      41   

SECTION 3.09.

  ERISA      41   

SECTION 3.10.

  Disclosure      41   

SECTION 3.11.

  Investment Company Act; Margin Regulations      42   

SECTION 3.12.

  Material Agreements and Liens      42   

SECTION 3.13.

  Subsidiaries and Investments      43   

SECTION 3.14.

  Properties      43   

SECTION 3.15.

  Affiliate Agreements      43   

SECTION 3.16.    

  Security Documents       44   

 

-i-



--------------------------------------------------------------------------------

     Page  

ARTICLE IV CONDITIONS

     44   

SECTION 4.01.

  Effective Date      44   

SECTION 4.02.

  Each Credit Event      45    ARTICLE V AFFIRMATIVE COVENANTS      46   

SECTION 5.01.

  Financial Statements and Other Information      46   

SECTION 5.02.

  Notices of Material Events      48   

SECTION 5.03.

  Existence; Conduct of Business      49   

SECTION 5.04.

  Payment of Obligations      49   

SECTION 5.05.

  Maintenance of Properties; Insurance      49   

SECTION 5.06.

  Books and Records; Inspection Rights      49   

SECTION 5.07.

  Compliance with Laws      49   

SECTION 5.08.

  Certain Obligations Respecting Subsidiaries; Further Assurances      50   

SECTION 5.09.

  Use of Proceeds      52   

SECTION 5.10.

  Status of RIC and BDC      52   

SECTION 5.11.

  Investment and Valuation Policies      52   

SECTION 5.12.

  Portfolio Valuation and Diversification, Etc.      52   

SECTION 5.13.

  Calculation of Borrowing Base      55   

SECTION 5.14.

  Maintenance of Credit Ratings      59    ARTICLE VI NEGATIVE COVENANTS      59
  

SECTION 6.01.

  Indebtedness      59   

SECTION 6.02.

  Liens      60   

SECTION 6.03.

  Fundamental Changes and Dispositions of Assets      60   

SECTION 6.04.

  Investments      62   

SECTION 6.05.

  Restricted Payments      62   

SECTION 6.06.

  Certain Restrictions on Subsidiaries      64   

SECTION 6.07.

  Certain Financial Covenants      64   

SECTION 6.08.

  Transactions with Affiliates      64   

SECTION 6.09.

  Lines of Business      64   

SECTION 6.10.

  No Further Negative Pledge      64   

SECTION 6.11.

  Modifications of Certain Documents      65   

SECTION 6.12.

  Payments of Other Indebtedness      65    ARTICLE VII EVENTS OF DEFAULT     
66    ARTICLE VIII THE ADMINISTRATIVE AGENT      69    ARTICLE IX MISCELLANEOUS
     72   

SECTION 9.01.

  Notices; Electronic Communications      72   

SECTION 9.02.

  Waivers; Amendments      73   

SECTION 9.03.

  Expenses; Indemnity; Damage Waiver      76   

SECTION 9.04.

  Successors and Assigns      77   

SECTION 9.05.

  Survival      79   

SECTION 9.06.

  Counterparts; Integration; Effectiveness; Electronic Execution      80   

SECTION 9.07.

  Severability      80   

SECTION 9.08.    

  Right of Setoff       80   

 

-ii-



--------------------------------------------------------------------------------

     Page  

SECTION 9.09.

  Governing Law; Jurisdiction; Etc.      81   

SECTION 9.10.

  WAIVER OF JURY TRIAL      81   

SECTION 9.11.

  Headings      81   

SECTION 9.12.

  Treatment of Certain Information; Confidentiality      82   

SECTION 9.13.

  USA PATRIOT Act      82   

SECTION 9.14.

  No Fiduciary Duty      82   

SECTION 9.15.    

  Termination      83   

 

SCHEDULE I

     —       Commitments

SCHEDULE II

     —       Material Agreements and Liens

SCHEDULE III

     —       Subsidiaries and Investments

SCHEDULE IV

     —       Transactions with Affiliates

SCHEDULE V

     —       Moody’s Industry Classification Group List

SCHEDULE VI

     —       Approved Dealers and Approved Pricing Services

SCHEDULE VII  

     —       Excluded Assets

EXHIBIT A

     —       Form of Assignment and Assumption

EXHIBIT B

     —       Form of Opinion of Counsel to the Borrower

EXHIBIT C

     —       Form of Borrowing Base Certificate

EXHIBIT D

     —       Form of Borrowing Request

EXHIBIT E

     —       Form of Interest Election Request

 

-iii-



--------------------------------------------------------------------------------

SENIOR SECURED TERM LOAN CREDIT AGREEMENT dated as of May 20, 2014 (this
“Agreement”), among CORPORATE CAPITAL TRUST, INC., each Person from time to time
party hereto as a Lender and JPMORGAN CHASE BANK, N.A. as Administrative Agent.

The Borrower has requested that the Lenders provide a term loan credit facility
under this Agreement to the Borrower in an aggregate principal amount of
$400,000,000, the proceeds of which will be used in accordance with
Section 5.09. The Lenders are prepared to extend such credit upon the terms and
conditions hereof, and, accordingly, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR,” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans constituting such Borrowing, are denominated in Dollars and
bearing interest at a rate determined by reference to the Alternate Base Rate.

“Additional Debt Amount” means, as of any date, the greater of (i) $75,000,000
and (ii) 5% of Shareholders’ Equity.

“Additional Lender” has the meaning assigned to such term in Section 2.18(c).

“Adjusted LIBO Rate” means, for the Interest Period for any Eurocurrency
Borrowing, an interest rate per annum (rounded upwards, if necessary, to the
next 1/16 of 1%) equal to (a) the Eurocurrency Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate for such Interest Period.

“Administrative Agent” means JPMCB, in its capacity as administrative agent for
the Lenders hereunder.

“Administrative Agent’s Account” means, an account designated by the
Administrative Agent in a notice to the Borrower and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Advance Rate” has the meaning assigned to such term in Section 5.13.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. Anything
herein to the contrary notwithstanding, the term “Affiliate” shall not include
any Person that constitutes an Investment held by any Obligor or a Designated
Subsidiary in the ordinary course of business. For the avoidance of doubt, in
respect of the Borrower, the term “Affiliate” shall include CNL Fund Advisors
Company and KKR Asset Management LLC and their respective Affiliates.

“Affiliate Agreements” means any agreement between the Borrower or any of its
Subsidiaries, on the one hand, and any of their Affiliates, on the other hand.



--------------------------------------------------------------------------------

“Agreed Foreign Currency” means, at any time, any of Canadian Dollars, Euros,
Pounds Sterling, NZD and any other Foreign Currency in which loans are available
under the Revolving Credit Facility so long as at such time (a) such Foreign
Currency is dealt with in the London interbank deposit market and (b) such
Foreign Currency is freely transferable and convertible into Dollars in the
London foreign exchange market.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate for such day plus 1/2 of 1%, (c) the rate per annum equal to 1% plus the
LIBOR Screen Rate at approximately 11:00 a.m., London time, on such day (or if
such day is not a Business Day, the immediately preceding Business Day), for
Dollar deposits with a term of one month and (d) in the case of the Initial Term
B Loans, 1.75% per annum. Any change in the Alternate Base Rate due to a change
in the Prime Rate, the Federal Funds Effective Rate or the LIBOR Screen Rate as
set forth above shall be effective from and including the effective date of such
change in the Prime Rate, the Federal Funds Effective Rate or such LIBOR Screen
Rate, respectively.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption.

“Applicable Agent” shall have the meaning assigned to such term under
Section 5.12(b)(iii)(A).

“Applicable Margin” means, for any day, with respect to any ABR Loan, 2.25% and
in the case of any Eurocurrency Loan, 3.25%.

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment. If the Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Commitments most recently in effect, giving effect to any assignments.

“Applicable Premium” means, with respect to any Initial Term B Loan being
prepaid on any date pursuant to Section 2.08 or required to be assigned by a
non-consenting Lender pursuant to Section 2.17(b) and 9.02(d), an amount equal
to all interest that would have accrued on such Initial Term B Loan during the
period commencing on the date of such prepayment and ending on and excluding the
one year anniversary of the Effective Date (based on the interest rate
applicable to such Initial Term B Loan on the date of prepayment).

“Appropriate Lender” means, at any time, with respect to Loans of any Class, the
Lenders of such Class.

“Approved Dealer” means (a) in the case of any Portfolio Investment that is not
a U.S. Government Security, a bank or a broker-dealer registered under the
Securities Exchange Act of 1934 of nationally recognized standing or an
Affiliate thereof, (b) in the case of a U.S. Government Security, any primary
dealer in U.S. Government Securities and (c) in the case of any foreign
Portfolio Investment, any foreign broker-dealer of internationally recognized
standing or an Affiliate thereof, in the case of each of clauses (a), (b) and
(c) above, as set forth on Schedule VI or any other bank or broker-dealer
acceptable to the Applicable Agent in its reasonable determination.

“Approved Pricing Service” means a pricing or quotation service as set forth in
Schedule VI or any other pricing or quotation service approved by the board of
directors of the Borrower and designated in writing to the Administrative Agent
(which designation shall be accompanied by a copy of a resolution of the board
of directors of the Borrower that such pricing or quotation service has been
approved by the Borrower).

 

-2-



--------------------------------------------------------------------------------

“Approved Third-Party Appraiser” means each of (a) Duff & Phelps Corporation,
(b) Lincoln Partners Advisors, and (c) any other third party appraiser selected
by the Borrower in its reasonable discretion.

“Asset Coverage Ratio” means the ratio, determined on a consolidated basis,
without duplication, in accordance with GAAP, of (a) the value of total assets
of the Borrower and its Subsidiaries, less all liabilities (other than
outstanding Indebtedness, including outstanding Indebtedness hereunder) of the
Borrower and its Subsidiaries, to (b) the aggregate amount of Indebtedness of
the Borrower and its Subsidiaries.

“Asset Sale” means a sale, lease or sub lease (as lessor or sublessor), sale and
leaseback, assignment, conveyance, transfer or other disposition to, or any
exchange of property with, any Person, in one transaction or a series of
transactions, of all or any part of any Obligor’s assets or properties of any
kind, whether real, personal, or mixed and whether tangible or intangible,
whether now owned or hereafter acquired; provided, however, the term “Asset
Sale” as used in this Agreement shall not include the disposition of Portfolio
Investments originated by the Borrower and immediately transferred to a
Subsidiary pursuant to the terms of Section 6.03(d) hereof.

“Assignment and Assumption” means an Assignment and Assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

“Basel III” means the agreements on capital requirements, leverage ratio and
liquidity standards contained in “Basel III: A global regulatory framework for
more resilient banks and banking systems,” “Basel III: International framework
for liquidity risk measurement, standards and monitoring” and “Guidance for
national authorities operating the countercyclical capital buffer” published by
the Basel Committee on Banking Supervision on 16 December 2010, each as amended,
supplemented or restated.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means Corporate Capital Trust, Inc., a Maryland corporation.

“Borrowing” means (a) all ABR Loans of the same Class made, converted or
continued on the same date and/or (b) all Eurocurrency Loans of the same Class
that have the same Interest Period, as applicable.

“Borrowing Base” has the meaning assigned to such term in Section 5.13.

“Borrowing Base Certificate” means a certificate of a Financial Officer of the
Borrower, substantially in the form of Exhibit C and appropriately completed.

“Borrowing Base Deficiency” means, at any date on which the same is determined,
the amount, if any, that (a) the aggregate Covered Debt Amount as of such date
exceeds (b) the Borrowing Base as of such date.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03 substantially in the form of Exhibit D.

 

-3-



--------------------------------------------------------------------------------

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; and when used in connection with a Eurocurrency Loan, the term
“Business Day” shall also exclude any day on which banks are not open for
general business in London.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.
Notwithstanding any other provision contained herein, any change in GAAP
following the Effective Date that would require an operating lease to be treated
similar to a capital lease should not be given effect hereunder.

“Cash” means any immediately available funds in Dollars or in any currency other
than Dollars which is a freely convertible currency.

“Cash Equivalents” means investments (other than Cash) that are one or more of
the following obligations:

(a) U.S. Government Securities, in each case maturing within one year from the
date of acquisition thereof;

(b) investments in commercial paper or other short-term corporate obligations
maturing within 270 days from the date of acquisition thereof and having, at
such date of acquisition, a credit rating of at least A-1 from S&P and at least
P-1 from Moody’s;

(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof
(i) issued or guaranteed by or placed with, and money market deposit accounts
issued or offered by, any domestic office of any commercial bank organized under
the laws of the United States of America or any State thereof or any constituent
jurisdiction thereof of any Agreed Foreign Currency, provided that such
certificates of deposit, banker’s acceptances and time deposits are held in a
securities account (as defined in the Uniform Commercial Code) through which the
Collateral Agent can perfect a security interest therein and (ii) having, at
such date of acquisition, a credit rating of at least A-1 from S&P and at least
P-1 from Moody’s;

(d) fully collateralized repurchase agreements with a term of not more than 30
days from the date of acquisition thereof for U.S. Government Securities and
entered into with (i) a financial institution satisfying the criteria described
in clause (c) of this definition or (ii) an Approved Dealer having (or being a
member of a consolidated group having) at such date of acquisition, a credit
rating of at least A-1 from S&P and at least P-1 from Moody’s;

(e) a Reinvestment Agreement issued by any bank (if treated as a deposit by such
bank), or a Reinvestment Agreement issued by any insurance company or other
corporation or entity, in each case, at the date of such acquisition having a
credit rating of at least A-1 from S&P and at least P-1 from Moody’s; provided
that such Reinvestment Agreement may be unwound at the option of the Borrower at
any time without penalty; and

(f) money market funds that have, at all times, credit ratings of “Aaa” and
“MRl+” by Moody’s and “AAAm” or “AAAm-G” by S&P, respectively;

 

-4-



--------------------------------------------------------------------------------

provided, that (i) in no event shall Cash Equivalents include any obligation
that provides for the payment of interest alone (for example, interest-only
securities); (ii) if any of Moody’s or S&P changes its rating system, then any
ratings included in this definition shall be deemed to be an equivalent rating
in a successor rating category of Moody’s or S&P, as the case may be; (iii) Cash
Equivalents (other than U.S. Government Securities or repurchase agreements)
shall not include any such investment of more than 10% of total assets of the
Obligors in any single issuer; and (iv) in no event shall Cash Equivalents
include any obligation that is not denominated in Dollars or an Agreed Foreign
Currency.

“Change in Control” means with respect to any Person (a) the acquisition of
ownership, directly or indirectly, beneficially or of record, by any other
Person or group (within the meaning of the Securities Exchange Act of 1934 and
the rules of the Securities and Exchange Commission thereunder as in effect on
the Effective Date), of shares representing more than 35% of the aggregate
ordinary voting power represented by the issued and outstanding capital stock of
such Person or (b) occupation of a majority of the seats (other than vacant
seats) on the board of directors of such Person by other Persons who were
neither (i) nominated by the requisite members of the board of directors of such
Person nor (ii) appointed by a majority of the directors so nominated; other
than, in the case of this clause (b), in connection with an initial public
offering.

“Change in Law” means (a) the adoption or taking effect of any law, rule,
regulation or treaty after the date of this Agreement, (b) any change in any
law, rule, regulation or treaty or in the administration, interpretation,
implementation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender (or, for purposes of
Section 2.13(b), by any lending office of such Lender or by such Lender’s
holding company, if any) with any request, guideline or directive (whether or
not having the force of law) of any Governmental Authority made or issued after
the date of this Agreement; provided that, notwithstanding anything herein to
the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines, requirements or directives thereunder or
issued in connection therewith or in implementation thereof and (ii) all
requests, rules, guidelines, requirements or directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law,” regardless of the date enacted, adopted or issued.

“Class” (a) when used with respect to Lenders, refers to whether such Lenders
hold a particular Class of Commitments or Loans, (b) when used with respect to
Commitments, refers to whether such Commitments are Initial Term B Loan
Commitments or Commitments in respect of any Incremental Term Loans that are
designated as an additional Class of Loans and (c) when used with respect to
Loans or Borrowings, refers to whether such Loans, or the Loans comprising such
Borrowings, are Initial Term B Loans, Extended Term Loans that are designated as
an additional Class of Loans or Incremental Term Loans that are designated as an
additional Class of Loans.

“Co-Syndication Agents” means J.P. Morgan Securities LLC, Mizuho Bank, Ltd.,
HSBC Securities (USA) Inc., Merrill Lynch, Pierce Fenner & Smith Incorporated,
Barclays Bank PLC and GreensLedge Capital Markets LLC, in their capacities as
co-syndication agents hereunder.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” means all of the “Collateral” referred to in the Guarantee and
Security Agreement (other than any Margin Stock or proceeds thereof) and all of
the other property that is or is intended under the terms of the Security
Documents to be subject to Liens in favor of the Collateral Agent for the
benefit of the Secured Parties.

 

-5-



--------------------------------------------------------------------------------

“Collateral Account” has the meaning set forth in the Custodian Agreement.

“Collateral Agent” means JPMCB in its capacity as Collateral Agent under the
Guarantee and Security Agreement, and includes any successor Collateral Agent
thereunder.

“Collateral Pool” means, at any time, each Portfolio Investment that has been
Delivered (as defined in the Guarantee and Security Agreement) to the Collateral
Agent and is subject to the Lien of the Guarantee and Security Agreement, and
then only for so long as such Portfolio Investment continues to be Delivered as
contemplated therein and in which the Collateral Agent has a first-priority
perfected Lien as security for the Secured Obligations (as defined in the
Guarantee and Security Agreement including any such Portfolio Investment
consisting of Margin Stock (even though not Collateral)), (subject to any Lien
permitted by Section 6.02 hereof), provided that in the case of any Portfolio
Investment in which the Collateral Agent has a first-priority perfected security
interest pursuant to a valid Uniform Commercial Code filing (and for which no
other method of perfection with a higher priority is possible), such Portfolio
Investment may be included in the Borrowing Base so long as all remaining
actions to complete “Delivery” are satisfied in full within 7 days of such
inclusion.

“Commitment” means an Initial Term B Loan Commitment or a commitment in respect
of any Incremental Term Loans or any combination thereof, as the context may
require.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Controlled Foreign Corporation” means (i) any Subsidiary which is a “controlled
foreign corporation” (within the meaning of Section 957 of the Code) or any
direct or indirect subsidiary of such a corporation, (ii) a directly or
indirectly owned subsidiary substantially all the assets of which consist of
equity in Subsidiaries described in clause (i) of this definition, or (iii) an
entity treated as a partnership or as a disregarded entity for U.S. federal
income tax purposes that owns more than 65% of the voting stock of a Subsidiary
described in clause (i) or (ii) of this definition.

“Covered Debt Amount” means, on any date, (a) outstanding principal amount of
loans, letters of credit and unreimbursed drawings under letters of credit under
the Revolving Credit Facility (other than letters of credit that are cash
collateralized in an amount of at least 100% of the face amount thereof) of all
Lenders on such date plus (b) the aggregate amount of outstanding Permitted
Indebtedness on such date plus (c) the aggregate amount of any Indebtedness
incurred pursuant to Section 6.01(g) plus (d) the aggregate amount of the Loans;
provided that all Unsecured Longer-Term Indebtedness shall be excluded from the
calculation of the Covered Debt Amount, in each case, until the date that is 9
months prior to the scheduled maturity or amortization payment date of such
Unsecured Longer-Term Indebtedness.

“Cumulative Credit” means at any time, an amount equal to (i) 100% of
Consolidated Net Income for the period (taken as a single period) commencing on
and including the first day of the first full fiscal quarter commencing after
the Effective Date and ending on and including the last day of the most recently
ended fiscal quarter of the Borrower at such time for which financial statements
have been delivered pursuant to Section 5.01(a) or (b) plus (ii) 100% of the
amount of net cash proceeds received by the Borrower following the Effective
Date from issuances and sales of its Equity Interest (other than Disqualified
Equity Interests and other than net cash proceeds received from any Subsidiary
of the Borrower) minus (iii) the aggregate amount of Restricted Payments made
prior to such time pursuant to paragraph (b), (c) and (e) of Section 6.05 and
the aggregate amount of payments of Indebtedness made prior to such time
pursuant to Section 6.12(c).

 

-6-



--------------------------------------------------------------------------------

“Custodian” means State Street Bank and Trust Company.

“Custodian Agreement” means the Custodian Agreement dated as of March 24, 2011
between the Borrower and the Custodian.

“Debt Fund Affiliate” means an Affiliate of the Borrower (other than a
Subsidiary of the Borrower) that is primarily engaged in, or advises funds or
other investment vehicles that are engaged in, making, purchasing, holding or
otherwise investing in commercial loans, bonds and similar extensions of credit
in the ordinary course of business.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Designated Subsidiary” means:

(a) (1) Halifax Funding LLC, CCT Funding LLC and Paris Funding LLC and (2) any
other direct or indirect Subsidiary of the Borrower designated by the Borrower
as a “Designated Subsidiary,” which, in the case of any entity in clause (1) or
(2), meets the following criteria:

(i) to which any Obligor sells, conveys or otherwise transfers (whether directly
or indirectly) Cash or Portfolio Investments, which engages in no material
activities other than in connection with the purchase or financing of such
assets;

(ii) no portion of the Indebtedness or any other obligations (contingent or
otherwise) of such Subsidiary (A) is Guaranteed by any Obligor (other than
Guarantees in respect of Standard Securitization Undertakings), (B) is recourse
to or obligates any Obligor in any way other than pursuant to Standard
Securitization Undertakings or (C) subjects any property of any Obligor (other
than property that has been contributed or sold, purported to be sold or
otherwise transferred to such Subsidiary or any equity of such Subsidiary),
directly or indirectly, contingently or otherwise, to the satisfaction thereof,
other than pursuant to Standard Securitization Undertakings or any Guarantee
thereof;

(iii) with which no Obligor has any material contract, agreement, arrangement or
understanding other than on terms no less favorable to such Obligor than those
that might be obtained at the time from Persons that are not Affiliates of any
Obligor, other than fees payable in the ordinary course of business in
connection with servicing receivables or financial assets; and

(iv) to which no Obligor has any obligation to maintain or preserve such
entity’s financial condition or cause such entity to achieve certain levels of
operating results, other than pursuant to Standard Securitization Undertakings;
or

(b) a direct or indirect Subsidiary of the Borrower designated by the Borrower
as a “Designated Subsidiary” and which satisfies each of the foregoing criteria
set forth in clauses (a)(ii), (iii) and (iv); or

(c) any SBIC Subsidiary.

 

-7-



--------------------------------------------------------------------------------

Any such designation by the Borrower shall be effected pursuant to a certificate
of a Financial Officer delivered to the Administrative Agent, which certificate
shall include a statement to the effect that, to the best of such officer’s
knowledge, such designation complied with the foregoing conditions set forth in
clauses (a) or (b) and, in the case of any designation pursuant to clause (a),
that after giving effect to such designation, the Borrower is in compliance with
Section 6.03(d). Each Subsidiary of a Designated Subsidiary shall be deemed to
be a Designated Subsidiary and shall comply with the foregoing requirements of
this definition. The parties hereby agree that the Subsidiaries identified as
Designated Subsidiaries on Schedule III hereto shall each constitute a
Designated Subsidiary so long as they comply with the foregoing requirements of
this definition.

“Disqualified Equity Interests” means stock of the Borrower that after its
issuance is subject to any agreement between the holder of such stock and the
Borrower where the Borrower is required to purchase, redeem, retire, acquire,
cancel or terminate all such stock, other than (x) as a result of a change of
control or asset sale or (y) in connection with any purchase, redemption,
retirement, acquisition, cancellation or termination with, or in exchange for,
shares of stock.

“Dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiary” means any Subsidiary other than a Controlled Foreign
Corporation.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

“Effective Yield” of any Indebtedness means the “effective yield” of such
Indebtedness, as determined in the reasonable judgment of the Administrative
Agent consistent with generally accepted financial practices, taking into
account interest rate benchmark floors, upfront fees, original issue discount
and interest margins (with upfront fees and original issue discount equated to
interest margins based on an assumed four-year average life), but excluding bona
fide arrangement fees, commitment fees and other fees that are not paid
generally to all lenders or holders of such Indebtedness.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest. As used in this Agreement, “Equity Interests” shall not include
convertible debt unless and until such debt has been converted to capital stock.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code, or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event,” as defined in Section 4043(c) of
ERISA with respect to a Plan (other than an event for which the 30-day notice
period is waived); (b) any failure by any Plan to satisfy the minimum funding
standards (set forth in Sections 412 and 430 of the Code or Sections 302 and 303
of ERISA) applicable to such Plan; (c) the filing pursuant to Section 412(c) of
the Code or Section 302(c) of ERISA of an application for a waiver of the
minimum funding standard with respect to any Plan; (d) the incurrence by the
Borrower or any ERISA Affiliates of any liability under Title IV of ERISA with
respect to the termination of any Plan; (e) the receipt by the Borrower or any
ERISA Affiliate

 

-8-



--------------------------------------------------------------------------------

from the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan under Section 4041 of ERISA or to appoint a trustee to
administer any Plan under Section 4042 of ERISA; (f) the incurrence by the
Borrower or any ERISA Affiliates of any liability with respect to a withdrawal
from a Plan subject to Section 4063 of ERISA during a plan year in which it was
a “substantial employer” (as defined in Section 4001(a)(2) of ERISA), a
cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA or a “complete withdrawal” or “partial withdrawal”
(within the meanings of Sections 4203 and 4205 of ERISA) from any Multiemployer
Plan; or (g) the receipt by the Borrower or any ERISA Affiliate of any notice
from any Multiemployer Plan concerning the imposition of Withdrawal Liability on
the Borrower or any ERISA Affiliate or a determination that a Multiemployer Plan
is “insolvent” (within the meaning of Section 4245 of ERISA) or in
“reorganization” (within the meaning of Section 4241 of ERISA).

“Euro” refers to the lawful money of the Participating Member States.

“Eurocurrency” when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans constituting such Borrowing are bearing interest
at a rate determined by reference to the Adjusted LIBO Rate.

“Eurocurrency Rate” means, with respect to any Eurocurrency Borrowing for any
applicable Interest Period, the LIBOR Screen Rate as of 11:00 a.m., London time
on the second Business Day prior to the commencement of such Interest Period;
provided that if the LIBOR Screen Rate shall not be available for such Interest
Period for any reason, then, subject to Section 2.11, the applicable Reference
Bank Rate shall be the Eurocurrency Rate for such Interest Period for such
Eurocurrency Borrowing; provided further that at no time shall the Eurocurrency
Rate for the Initial Term B Loans be less than 0.75% per annum.

“Event of Default” has the meaning assigned to such term in Article VII.

“Excluded Assets” means the entities identified as Excluded Assets in Schedule
VII hereto, any CDO Securities and finance lease obligations, and each
Designated Subsidiary, and any similar assets or entities in which any Obligor
holds an interest on or after the Effective Date, and, in each case, their
respective Subsidiaries, unless, in the case of any such asset or entity, the
Borrower designates in writing to the Collateral Agent that such asset or entity
is not to be an Excluded Asset.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder, (a) income or franchise taxes imposed on (or measured
by) its net income by the United States of America, or by the jurisdiction (or
any political subdivision thereof) under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, or that are Other
Connection Taxes, (b) any branch profits taxes imposed by the United States of
America or by any other jurisdiction in which the Borrower is located, (c) in
the case of a Lender (other than an assignee pursuant to a request by the
Borrower under Section 2.17(b)), any withholding tax that is imposed on amounts
payable to such Lender at the time such Lender becomes a party to this Agreement
(or designates a new lending office), except to the extent that such Lender (or
its assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from the Borrower with
respect to such withholding tax pursuant to Section 2.15(a), (d) any United
States federal withholding Taxes imposed under FATCA and (e) any Tax imposed as
a result of the Administrative Agent’s or such Lender’s failure or inability to
comply with Sections 2.15(e), (f) or (g).

“Extended Term Loans” has the meaning specified in Section 2.19(a).

 

-9-



--------------------------------------------------------------------------------

“Extension” has the meaning specified in Section 2.19(a).

“Extension Offer” has the meaning specified in Section 2.19(a).

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or official practices adopted pursuant to any published
intergovernmental agreement entered into in connection with the implementation
of such sections of the Code.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it; provided that if the Federal Funds Effective
Rate shall be less than zero, the Federal Funds Effective Rate shall be deemed
to be zero for purposes of this Agreement.

“Financial Officer” means the president, chief financial officer, principal
accounting officer, chief accounting officer, treasurer, assistant treasurer,
controller or assistant controller of the Borrower.

“Foreign Currency” means at any time any currency other than Dollars.

“Foreign Lender” means any Lender that is not a “United States person” as
defined under Section 7701(a)(30) of the Code.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America,
or of any other nation, or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national body exercising such powers or
functions, such as the European Union or the European Central Bank).

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business or customary
indemnification agreements entered into in the ordinary course of business in
connection with obligations that do not constitute Indebtedness. The amount of
any Guarantee at any time shall be deemed to be an amount equal to the maximum

 

-10-



--------------------------------------------------------------------------------

stated or determinable amount of the primary obligation in respect of which such
Guarantee is incurred, unless the terms of such Guarantee expressly provide that
the maximum amount for which such Person may be liable thereunder is a lesser
amount (in which case the amount of such Guarantee shall be deemed to be an
amount equal to such lesser amount).

“Guarantee and Security Agreement” means that certain Guarantee and Security
Agreement dated as of September 4, 2013 between the Borrower, the Subsidiary
Guarantors, JPMCB, as the Administrative Agent under the Revolving Credit
Facility, each holder (or a representative or trustee therefor) from time to
time of any Other Secured Indebtedness, and the Collateral Agent as amended by
the amendment to the Revolving Credit Facility dated as of May 19, 2014 and as
supplemented by the Joinder Agreement.

“Guarantee Assumption Agreement” means a Guarantee Assumption Agreement
substantially in the form of Exhibit B to the Guarantee and Security Agreement
between the Administrative Agent and an entity that, pursuant to Section 5.08 is
required to become a “Subsidiary Guarantor” under the Guarantee and Security
Agreement (with such changes as the Administrative Agent shall request,
consistent with the requirements of Section 5.08).

“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange protection agreement, commodity price protection agreement or
other interest or currency exchange rate or commodity price hedging arrangement.

“Incremental Facility” has the meaning specified in Section 2.18(a).

“Incremental Facility Amendment” has the meaning specified in Section 2.18(c).

“Incremental Term Loans” has the meaning specified in Section 2.18(a).

“Indebtedness” of any Person means, without duplication, (a) (i) all obligations
of such Person for borrowed money or (ii) with respect to deposits or advances
of any kind that are required to be accounted for under GAAP as a liability on
the financial statements of an Obligor (other than deposits received in
connection with a Portfolio Investment in the ordinary course of the Obligor’s
business (including, but not limited to, any deposits or advances in connection
with expense reimbursement, prepaid agency fees, other fees, indemnification,
work fees, tax distributions or purchase price adjustments)), (b) all
obligations of such Person evidenced by bonds, debentures, notes or similar
instruments, (c) all obligations of such Person under conditional sale or other
title retention agreements relating to property acquired by such Person, (d) all
obligations of such Person in respect of the deferred purchase price of property
or services (excluding accounts payable and accrued expenses incurred in the
ordinary course of business), (e) all Indebtedness of others secured by any Lien
(other than a Lien permitted by Section 6.02(c)) on property owned or acquired
by such Person, whether or not the Indebtedness secured thereby has been assumed
(with the value of such debt being the lower of the outstanding amount of such
debt and the fair market value of the property subject to such Lien), (f) all
Guarantees by such Person of Indebtedness of others, (g) all Capital Lease
Obligations of such Person, (h) all obligations, contingent or otherwise, of
such Person as an account party in respect of letters of credit and letters of
guaranty (i) all obligations, contingent or otherwise, of such Person in respect
of bankers’ acceptances and (j) all Disqualified Equity Interests. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.
Notwithstanding the foregoing, “Indebtedness” shall not include (x) purchase
price holdbacks arising in the ordinary course of business in respect of a
portion of the purchase price of an asset or Investment to satisfy unperformed
obligations of the seller of such asset or Investment, (y) a commitment arising
in the ordinary course of business to make a future Portfolio Investment, or
(z) any accrued incentive, management or other fees to the Borrower’s investment
manager or Affiliates (regardless of any deferral in payment thereof).

 

-11-



--------------------------------------------------------------------------------

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.

“Indemnitee” has the meaning assigned to such term in Section 9.03(b).

“Independent Valuation Provider” means an independent third-party valuation
firm, including, Murray, Devine & Co., Houlihan Lokey, Duff & Phelps, Lincoln
Advisors, Valuation Research Corporation and any other person reasonably
acceptable to the Borrower and the Applicable Agent.

“Industry Classification Group” means (a) any of the Moody’s classification
groups set forth in Schedule V hereto, together with any such classification
groups that may be subsequently established by Moody’s and provided by the
Borrower to the Lenders and (b) up to three additional industry group
classifications established by the Borrower pursuant to Section 5.12.

“Initial Term B Lender” means each Lender with an Initial Term B Loan Commitment
or an Initial Term B Loan.

“Initial Term B Loan” has the meaning specified in Section 2.01.

“Initial Term B Loan Commitment” means, as to each Initial Term B Lender, its
obligation to make Initial Term B Loans to the Borrower pursuant to Section 2.01
in an aggregate principal amount not to exceed the amount set forth opposite
such Lender’s name on Schedule I or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement. As of the
Effective Date, the aggregate principal amount of the Initial Term B Loan
Commitments is $400,000,000.

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.05 substantially in the form
of Exhibit E.

“Interest Payment Date” means (a) with respect to any ABR Loan, each Quarterly
Date and (b) with respect to any Eurocurrency Loan, the last day of each
Interest Period therefor and, in the case of any Interest Period of more than
three months’ duration, each day prior to the last day of such Interest Period
that occurs at three-month intervals after the first day of such Interest
Period.

“Interest Period” means (a) with respect to any Eurocurrency Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect; provided, that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (ii) any Interest Period
pertaining to a Eurocurrency Borrowing that commences on the last Business Day
of a calendar month (or on a day for which there is no numerically corresponding
day in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period. For purposes
hereof, the date of a Borrowing initially shall be the date on which such Loan
is made and, thereafter, shall be the effective date of the most recent
conversion or continuation of such Loan, and the date of a Borrowing comprising
Loans that have been converted or continued shall be the effective date of the
most recent conversion or continuation of such Loans.

 

-12-



--------------------------------------------------------------------------------

“Investment” means, for any Person: (a) Equity Interests, bonds, notes,
debentures or other securities of any other Person or any agreement to acquire
any Equity Interests, bonds, notes, debentures or other securities of any other
Person (including any “short sale” or any sale of any securities at a time when
such securities are not owned by the Person entering into such sale);
(b) deposits, advances, loans or other extensions of credit made to any other
Person (including purchases of property from another Person subject to an
understanding or agreement, contingent or otherwise, to resell such property to
such Person, but excluding any advances to employees, officers, directors and
consultants of the Borrower or any of its Subsidiaries for travel,
entertainment, business and moving expenses and other similar expenses in the
ordinary course of business); or (c) Hedging Agreements.

“Investment Company Act” means the Investment Company Act of 1940, as amended
from time to time.

“Investment Policies” has the meaning assigned to such term in Section 3.11(c).

“Joinder Agreement” means the Joinder Agreement to the Guarantee and Security
Agreement dated as of May 20, 2014 executed by the Administrative Agent, on
behalf of itself and the other Term Loan Secured Parties, in favor of the
Collateral Agent and acknowledged by the Collateral Agent.

“Joint Lead Arrangers” means J.P. Morgan Securities LLC, Mizuho Bank, Ltd., HSBC
Securities (USA) Inc., Merrill Lynch, Pierce, Fenner & Smith Incorporated and
Barclays Bank PLC, in their capacities as joint lead arrangers and joint
bookrunners hereunder.

“Joint Managers” means Goldman Sachs Bank USA, Morgan Stanley Senior Funding
Inc. and BMO Capital Markets Corp., in their capacities as joint managers
hereunder.

“JPMCB” means JPMorgan Chase Bank, N.A.

“Lenders” means each Person that holds a Commitment or a Loan in accordance with
this Agreement.

“LIBOR” means the rate at which deposits denominated in Dollars are offered to
leading banks in the London interbank market.

“LIBOR Screen Rate” means the London interbank offered rate administered by the
ICE Benchmark Association (or any other Person that takes over the
administration of such rate) for Dollars for a period equal in length to such
Interest Period as displayed on pages LIBOR01 or LIBOR02 of the Reuters screen
or, in the event such rate does not appear on either of such Reuters pages, on
any successor or substitute page on such screen that displays such rate, or on
the appropriate page of such other information service that publishes such rate
as shall be selected by the Administrative Agent from time to time in its
reasonable discretion; provided, that, if any LIBOR Screen Rate shall be less
than zero, such rate shall be deemed to be zero for purposes of this Agreement.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities (other than on
market terms at fair value so long as in the case of any Portfolio Investment,
the Value used in determining the Borrowing Base is not greater than the call
price), except in favor of the issuer thereof (and, for the avoidance of doubt,
in the case of Investments that are loans or other debt obligations,

 

-13-



--------------------------------------------------------------------------------

customary restrictions on assignments or transfers thereof pursuant to the
underlying documentation of such Investment shall not be deemed to be a “Lien”
and, in the case of Portfolio Investments that are equity securities, excluding
customary drag-along, tag-along, right of first refusal and other similar rights
in favor of other equity holders of the same issuer).

“Loan Documents” means, collectively, this Agreement and the Security Documents.

“Loans” means an extension of credit by a Lender to the Borrower under Article
II (including any Initial Term B Loans, Incremental Term Loans or Extended Term
Loans).

“Margin Stock” means “margin stock” within the meaning of Regulations T, U and X
of the Board of Governors of the Federal Reserve System.

“Material Adverse Effect” means a material adverse effect on (a) the business,
Portfolio Investments and other assets, liabilities and financial condition of
the Borrower and its Subsidiaries taken as a whole (excluding in any case a
decline in the net asset value of the Borrower or a change in general market
conditions or values of the Investments of the Borrower and its Subsidiaries),
or (b) the validity or enforceability of any of the Loan Documents or the rights
or remedies of the Administrative Agent and the Lenders thereunder.

“Material Indebtedness” means (a) Indebtedness (other than the Loans, Hedging
Agreements and total return swaps), of any one or more of the Borrower and its
Subsidiaries in an aggregate outstanding principal amount exceeding $37,500,000,
(b) obligations in respect of one or more Hedging Agreements under which the
maximum aggregate amount (giving effect to any netting agreements) that the
Borrower and the Subsidiaries would be required to pay if such Hedging
Agreement(s) were terminated at such time would exceed $37,500,000, and
(c) obligations in respect of any total return swap under which the outstanding
notional value less all of the collateral supporting such total return swap at
such time would exceed $37,500,000.

“Maturity Date” means (a) with respect to the Initial Term B Loans, the date
that is five years after the Effective Date; provided that if any Unsecured
Longer-Term Indebtedness is issued with a maturity date that is earlier than six
months after the Maturity Date, the Initial Term B Loans will instead mature on
the date that is six months prior to the scheduled maturity of such Unsecured
Longer-Term Indebtedness unless such Unsecured Longer-Term Indebtedness is no
longer outstanding on such date; provided further that, if any such day is not a
Business Day, the Maturity Date shall be the Business Day immediately preceding
such day, (b) with respect to any Extended Term Loan, the maturity date
applicable to such Extended Term Loan in accordance with the terms hereof and
(c) with respect to any Incremental Term Loan, the maturity date applicable to
such Incremental Term Loan in accordance with the terms hereof.

“Minimum Extension Condition” has the meaning assigned to such term in
Section 2.19(b).

“Modification Offer” means, to the extent required by the definition of Other
Secured Indebtedness or Unsecured Longer-Term Indebtedness, an obligation that
will be satisfied if at least 10 Business Days (or, such shorter period if 10
Business Days is not practicable) prior to the incurrence of such Other Secured
Indebtedness or Unsecured Longer-Term Indebtedness, the Borrower shall have
provided notice to the Administrative Agent of the terms thereof that do not
satisfy the requirements for such type of Indebtedness set forth in the
respective definitions herein, which notice shall contain reasonable detail of
the terms thereof and an unconditional offer by the Borrower to amend this
Agreement to the extent necessary such that the financial covenants and events
of default, as applicable, in this Agreement shall be as restrictive as such
provisions in such Other Secured Indebtedness or Unsecured Longer-Term
Indebtedness,

 

-14-



--------------------------------------------------------------------------------

as applicable. If any such Modification Offer is accepted by the Required
Lenders within 10 Business Days of receipt of such offer, this Agreement shall
be deemed automatically amended (and, upon the request of the Administrative
Agent or the Required Lenders, the Borrower shall promptly enter into a written
amendment evidencing such amendment), mutatis mutandis, solely to reflect all or
some of such more restrictive financial covenants or events of default as
elected by the Required Lenders.

“Moody’s” means Moody’s Investors Service, Inc. or any successor thereto.

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
any contributions.

“NZD” means the lawful currency of New Zealand.

“Obligations” means, collectively, all obligations of any Obligor to the Lenders
and the Administrative Agent under this Agreement and each other Loan Document,
including in each case in respect of the principal of and interest on the Loans
made hereunder, and all fees, indemnification payments and other amounts
whatsoever, whether direct or indirect, absolute or contingent, now or hereafter
from time to time owing by any Obligor to the Administrative Agent or the
Lenders or any of them under or in respect of this Agreement or any other Loan
Document, and including all interest and expenses accrued or incurred subsequent
to the commencement of any bankruptcy or insolvency proceeding with respect to
the Borrower or any other Obligor, whether or not such interest or expenses are
allowed or allowable as a claim in such proceeding.

“Obligor” means, collectively, the Borrower and the Subsidiary Guarantors.

“Other Connection Taxes” means, with respect to any recipient of any payment to
be made by or on account of any obligation of the Borrower hereunder, Taxes
imposed as a result of a present or former connection between such recipient and
the jurisdiction imposing such Tax (other than connections arising from such
recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Permitted Indebtedness” means (a) accrued expenses and current trade
accounts payable incurred in the ordinary course of any Obligor’s business which
are not overdue for a period of more than 90 days or which are being contested
in good faith by appropriate proceedings, (b) Indebtedness (other than
Indebtedness for borrowed money) arising in connection with transactions in the
ordinary course of any Obligor’s business in connection with its purchasing of
securities, derivatives transactions, reverse repurchase agreements or dollar
rolls to the extent such transactions are permitted under the Investment Company
Act and the Investment Policies, provided that such Indebtedness does not arise
in connection with the purchase of Portfolio Investments other than Cash
Equivalents and U.S. Government Securities and (c) Indebtedness in respect of
judgments or awards so long as such judgments or awards do not constitute an
Event of Default under clause (1) of Article VII.

“Other Secured Indebtedness” means, as at any date, Indebtedness (other than
Indebtedness hereunder) of an Obligor (which may be Guaranteed by one or more
other Obligors) that (a) is secured pursuant to the Security Documents as
described in clause (d) of this definition, (b) has a final maturity date not
earlier than the Maturity Date (it being understood that the conversion features
into Permitted Equity Interests under convertible notes (as well as the
triggering of such conversion and/or settlement thereof solely with Permitted
Equity Interests, except in the case of interest (which may be payable in
cash)), shall not constitute “amortization” for the purposes of this
definition), (c) the Weighted Average Life to

 

-15-



--------------------------------------------------------------------------------

Maturity of such Indebtedness shall not be shorter than that of the then
outstanding Loans, (d) is incurred pursuant to documentation that, taken as a
whole, is not materially more restrictive than market terms for substantially
similar debt of other similarly situated borrowers as determined by the chief
financial officer of the Borrower in his or her reasonable judgment or, if such
transaction is not one in which there are market terms for substantially similar
debt of other similarly situated borrowers, on terms that are negotiated in good
faith on an arm’s length basis (except, in each case, other than financial
covenants and events of default (other than events of default customary in
indentures or similar instruments that have no analogous provisions in this
Agreement or credit agreements generally), which shall be no more restrictive
upon the Borrower and its Subsidiaries, while any Commitments or Loans are
outstanding, than those set forth in this Agreement; provided that, the Borrower
may incur any Other Secured Indebtedness that otherwise would not meet the
requirements set forth in this parenthetical of this clause (c) if it has duly
made a Modification Offer (whether or not it is accepted by the Required
Lenders) (it being understood that put rights or repurchase or redemption
obligations arising out of circumstances that would constitute a “fundamental
change” (as such term is customarily defined in convertible note offerings) or
an Event of Default under this Agreement shall not be deemed to be more
restrictive for purposes of this definition)), and (e) is not secured by any
assets of any Obligor other than pursuant to the Security Documents and the
holders of which, or the agent, trustee or representative of such holders have
agreed to either (x) be bound by the provisions of the Security Documents by
executing the joinder attached as Exhibit C to the Guarantee and Security
Agreement or (y) be bound by the provisions of the Security Documents in a
manner satisfactory to the Administrative Agent and the Collateral Agent,
provided that (A) if the Effective Yield with respect to any Other Secured
Indebtedness in the form of term loans exceeds the Effective Yield of the
Initial Term B Loans by more than 0.50%, then the Applicable Margin relating to
the Initial Term B Loans shall be adjusted upwards by an amount equal to such
excess minus 0.50%. For the avoidance of doubt, Other Secured Indebtedness shall
also include any refinancing, refunding, renewal or extension of any Other
Secured Indebtedness so long as such refinanced, refunded, renewed or extended
Indebtedness continues to satisfy the requirements of this definition.

“Other Taxes” means any and all present or future stamp, court or documentary,
intangible, recording, filing or any other excise or property taxes, charges or
similar levies arising from any payment made under any Loan Document or from the
execution, delivery or enforcement of, or otherwise with respect to, any Loan
Document, except any such Taxes that are Other Connection Taxes imposed with
respect to an assignment (other than an assignment made pursuant to
Section 2.17(b)).

“Outstanding Amount” means with respect to Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of Loans occurring on such date.

“Participant” has the meaning assigned to such term in Section 9.04(e).

“Participant Register” has the meaning assigned to such term in Section 9.04(e).

“Participating Member State” means any member state of the European Community
that adopts or has adopted the Euro as its lawful currency in accordance with
the legislation of the European Union relating to the European Monetary Union.

“PBGC” means the Pension Benefit Guaranty Corporation as referred to and defined
in ERISA and any successor entity performing similar functions.

“Permitted Equity Interests” means stock of the Borrower that after its issuance
is not subject to any agreement between the holder of such stock and the
Borrower where the Borrower is required to purchase, redeem, retire, acquire,
cancel or terminate any such stock.

 

-16-



--------------------------------------------------------------------------------

“Permitted Indebtedness” means, collectively, Other Secured Indebtedness and
Unsecured Longer-Term Indebtedness.

“Permitted Liens” means: (a) Liens imposed by any Governmental Authority for
taxes, assessments or charges not yet due or that are being contested in good
faith and by appropriate proceedings if adequate reserves with respect thereto
are maintained on the books of the Borrower in accordance with GAAP; (b) Liens
of clearing agencies, broker-dealers and similar Liens incurred in the ordinary
course of business, provided that such Liens (i) attach only to the securities
(or proceeds) being purchased or sold and (ii) secure only obligations incurred
in connection with such purchase or sale, and not any obligation in connection
with margin financing; (c) Liens imposed by law, such as materialmen’s,
mechanics’, carriers’, workmens’, landlord, storage and repairmen’s Liens and
other similar Liens arising in the ordinary course of business and securing
obligations (other than Indebtedness for borrowed money); (d) Liens incurred or
pledges or deposits made to secure obligations incurred in the ordinary course
of business under workers’ compensation laws, unemployment insurance or other
similar social security legislation (other than Liens in respect of employee
benefit plans arising under ERISA or Section 4975 of the Code) or to secure
public or statutory obligations; (e) Liens securing the performance of, or
payment in respect of, bids, insurance premiums, deductibles or co-insured
amounts, tenders, government or utility contracts (other than for the repayment
of borrowed money), surety, stay, customs and appeal bonds and other obligations
of a similar nature incurred in the ordinary course of business, provided that
all Liens on any Collateral included in the Borrowing Base that is permitted
pursuant to this clause (e) shall have a priority that is junior to the Liens
under the Security Documents; (f) Liens arising out of judgments or awards that
have been in force for less than the applicable period for taking an appeal so
long as such judgments or awards do not constitute an Event of Default under
clause (1) of Article VII; (g) customary rights of setoff, banker’s lien,
security interest or other like right upon (i) deposits of cash in favor of
banks or other depository institutions in which such cash is maintained in the
ordinary course of business, (ii) cash and financial assets held in securities
accounts in favor of banks and other financial institutions with which such
accounts are maintained in the ordinary course of business and (iii) assets held
by a custodian in favor of such custodian in the ordinary course of business
securing payment of fees, indemnities and other similar obligations, provided
that such rights are subordinated, pursuant to the terms of the Custodian
Agreement, to the first priority perfected security interest in the Collateral
created in favor of the Collateral Agent, except to the extent expressly
provided in the Guarantee and Security Agreement; (h) Liens arising solely from
precautionary filings of financing statements under the Uniform Commercial Code
of the applicable jurisdictions in respect of operating leases entered into by
the Borrower or any of its Subsidiaries in the ordinary course of business;
(i) easements, rights of way, zoning restrictions and similar encumbrances on
real property and minor irregularities in the title thereto that do not
interfere with or affect in any material respect the ordinary course conduct of
the business of the Borrower and its Subsidiaries; (j) Liens in favor of any
escrow agent solely on and in respect of any cash earnest money deposits made by
any Obligor in connection with any letter of intent or purchase agreement (to
the extent that the acquisition or disposition with respect thereto is otherwise
permitted hereunder); and (k) precautionary Liens, and filings of financing
statements under the Uniform Commercial Code, covering assets sold or
contributed to any Person not prohibited hereunder.

“Permitted SBIC Guarantee” means a guarantee by the Borrower of SBA Indebtedness
of an SBIC Subsidiary on SBA’s then applicable form, provided that the recourse
to the Obligors thereunder is expressly limited only to periods after the
occurrence of an event or condition that is an impermissible change in the
control of such SBIC Subsidiary (it being understood that, it shall be an Event
of Default hereunder if any such event or condition giving rise to such recourse
occurs).

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

-17-



--------------------------------------------------------------------------------

“Plan” means any “employee pension benefit plan” (as defined in Section 3(2) of
ERISA), other than a Multiemployer Plan, subject to the provisions of Title IV
of ERISA or Section 412 of the Code or Section 302 of ERISA, and in respect of
which the Borrower or any ERISA Affiliate is (or, if such plan were terminated,
would under Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.

“Portfolio Investment” means any Investment held by the Obligors in their asset
portfolio or consisting of an equity interest in an Excluded Asset (and solely
for purposes of determining the Borrowing Base, and of Sections 6.02(d) and
6.04(d) and clause (p) of Article VII, Cash and Cash Equivalents). Without
limiting the generality of the foregoing, it is understood and agreed that any
Portfolio Investments that have been contributed or sold, purported to be
contributed or sold or otherwise transferred to any Excluded Asset, or held by
any Controlled Foreign Corporation, shall not be treated as Portfolio
Investments. Notwithstanding the foregoing, nothing herein shall limit the
provisions of Section 5.12(b)(i), which provides that, for purposes of this
Agreement, all determinations of whether an investment is to be included as a
Portfolio Investment shall be determined on a settlement-date basis (meaning
that any investment that has been purchased will not be treated as a Portfolio
Investment until such purchase has settled, and any Portfolio Investment which
has been sold will not be excluded as a Portfolio Investment until such sale has
settled), provided that no such investment shall be included as a Portfolio
Investment to the extent it has not been paid for in full.

“Pounds Sterling” means the lawful currency of England.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMCB as its prime rate in effect at its principal office in New York
City; each change in the Prime Rate shall be effective from and including the
date such change is publicly announced as being effective.

“Quarterly Dates” means the last Business Day of March, June, September and
December in each year, commencing on June 30, 2014.

“Quotation Day” means, with respect to any Eurocurrency Borrowing for any
Interest Period, two Business Days prior to the commencement of such Interest
Period.

“Quoted Investments” has the meaning set forth in Section 5.12(b)(ii)(A).

“Reference Bank Rate” means the arithmetic mean of the rates (rounded upwards to
four decimal places) supplied to the Administrative Agent at its request by the
Reference Banks (as the case may be) as of 11:00 a.m., London time on the
Quotation Day and the applicable Interest Period: as the rate at which each
relevant Reference Bank could borrow funds in the London interbank market in
Dollars and for the relevant period, were it to do so by asking for and then
accepting interbank offers in reasonable market size in Dollars and for that
period; provided, that, if any Reference Bank Rate shall be less than zero, such
rate shall be deemed to be zero for purposes of this Agreement.

“Reference Banks” means such banks as may be appointed by the Administrative
Agent in consultation with the Borrower.

“Register” has the meaning set forth in Section 9.04(c).

“Regulations T, U and X” means, respectively, Regulations T, U and X of the
Board of Governors of the Federal Reserve System (or any successor), as the same
may be modified and supplemented and in effect from time to time.

 

-18-



--------------------------------------------------------------------------------

“Reinvestment Agreement” means a guaranteed reinvestment agreement from a bank,
insurance company or other corporation or entity having a credit rating of at
least A-1 from S&P and at least P-1 from Moody’s; provided that such agreement
provides that it is terminable by the purchaser, without penalty, if the rating
assigned to such agreement by either S&P or Moody’s is at any time lower than
such ratings.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, partners, trustees,
administrators, employees, agents, managers, advisors and representatives of
such Person and of such Person’s Affiliates.

“Required Lenders” means, as of any date of determination, Lenders holding more
than 50% of the sum of the aggregate Outstanding Amount of Loans and unused
Commitments; provided that any Loans and unused Commitments of Debt Fund
Affiliates shall be excluded for all purposes of this definition to the extent
necessary to ensure that the aggregate Loans and Commitments of Debt Fund
Affiliates do not account for more than 49.9% of the amount of Loans and
Commitments included in determining whether the Required Lenders have taken any
action.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any shares of any class of capital
stock of the Borrower or any of its Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such shares of capital stock of the Borrower
or any option, warrant or other right to acquire any such shares of capital
stock of the Borrower (other than any equity awards granted to employees,
officers, directors and consultants of the Borrower or any of its Affiliates),
provided, for clarity, neither the conversion of convertible debt into capital
stock nor the purchase, redemption, retirement, acquisition, cancellation or
termination of convertible debt made solely with capital stock (other than
interest or expenses, which may be payable in cash) shall be a Restricted
Payment hereunder.

“Revolving Credit Facility” means the existing senior secured revolving credit
facility dated as of September 4, 2013, by and among the Borrower, JPMCB, as
administrative agent and collateral agent, the lenders and other parties thereto
and any amendment, extension or replacement thereof providing for revolving
loans and/or letters of credit (but not term loans) and including any increase
in the amount available thereunder.

“RIC” means a person qualifying for treatment as a “regulated investment
company” under the Code.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., a New York corporation, or any successor thereto.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any Sanctions.

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the or by the United Nations Security Council, the European Union or any
EU member state, (b) any Person operating, organized or resident in a Sanctioned
Country or (c) any Person controlled by any such Person.

 

-19-



--------------------------------------------------------------------------------

“SBA” means the United States Small Business Administration or any Governmental
Authority succeeding to any or all of the functions thereof.

“SBIC Equity Commitment” means a commitment by the Borrower to make one or more
capital contributions to an SBIC Subsidiary.

“SBIC Subsidiary” means any Subsidiary of the Borrower (or such Subsidiary’s
general partner or manager entity) that is (x) either (i) a small business
investment company licensed by the SBA (or that has applied for such a license
and is actively pursuing the granting thereof by appropriate proceedings
promptly instituted and diligently conducted) pursuant to the Small Business
Investment Act of 1958, as amended or (ii) any wholly-owned, directly or
indirectly, Subsidiary of an entity referred to in clause (i) of this definition
and (y) designated by the Borrower (as provided below) as an SBIC Subsidiary, so
long as:

(a) other than pursuant to a Permitted SBIC Guarantee or the requirement by the
SBA that the Borrower make an equity or capital contribution to the SBIC
Subsidiary in connection with its incurrence of SBA Indebtedness (provided that
such contribution is permitted by Section 6.03(d) and is made substantially
contemporaneously with such incurrence), no portion of the Indebtedness or any
other obligations (contingent or otherwise) of such Person (i) is Guaranteed by
the Borrower or any of its Subsidiaries (other than any SBIC Subsidiary),
(ii) is recourse to or obligates the Borrower or any of its Subsidiaries (other
than any SBIC Subsidiary) in any way, or (iii) subjects any property of the
Borrower or any of its Subsidiaries (other than any SBIC Subsidiary) to the
satisfaction thereof;

(b) other than pursuant to a Permitted SBIC Guarantee, neither the Borrower nor
any of its Subsidiaries has any material contract, agreement, arrangement or
understanding with such Person other than on terms no less favorable to the
Borrower or such Subsidiary than those that might be obtained at the time from
Persons that are not Affiliates of the Borrower or such Subsidiary;

(c) neither the Borrower nor any of its Subsidiaries (other than any SBIC
Subsidiary) has any obligation to such Person to maintain or preserve its
financial condition or cause it to achieve certain levels of operating results;
and

(d) such Person has not Guaranteed or become a co-borrower under, and has not
granted a security interest in any of its properties to secure, and the Equity
Interests it has issued are not pledged to secure, in each case, any
indebtedness, liabilities or obligations of any one or more of the Obligors.

Any designation by the Borrower under clause (y) above shall be effected
pursuant to a certificate of a Financial Officer delivered to the Administrative
Agent, which certificate shall include a statement to the effect that, to the
best of such Financial Officer’s knowledge, such designation complied with the
foregoing conditions.

“SEC” means the United States Securities and Exchange Commission.

“Secured Party” has the meaning set forth in the Guarantee and Security
Agreement.

 

-20-



--------------------------------------------------------------------------------

“Security Documents” means, collectively, the Guarantee and Security Agreement,
the Custodian Agreement, the Joinder Agreement and all other assignments, pledge
agreements, security agreements, intercreditor agreements, control agreements
and other instruments executed and delivered at any time by any of the Obligors
pursuant to this Agreement, the Guarantee and Security Agreement or any other
Security Document or otherwise providing or relating to any collateral security
for the Obligations.

“Sensitive Information” the underlying documentation related to any Portfolio
Investment, any underwriting memoranda or similar materials with respect to any
Portfolio Investment, any information or materials prepared by CNL Fund Advisors
Company, KKR Asset Management LLC or any of their respective Affiliates in
connection with the investment process or strategy of the Borrower or any
valuation reports provided by the Approved Third-Party Appraiser or Independent
Valuation Provider (it being understood that the final valuation amounts
included in such reports shall not be deemed to be Sensitive Information and
shall be provided in summary form (but without supporting detail) to the extent
required by this Agreement).

“Shareholders’ Equity” means, at any date, the amount determined on a
consolidated basis, without duplication, in accordance with GAAP, of
shareholders’ equity for the Borrower and its Subsidiaries at such date.

“Significant Subsidiary” means, at any time of determination, (a) any Obligor or
(b) any other Subsidiary that, on a consolidated basis with its Subsidiaries,
has aggregate assets or aggregate revenues greater than 10% of the aggregate
assets or aggregate revenues of the Borrower and its Subsidiaries, taken as a
whole, at such time.

“Special Equity Interest” means any Equity Interest that is subject to a Lien in
favor of creditors of the issuer of such Equity Interest, provided that (a) such
Lien was created to secure Indebtedness owing by such issuer to such creditors,
(b) such Indebtedness was (i) in existence at the time the Obligors acquired
such Equity Interest, (ii) incurred or assumed by such issuer substantially
contemporaneously with such acquisition or (iii) already subject to a Lien
granted to such creditors and (c) unless such Equity Interest is not intended to
be included in the Collateral, the documentation creating or governing such Lien
does not prohibit the inclusion of such Equity Interest in the Collateral.

“Standard Securitization Undertakings” means, collectively, (a) customary
arm’s-length servicing obligations (together with any related performance
guarantees), (b) obligations (together with any related performance guarantees)
to refund the purchase price or grant purchase price credits for dilutive events
or misrepresentations (in each case unrelated to the collectability of the
assets sold or the creditworthiness of the associated account debtors) and
(c) representations, warranties, covenants and indemnities (together with any
related performance guarantees) of a type that are reasonably customary in
commercial loan securitizations.

“Statutory Reserve Rate” means, for the Interest Period for any Eurocurrency
Borrowing, a fraction (expressed as a decimal), the numerator of which is the
number one and the denominator of which is the number one minus the arithmetic
mean, taken over each day in such Interest Period, of the aggregate of the
applicable maximum reserve percentages (including any marginal, special,
emergency or supplemental reserves) expressed as a decimal established by the
Board to which the Administrative Agent is subject for eurocurrency funding
(currently referred to as “Eurocurrency liabilities” in Regulation D). Such
reserve percentages shall include those imposed pursuant to Regulation D.
Eurocurrency Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

 

-21-



--------------------------------------------------------------------------------

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent. Anything herein to the
contrary notwithstanding, the term “Subsidiary” shall not include any Person
that constitutes an Investment held by any Obligor in the ordinary course of
business and that is not, under GAAP, consolidated on the financial statements
of the Borrower and its Subsidiaries. Unless otherwise specified, “Subsidiary”
means a Subsidiary of the Borrower.

“Subsidiary Guarantor” means any Domestic Subsidiary of the Borrower that is a
guarantor under the Guarantee and Security Agreement. It is understood and
agreed that Excluded Assets and Controlled Foreign Corporations shall not be
required to be Subsidiary Guarantors.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings (including backup withholding), assessments
or fees imposed by any Governmental Authority, including any interest, additions
to tax or penalties applicable thereto.

“Term Loan Secured Parties” means, collectively, the Administrative Agent and
the Lenders.

“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement and the other Loan Documents, the borrowing of Initial Term B
Loans and the use of the proceeds thereof.

“Type,” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans constituting such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“Unasserted Contingent Obligations” means all (i) unasserted contingent
indemnification obligations not then due and payable and (ii) unasserted expense
reimbursement obligations not then due and payable.

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as in
effect from time to time in the State of New York.

“Unquoted Investments” has the meaning set forth in Section 5.12(b)(ii)(B).

“Unsecured Longer-Term Indebtedness” means any Indebtedness of an Obligor (which
may be Guaranteed by one or more other Obligors) that is designated as such by
the Borrower by notice to the Administrative Agent and that (a) has no
amortization prior to final maturity (it being understood that (i) the
conversion features into Permitted Equity Interests under convertible notes (as
well as the triggering of such conversion and/or settlement thereof solely with
Permitted Equity Interests, except in the case of interest or expenses (which
may be payable in cash)) shall not constitute “amortization” for the purposes of
this definition and (ii) any mandatory amortization that is contingent upon the
happening of an event that is not certain to occur (including, without
limitation, a change of control or bankruptcy) shall not in and of itself be
deemed to disqualify such Indebtedness under this clause (a); provided, with
respect to this clause (ii), the Borrower acknowledges that any payment prior to
the Maturity Date in respect of any

 

-22-



--------------------------------------------------------------------------------

such obligation or right shall only be made to the extent permitted by
Section 6.12 and immediately upon such contingent event occurring the amount of
such mandatory amortization shall be included in the Covered Debt Amount, (b) is
incurred pursuant to terms that are substantially comparable to market terms for
substantially similar Indebtedness of other similarly situated borrowers as
reasonably determined in good faith by the Borrower, or, if such transaction is
not one in which there are market terms for substantially similar Indebtedness
of other similarly situated borrowers, on terms that are negotiated in good
faith on an arm’s length basis (except, in each case, other than financial
covenants and events of default (other than events of default customary in
indentures or similar instruments that have no analogous provisions in this
Agreement or credit agreements generally), which shall be no more restrictive
upon the Borrower and its Subsidiaries, while the Loans are outstanding, than
those set forth in the Loan Documents; provided that the Borrower may incur any
Unsecured Longer-Term Indebtedness that otherwise would not meet the
requirements set forth in the parenthetical of this clause (b) if it has duly
made a Modification Offer (whether or not such offer is accepted by the Required
Lenders) (it being understood that put rights or repurchase or redemption
obligations arising out of circumstances that would constitute a “fundamental
change” (as such term is customarily defined in convertible note offerings) or
be Events of Default under this Agreement shall not be deemed to be more
restrictive for purposes of this definition)), and (c) is not secured by any
assets of any Obligor. For the avoidance of doubt, Unsecured Longer-Term
Indebtedness shall also include any refinancing, refunding, renewal or extension
of any Unsecured Longer-Term Indebtedness so long as such refinanced, refunded,
renewed or extended Indebtedness continues to satisfy the requirements of this
definition. Notwithstanding the foregoing, the term Unsecured Longer-Term
Indebtedness shall include any Disqualified Equity Interests so long as the
Borrower is not permitted or required to purchase, redeem, retire, acquire,
cancel or terminate any such Equity Interest (other than (x) as a result of a
change of control or asset sale or (y) in connection with any purchase,
redemption, retirement, acquisition, cancellation or termination with, or in
exchange for, Equity Interest) prior to the date that is 180 days after the
Maturity Date.

“U.S. Government Securities” means securities that are direct obligations of,
and obligations the timely payment of principal and interest on which is fully
guaranteed by, the United States or any agency or instrumentality of the United
States the obligations of which are backed by the full faith and credit of the
United States and in the form of conventional bills, bonds, and notes.

“Valuation Policy” has the meaning assigned to such term in
Section 5.12(b)(ii)(B).

“Valuation Testing Date” has the meaning assigned to such term in
Section 5.12(b)(iii)(A).

“Value” has the meaning assigned to such term in Section 5.13.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining fixed principal
installment, sinking fund, serial maturity or other required scheduled payments
of principal (and excluding for the avoidance of doubt, any payments from
proceeds of assets sales, extraordinary events, issuance of debt, issuance of
equity or receipt of insurance or condemnation proceeds), including payment at
final maturity, in respect thereof, by (b) the number of years (calculated to
the nearest one-twelfth) that will elapse between such date and the making of
such payment by (ii) the then outstanding principal amount of such Indebtedness.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
“complete withdrawal” or “partial withdrawal” from such Multiemployer Plan, as
such terms are defined in Sections 4203 and 4205 of ERISA.

 

-23-



--------------------------------------------------------------------------------

SECTION 1.02. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, amended and restated, supplemented, renewed or otherwise modified
(subject to any restrictions on such amendments, supplements, renewals or
modifications set forth herein), (b) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (c) the words
“herein,” “hereof” and “hereunder,” and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (d) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement and (e) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights. For the avoidance of doubt, any cash payment
(other than any cash payment on account of interest) made by the Borrower in
respect of any conversion features in any convertible securities that may be
issued by the Borrower shall constitute a “regularly scheduled payment,
prepayment or redemption of principal and interest” within the meaning of clause
(a) of Section 6.12.

SECTION 1.03. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the Effective Date in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. The Borrower
covenants and agrees with the Lenders that whether or not the Borrower may at
any time adopt Financial Accounting Standard No. 159 (or successor standard
solely as it relates to fair valuing liabilities) or accounts for liabilities
acquired in an acquisition on a fair value basis pursuant to Financial
Accounting Standard No. 141(R) (or successor standard solely as it relates to
fair valuing liabilities), all determinations of compliance with the terms and
conditions of this Agreement shall be made on the basis that the Borrower has
not adopted Financial Accounting Standard No. 159 (or such successor standard
solely as it relates to fair valuing liabilities) or, in the case of liabilities
acquired in an acquisition, Financial Accounting Standard No. 141(R) (or such
successor standard solely as it relates to fair valuing liabilities). The
Borrower shall at all times continue to account for total return swaps as they
are accounted for in the Borrower’s consolidated financial statements for the
year ended December 31, 2013.

SECTION 1.04. Currencies; Currency Equivalents.

(a) For purposes of determining compliance with any basket in Sections 6.03(f),
6.03(g) and 6.04(e) of this Agreement or clause (1) or Article VII, in no event
shall the Borrower or any Obligor be deemed to not be in compliance with any
such basket solely as a result of a change in exchange rates.

(b) For purposes of determining the Borrowing Base or the Value of any Portfolio
Investment that is denominated in any Foreign Currency, such determination shall
be based on the exchange rates in effect on the date of valuation as reasonably
determined by the Person performing such valuation.

 

-24-



--------------------------------------------------------------------------------

ARTICLE II

THE CREDITS

SECTION 2.01. The Commitments. Subject to the terms and conditions set forth
herein, each Initial Term B Lender severally agrees to make a single loan in
Dollars (each such loan, an “Initial Term B Loan”) to the Borrower on the
Effective Date, in an amount not to exceed the amount of such Initial Term B
Lender’s Initial Term B Loan Commitment. Amounts borrowed under this
Section 2.01 and repaid or prepaid may not be reborrowed. Initial Term B Loans
may be ABR Loans or Eurocurrency Loans as further provided herein.

SECTION 2.02. Loans and Borrowings.

(a) Obligations of Lenders. Each Loan shall be made as part of a Borrowing
consisting of Loans of the same Class and Type made by the applicable Lenders
ratably in accordance with their respective Commitments of the applicable Class.
The failure of any Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder; provided that the
Commitments of the Lenders are several and no Lender shall be responsible for
any other Lender’s failure to make Loans as required.

(b) Type of Loans. Subject to Section 2.11, (i) each Borrowing of a Class shall
be constituted entirely of ABR Loans or of Eurocurrency Loans of such Class
denominated in Dollars as the Borrower may request in accordance herewith. Each
Lender at its option may make any Eurocurrency Loan by causing any domestic or
foreign branch or Affiliate of such Lender to make such Loan; provided that any
exercise of such option shall not affect the obligation of the Borrower to repay
such Loan in accordance with the terms of this Agreement.

(c) Limitations on Interest Periods. Notwithstanding any other provision of this
Agreement, the Borrower shall not be entitled to request (or to elect to convert
to or continue as a Eurocurrency Borrowing) any Borrowing if the Interest Period
requested therefor would end after the Maturity Date.

SECTION 2.03. Requests for Borrowings.

(a) Each Borrowing shall be made upon the Borrower’s irrevocable notice to the
Administrative Agent, which may be given by telephone. Each such notice must be
received by the Administrative Agent not later than (i) 1:00 p.m., New York
time, three Business Days prior to the requested date of any Borrowing of
Eurocurrency Loans and (ii) 1:00 p.m., New York time, one Business Day prior to
the requested date of any Borrowing of ABR Loans. Each telephonic notice by the
Borrower pursuant to this Section 2.03(a) must be confirmed promptly by delivery
to the Administrative Agent of a written Borrowing Request, appropriately
completed and signed by a Financial Officer of the Borrower. Each Borrowing
Request (whether telephonic or written) shall specify (i) the requested date of
the Borrowing (which shall be a Business Day), (ii) the Class and principal
amount of Loans to be borrowed, (iii) the Type of Loans to be borrowed and
(iv) if applicable, the duration of the Interest Period with respect thereto. If
the Borrower fails to specify a Type of Loan in a Borrowing Request, then the
applicable Loans shall be made as ABR Loans. If the Borrower requests a
Borrowing of Eurocurrency Loans in any such Borrowing Request, but fails to
specify an Interest Period, it will be deemed to have specified an Interest
Period of one month.

 

-25-



--------------------------------------------------------------------------------

(b) Following receipt of a Borrowing Request, the Administrative Agent shall
promptly notify each Lender in writing of the amount of its Pro Rata Share of
the applicable Class of Loans. In the case of a Borrowing, each Lender shall
make the amount of its Loan available to the Administrative Agent in immediately
available funds at the Administrative Agent’s office not later than 1:00 p.m.,
New York time, on the Business Day specified in the applicable Borrowing
Request. Upon satisfaction of the applicable conditions set forth in
Section 4.01, the Administrative Agent shall make all funds so received
available to the Borrower in like funds as received by the Administrative Agent
either by (i) crediting the account of the Borrower on the books of the
Administrative Agent with the amount of such funds or (ii) wire transferring
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Borrower.

(c) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurocurrency Loans
upon determination of such interest rate. At any time that ABR Loans are
outstanding, the Administrative Agent shall notify the Borrower and the Lenders
of any change in the Administrative Agent’s prime rate used in determining the
Alternate Base Rate promptly following the public announcement of such change.

(d) After giving effect to all Borrowings, all conversions of Loans from one
Type to the other and all continuations of Loans as the same Type, there shall
not be more than six (6) Interest Periods in effect with respect to Eurocurrency
Loans.

SECTION 2.04. Funding of Borrowings.

(a) Funding by Lenders. Each Lender shall make each Loan to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds by 1:00 p.m., New York time, to the account of the Administrative Agent
most recently designated by it for such purpose by notice to the Lenders. The
Administrative Agent will make such Loans available to the Borrower by promptly
crediting the amounts so received, in like funds, to an account of the Borrower
designated by the Borrower in the applicable Borrowing Request.

(b) Presumption by the Administrative Agent. Unless the Administrative Agent
shall have received notice from a Lender prior to the proposed date of any
Borrowing that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
paragraph (a) of this Section and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (i) in the case of such Lender, the Federal Funds
Effective Rate or (ii) in the case of the Borrower, the interest rate applicable
to ABR Loans. If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Loan included in such Borrowing.
Nothing in this paragraph shall relieve any Lender of its obligation to fulfill
its commitments hereunder, and shall be without prejudice to any claim the
Borrower may have against a Lender that shall have failed to make such payment
to the Administrative Agent.

SECTION 2.05. Interest Elections.

(a) Elections by the Borrower for Borrowings. Subject to Section 2.03(a), the
Loans constituting each Borrowing initially shall be of the Type specified in
the applicable Borrowing Request and, in the case of a Eurocurrency Borrowing,
shall have the Interest Period specified in such Borrowing Request. Thereafter,
the Borrower may elect to convert such Borrowing to a Borrowing of a different
Type or to continue such Borrowing as a Borrowing of the same Type and, in the
case of a Eurocurrency Borrowing, may elect the Interest Period therefor, all as
provided in this Section; provided, however, that a Borrowing of a Class may
only be continued or converted into a Borrowing of the same Class.

 

-26-



--------------------------------------------------------------------------------

(b) Notice of Elections. To make an election pursuant to this Section, the
Borrower shall notify the Administrative Agent of such election by telephone by
the time that a Borrowing Request would be required under Section 2.03 if the
Borrower were requesting a Borrowing of the Type resulting from such election to
be made on the effective date of such election. Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery, telecopy or electronic communication to the Administrative Agent of a
written Interest Election Request signed by the Borrower.

(c) Content of Interest Election Requests. Each telephonic and written Interest
Election Request shall specify the following information in compliance with
Section 2.02:

(i) the Borrowing (including the Class) to which such Interest Election Request
applies and, if different options are being elected with respect to different
portions thereof, the portions thereof to be allocated to each resulting
Borrowing (in which case the information to be specified pursuant to clauses
(iii) and (iv) of this paragraph shall be specified for each resulting
Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and

(iv) if the resulting Borrowing is a Eurocurrency Borrowing, the Interest Period
therefor after giving effect to such election, which shall be a period
contemplated by the definition of the term “Interest Period” and permitted under
Section 2.02(c).

(d) Notice by the Administrative Agent to the Lenders. Promptly following
receipt of an Interest Election Request, the Administrative Agent shall advise
each applicable Lender of the details thereof and of such Lender’s portion of
each resulting Borrowing.

(e) Failure to Elect; Events of Default. If the Borrower fails to deliver a
timely and complete Interest Election Request with respect to a Eurocurrency
Borrowing prior to the end of the Interest Period therefor, then, unless such
Borrowing is repaid as provided herein, at the end of such Interest Period such
Borrowing shall be converted to a Eurocurrency Borrowing of the same Class
having an Interest Period of one month. Notwithstanding any contrary provision
hereof, if an Event of Default has occurred and is continuing and the
Administrative Agent, at the request of the Required Lenders, so notifies the
Borrower, then, so long as an Event of Default is continuing no outstanding
Eurocurrency Borrowing may have an Interest Period of more than one month’s
duration.

SECTION 2.06. Termination or Reduction of the Commitments. The aggregate Initial
Term B Loan Commitments shall be automatically and permanently reduced to zero
on the Effective Date upon the funding of the Initial Term B Loans.

 

-27-



--------------------------------------------------------------------------------

SECTION 2.07. Repayment of Loans.

(a) Repayment. The Borrower shall repay to the Administrative Agent for the
ratable account of the Lenders (i) on each Quarterly Date, an aggregate
principal amount equal to 0.25% of the original principal amount of the Initial
Term B Loans funded on the Effective Date and (ii) on the Maturity Date for the
Initial Term B Loans, the aggregate principal amount of all Initial Term B Loans
outstanding on such date; provided that payments required by this Section 2.07
shall be reduced as a result of the application of prepayments in accordance
with the order of priority set forth in Section 2.08. In the event any
Incremental Term Loans or Extended Term Loans are made, such Incremental Term
Loans or Extended Term Loans, as applicable, shall be repaid by the Borrower in
the amounts and on the dates set forth in the Incremental Facility Amendment or
Extension Offer with respect thereto and on the applicable Maturity Date
thereof.

(b) Promissory Notes. Any Lender may request that Loans made by it be evidenced
by a promissory note. In such event, the Borrower shall prepare, execute and
deliver to such Lender a promissory note payable to such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and in a
form approved by the Administrative Agent. Thereafter, the Loans evidenced by
such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the payee named therein (or, if such promissory
note is a registered note, to such payee and its registered assigns).

SECTION 2.08. Prepayment of Loans.

(a) Optional Prepayments.

(i) Subject to Sections 2.08(a)(ii) and 2.14, the Borrower may, upon written
notice (except that any such notice may be conditioned on the receipt of net
proceeds from any refinancing indebtedness, the consummation of a Change in
Control or any other event) from the Borrower to the Administrative Agent in
accordance with Section 2.08(c), at any time or from time to time voluntarily
prepay any Borrowing of any Class of Loans in whole or in part without premium
or penalty; provided that (A) any prepayment of Eurocurrency Loans shall be in a
principal amount of $5,000,000 or a whole multiple of $1,000,000 in excess
thereof and (B) any prepayment of ABR Loans shall be in a principal amount of
$500,000 or a whole multiple of $100,000 in excess thereof, or, in each case, if
less, the entire principal amount thereof then outstanding. Each such notice
shall specify the date and amount of such prepayment and the Class(es) and
Type(s) of Loans to be prepaid and, if Eurocurrency Loans, the Interest
Period(s) of such Loans. The Administrative Agent will promptly notify each
Lender of its receipt of each such notice, and of the amount of such Lender’s
Applicable Percentage of such prepayment. If such notice is given by the
Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein
(except that any such notice may be conditioned on the receipt of net proceeds
from any refinancing indebtedness, the consummation of a Change in Control or
any other event). Any prepayment of a Eurocurrency Loan shall be accompanied by
all accrued interest on the amount prepaid. Each such prepayment shall be
applied to the principal installments of the applicable Class(es) of Loans as
directed by the Borrower (it being understood and agreed that if the Borrower
does not so direct at the time of such prepayment, such prepayment shall be
applied against the scheduled repayments of Loans of the relevant Class under
this Section 2.08 in direct order of maturity) and shall be paid to the
Appropriate Lenders in accordance with their respective Applicable Percentages.

(b) Mandatory Prepayments due to Borrowing Base Deficiency. In the event that at
any time any Borrowing Base Deficiency shall exist, (x) if such Borrowing Base
Deficiency is a direct result of an incurrence of Indebtedness or issuance of
letters of credit under the Revolving Credit Facility immediately after giving
effect to which the Covered Debt Amount exceeded the Borrowing Base (as set
forth in the most recent Borrowing Base Certificate delivered to the
Administrative Agent and adjusted for subsequent acquisitions and dispositions
of assets in the Borrowing Base), the Borrower shall prepay the Loans, reduce
amounts owed under the Revolving Credit Facility or Other Secured Indebtedness
that is

 

-28-



--------------------------------------------------------------------------------

included in the Covered Debt Amount, in such amounts as shall be necessary so
that such Borrowing Base Deficiency is cured within three Business Days after
such Borrowing Base Deficiency arose and (y) in all other cases (including as a
result of any Asset Sale), the Borrower shall prepay the Loans, reduce amounts
owed under the Revolving Credit Facility or reduce Other Secured Indebtedness
that is included in the Covered Debt Amount, in such amounts as shall be
necessary so that such Borrowing Base Deficiency is cured within five Business
Days, provided that, in the case of this subclause (y), if (i) within five
Business Days after delivery of a Borrowing Base Certificate demonstrating such
Borrowing Base Deficiency (and/or at such other times as the Borrower has
knowledge of such Borrowing Base Deficiency), the Borrower shall present to the
Administrative Agent a certificate of a Financial Officer indicating its
intention to cure such Borrowing Base Deficiency within 15 Business Days (which
15-Business Day cure period shall include the five Business Days permitted for
delivery of such officers’ certificate) and (ii) such Borrowing Base Deficiency
is actually cured within such 15-Business Day period, then such prepayment or
reduction shall not be required to be effected (it being understood that for
purposes of this Section 2.08(b), the Borrowing Base shall be determined after
giving effect to pending trades at such time and assuming that such trades have
settled).

(c) Prepayment of Eurocurrency Loans. To the extent the Loans to be prepaid from
proceeds from any of the events described in subsection (i) above are
Eurocurrency Loans, the Borrower may defer such prepayment until the last day of
the Interest Period applicable to such Loans, so long as the Borrower deposits
an amount equal to the amount of such prepayment, no later than the third
Business Day following the receipt of such proceeds, into a segregated
collateral account in the name and under the dominion and control of the
Administrative Agent pending application of such amount to the prepayment of the
Loans on the last day of such Interest Period.

(d) Notices, Etc. The Borrower shall notify the Administrative Agent by
telephone (confirmed by telecopy or electronic communication) of any prepayment
hereunder (i) in the case of prepayment of a Eurocurrency Borrowing, not later
than 2:00 p.m., New York City time, three Business Days before the date of
prepayment or (ii) in the case of prepayment of an ABR Borrowing, not later than
2:00 p.m., New York City time, on the date of prepayment. Each such notice shall
be irrevocable and shall specify the prepayment date, the principal amount of
each Borrowing or portion thereof to be prepaid and, in the case of a mandatory
prepayment, a reasonably detailed calculation of the amount of such prepayment;
provided that, if a notice of prepayment is given in connection with a proposed
refinancing of all Loans, such notice may be conditioned upon the incurrence of
the related refinancing Indebtedness. Promptly following receipt of any such
notice relating to a Borrowing, the Administrative Agent shall advise the
affected Lenders of the contents thereof. Each partial prepayment of any
Borrowing shall be in an amount that would be permitted in the case of a
Borrowing of the same Type as provided in Section 2.02, except as necessary to
apply fully the required amount of a mandatory prepayment or scheduled payment.
Each prepayment of a Borrowing of a Class shall be applied ratably to the Loans
of such Class included in the prepaid Borrowing. Prepayments shall be
accompanied by accrued interest to the extent required by Section 2.11. All
prepayments of any Loans of any Class shall be applied to reduce scheduled
amortization of principal of the Loans of such Class as directed by the Borrower
(or, in the absence of such direction, in direct order of maturity).

SECTION 2.09. Fees.

(a) Administrative Agent Fees. The Borrower agrees to pay to the Administrative
Agent, for its own account, fees payable in the amounts and at the times
separately agreed upon between the Borrower and the Administrative Agent.

 

-29-



--------------------------------------------------------------------------------

(b) Upfront Fees. Each Lender on the Effective Date shall receive a fee as
separately agreed between the Borrower and the Administrative Agent (which
amount shall be netted from the proceeds of such Lender’s Loan).

(c) Applicable Premium. In the event of any (i) prepayment of any Initial Term B
Loan of any Lender pursuant to Section 2.08 or (ii) any required assignment by
any Lender that is a non-consenting Lender in accordance with Section 2.17(b)
and Section 9.02(d), in either case, prior to the one year anniversary of the
Effective Date, the Borrower shall pay such Lender a fee equal to the Applicable
Premium with respect to the amount of such Lender’s Initial Term B Loan so
prepaid pursuant to Section 2.08 or required to be assigned by such Lender
pursuant to Section 2.17(b) and Section 9.02(d), in each case, on the date of
such assignment or prepayment.

(d) Payment of Fees. All fees payable hereunder shall be paid on the dates due,
in Dollars and immediately available funds, to the Administrative Agent (except
as provided in paragraph (a) above). Fees paid shall not be refundable under any
circumstances absent obvious error. Any fees representing the Borrower’s
reimbursement obligations of expenses, to the extent the requirements of an
invoice are not otherwise specified in this Agreement, shall be due (subject to
the other terms and conditions contained herein) within ten Business Days of the
date that the Borrower receives from the Administrative Agent a reasonably
detailed invoice for such reimbursement obligations.

SECTION 2.10. Interest.

(a) ABR Loans. The Loans constituting each ABR Borrowing shall bear interest at
a rate per annum equal to the Alternate Base Rate plus the Applicable Margin.

(b) Eurocurrency Loans. The Loans constituting each Eurocurrency Borrowing shall
bear interest at a rate per annum equal to the Adjusted LIBO Rate for the
related Interest Period for such Borrowing plus the Applicable Margin.

(c) Default Interest. Notwithstanding the foregoing paragraphs (a) and (b), if
any principal of or interest on any Loan or any fee or other amount payable by
the Borrower hereunder is not paid when due, whether at stated maturity, upon
acceleration, by mandatory prepayment or otherwise, such overdue amount shall
bear interest, after as well as before judgment, at a rate per annum equal to
(i) in the case of overdue principal of any Loan, 2% plus the rate otherwise
applicable to such Loan as provided above or (ii) in the case of any other
amount, 2% plus the rate applicable to ABR Loans as provided in paragraph (a) of
this Section.

(d) Payment of Interest. Accrued interest on each Loan shall be payable in
arrears in Dollars on each Interest Payment Date for such Loan and upon the
Maturity Date; provided that (i) interest accrued pursuant to paragraph (c) of
this Section shall be payable on demand, (ii) in the event of any repayment or
prepayment of any Loan (other than a prepayment of an ABR Loan prior to the
Maturity Date), accrued interest on the principal amount repaid or prepaid shall
be payable on the date of such repayment or prepayment and (iii) in the event of
any conversion of any Eurocurrency Borrowing denominated in Dollars prior to the
end of the Interest Period therefor, accrued interest on such Borrowing shall be
payable on the effective date of such conversion.

SECTION 2.11. Market Disruption and Alternate Rate of Interest.

(a) If at the time that the Administrative Agent shall seek to determine the
Reference Bank Rate less than two Reference Banks shall supply a rate to the
Administrative Agent for purposes of determining the Eurocurrency Rate for such
Eurocurrency Borrowing, then such Borrowing shall be made as an ABR Borrowing.

 

-30-



--------------------------------------------------------------------------------

(b) If prior to the commencement of any Interest Period for a Eurocurrency
Borrowing:

(i) the Administrative Agent determines (which determination shall be conclusive
and binding absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the Eurocurrency Rate, as
applicable, for a Loan in Dollars or for the applicable Interest Period; or

(ii) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the Eurocurrency Rate, as applicable, for a Loan in
Dollars or for the applicable Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans (or its
Loan) included in such Borrowing for such Interest Period,

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (A) any Interest
Election Request that requests the conversion of any Eurocurrency Borrowing to,
or continuation of any Eurocurrency Borrowing shall be ineffective and (B) such
Borrowing shall be made as an ABR Borrowing; provided, further, that if the
circumstances giving rise to such notice affect only one Type of Borrowings,
then the other Type of Borrowings shall be permitted.

SECTION 2.12. Computation of Interest. All interest hereunder shall be computed
on the basis of a year of 360 days, except that ABR Borrowings, at times when
the Alternate Base Rate is based on the Prime Rate, shall be computed on the
basis of a year of 365 days and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day). The applicable
Alternate Base Rate, Adjusted LIBO Rate or Eurocurrency Rate shall be determined
by the Administrative Agent, and such determination shall be conclusive absent
manifest error.

SECTION 2.13. Increased Costs.

(a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, compulsory loan, insurance
charge, special deposit or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any such reserve requirement reflected in the Adjusted LIBO Rate); or

(ii) impose on any Lender or the London interbank market any other condition,
cost or expense, affecting this Agreement or Eurocurrency Loans made by such
Lender;

and the result of any of the foregoing shall be to increase the cost (other than
costs which are (A) Indemnified Taxes, or (B) Taxes described in clauses
(b) through (e) of the definition of “Excluded Taxes”) to such Lenders of
making, continuing, converting into or maintaining any Eurocurrency Loan (or of
maintaining its obligation to make any such Loan) or to increase the cost (other
than costs which are Taxes) to such Lender or to reduce the amount of any sum
received or receivable by such Lender hereunder (whether of principal, interest
or otherwise), then the Borrower will pay to such Lender, in Dollars, such
additional amount or amounts as will compensate such Lender for such additional
costs incurred or reduction suffered.

 

-31-



--------------------------------------------------------------------------------

(b) Capital Requirements. If any Lender determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s capital or on the capital of such
Lender’s holding company, if any, as a consequence of this Agreement or the
Loans made by such Lender to a level below that which such Lender or such
Lender’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s policies and the policies of such Lender’s
holding company with respect to capital adequacy), by an amount deemed to be
material by such Lender, then from time to time the Borrower will pay to such
Lender, in Dollars, such additional amount or amounts as will compensate such
Lender or such Lender’s holding company for any such reduction suffered.

(c) Certificates from Lenders. A certificate of a Lender setting forth in
reasonable detail the basis for and the calculation of the amount or amounts, in
Dollars, necessary to compensate such Lender or its holding company, as the case
may be, as specified in paragraph (a) or (b) of this Section shall be promptly
delivered to the Borrower and shall be conclusive absent manifest error. The
Borrower shall pay such Lender the amount shown as due on any such certificate
within 10 days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s right to demand such compensation; provided that the Borrower shall not
be required to compensate a Lender pursuant to this Section for any increased
costs or reductions incurred more than six months prior to the date that such
Lender notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s intention to claim compensation
therefor; provided further that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the six-month period referred
to above shall be extended to include the period of retroactive effect thereof.

SECTION 2.14. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period therefor (including as a result of an Event of Default), (b) the
conversion of any Eurocurrency Loan other than on the last day of an Interest
Period therefor, (c) the failure to borrow, convert, continue or prepay any Loan
on the date specified in any notice delivered pursuant hereto (and regardless of
whether such notice is permitted to be revocable under Section 2.08(c) and is
revoked in accordance herewith), or (d) the assignment as a result of a request
by the Borrower pursuant to Section 2.17(b) of any Eurocurrency Loan other than
on the last day of an Interest Period therefor, then, in any such event, the
Borrower shall compensate each affected Lender for the loss, cost and expense
attributable to such event (excluding loss of anticipated profits). In the case
of a Eurocurrency Loan, the loss to any Lender attributable to any such event
shall be deemed to include an amount determined by such Lender to be equal to
the excess, if any, of:

(i) the amount of interest that such Lender would pay for a deposit equal to the
principal amount of such Loan in Dollars for the period from the date of such
payment, conversion, failure or assignment to the last day of the then current
Interest Period for such Loan (or, in the case of a failure to borrow, convert
or continue, the duration of the Interest Period that would have resulted from
such borrowing, conversion or continuation) if the interest rate payable on such
deposit were equal to the Adjusted LIBO Rate for Dollars for such Interest
Period, over

(ii) the amount of interest that such Lender would earn on such principal amount
for such period if such Lender were to invest such principal amount for such
period at the interest rate that would be bid by such Lender (or an affiliate of
such Lender) for deposits denominated in Dollars from other banks in the
eurocurrency market at the commencement of such period.

 

-32-



--------------------------------------------------------------------------------

Payment under this Section shall be made upon request of a Lender delivered not
later than ten Business Days following the payment, conversion, or failure to
borrow, convert, continue or prepay that gives rise to a claim under this
Section accompanied by a certificate of such Lender setting forth the amount or
amounts that such Lender is entitled to receive pursuant to this Section, which
certificate shall be conclusive absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.

SECTION 2.15. Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Obligor hereunder or under any other Loan Document shall be
made free and clear of and without deduction for any Taxes, except as required
by applicable law. If any applicable law requires the deduction or withholding
of any Tax from any such payment, then (i) the applicable withholding agent
shall make such deductions or withholding, (ii) the applicable withholding agent
shall pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable law and (iii) if such Tax is an Indemnified Tax or
Other Tax, the sum payable shall be increased by the applicable Obligor as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section) the Administrative
Agent or Lender (as the case may be) receives an amount equal to the sum it
would have received had no such deductions been made.

(b) Payment of Other Taxes by the Borrower. In addition, the Borrower shall pay
any Other Taxes to the relevant Governmental Authority in accordance with
applicable law.

(c) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent and each Lender for, and within 30 Business Days after
written demand therefor, pay the full amount of any Indemnified Taxes or Other
Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) paid by the Administrative
Agent, such Lender, and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority, except for
any Indemnified Taxes or Other Taxes imposed as a result of the gross negligence
or willful misconduct of the Administrative Agent or such Lender. A certificate
as to the amount of such payment or liability delivered to the Borrower by a
Lender or by the Administrative Agent on its own behalf or on behalf of a
Lender, shall be conclusive absent manifest error.

(d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

(e) Foreign Lenders. Any Foreign Lender that is entitled to an exemption from or
reduction of withholding tax under the law of the jurisdiction in which the
Borrower is located, or any treaty to which such jurisdiction is a party, with
respect to payments under this Agreement shall deliver to the Borrower (with a
copy to the Administrative Agent), at the time or times prescribed by applicable
law or reasonably requested by the Borrower, such properly completed and
executed documentation prescribed by applicable law as will permit such payments
to be made without withholding or at a reduced rate.

In addition, any Foreign Lender, if requested by the Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Foreign Lender is subject to backup withholding or
information reporting requirements.

 

-33-



--------------------------------------------------------------------------------

Without limiting the generality of the foregoing, if the Borrower is resident
for tax purposes in the United States, any Foreign Lender shall deliver to the
Borrower and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent) whichever of the
following is applicable:

(i) duly completed copies of Internal Revenue Service Form W-8BEN, Internal
Revenue Service Form W-8BEN-E or any successor form claiming eligibility for
benefits of an income tax treaty to which the United States is a party,

(ii) duly completed copies of Internal Revenue Service Form W-8ECI or any
successor form certifying that the income receivable pursuant to this Agreement
is effectively connected with the conduct of a trade or business in the United
States,

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (A) a certificate to the
effect that such Foreign Lender is not (1) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (2) a “10 percent shareholder” of the Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (3) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and (B) duly
completed copies of Internal Revenue Service Form W-8BEN (or any successor form)
certifying that the Foreign Lender is not a United States Person, or

(iv) any other form including Internal Revenue Service Form W-8IMY as applicable
prescribed by applicable law as a basis for claiming exemption from or a
reduction in United States Federal withholding tax duly completed together with
such supplementary documentation as may be prescribed by applicable law to
permit the Borrower to determine the withholding or deduction required to be
made.

In addition, upon reasonable request of the Borrower or the Administrative
Agent, each Foreign Lender shall deliver such forms promptly upon the expiration
or invalidity of any form previously delivered by such Foreign Lender, provided
it is legally eligible to do so at the time. Each Foreign Lender shall promptly
notify the Borrower and the Administrative Agent at any time the chief tax
officer of such Foreign Lender becomes aware that it no longer satisfies the
legal requirements to provide any previously delivered form or certificate to
the Borrower (or any other form of certification adopted by the U.S. or other
taxing authorities for such purpose).

(f) United States Lenders. Each Lender that is not a Foreign Lender shall
deliver to the Borrower (and the Administrative Agent), prior to the date on
which such Lender becomes a party to this Agreement, upon the expiration or
invalidity of any forms previously delivered and at times reasonably requested
by the Borrower, duly completed copies of Internal Revenue Service Form W-9 or
any successor form.

(g) FATCA. If a payment made to a Lender under any Loan Document would be
subject to United States federal withholding Tax imposed by FATCA if such Lender
were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

-34-



--------------------------------------------------------------------------------

(h) Treatment of Certain Refunds. If the Administrative Agent or any Lender
determines, in its sole discretion exercised in good faith, that it has received
a refund or credit (in lieu of such refund) of any Taxes or Other Taxes as to
which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section, it shall pay to
the Borrower an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this Section
with respect to the Taxes or Other Taxes giving rise to such refund), net of all
reasonable out-of-pocket expenses of the Administrative Agent or any Lender, as
the case may be, and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund), provided that the
Borrower, upon the request of the Administrative Agent or any Lender, agrees to
repay the amount paid over to the Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or any Lender in the event the Administrative Agent or any
Lender is required to repay such refund to such Governmental Authority.
Notwithstanding anything to the contrary in this paragraph (h), in no event will
the Administrative Agent or any Lender be required to pay any amount to the
Borrower pursuant to this paragraph (h) the payment of which would place the
Administrative Agent or such Lender in a less favorable net after-Tax position
than the Administrative Agent or such Lender would have been in if the
indemnification payments or additional amounts giving rise to such refund had
never been paid. This subsection shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns or its
books or records (or any other information relating to its taxes that it deems
confidential) to the Borrower or any other Person.

(i) Survival. Each party’s obligations under this Section 2.15 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

SECTION 2.16. Payments Generally; Sharing of Set-offs.

(a) Payments by the Borrower. The Borrower shall make each payment required to
be made by it hereunder (whether of principal, interest, fees or under
Section 2.13, 2.14 or 2.15 or otherwise) or under any other Loan Document
(except to the extent otherwise provided therein) prior to 2:00 p.m., New York
time, on the date when due, in immediately available funds, without set-off or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to the Administrative Agent at the Administrative
Agent’s Account, except as otherwise expressly provided in the relevant Loan
Document and payments pursuant to Sections 2.13, 2.14, 2.15 and 9.03, which
shall be made directly to the Persons entitled thereto. The Administrative Agent
shall distribute any such payments received by it for account of any other
Person to the appropriate recipient promptly following receipt thereof. If any
payment hereunder shall be due on a day that is not a Business Day, the date for
payment shall be extended to the next succeeding Business Day and, in the case
of any payment accruing interest, interest thereon shall be payable for the
period of such extension. All amounts owing under this Agreement (including
payments required under Section 2.13, and payments required under Section 2.14
relating to any Loan, but not including principal of, and interest on, any Loan
or payments relating to any such Loan required under Section 2.14) or under any
other Loan Document (except to the extent otherwise provided therein) are
payable in Dollars.

 

-35-



--------------------------------------------------------------------------------

(b) Application of Insufficient Payments. If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, interest and fees of a Class then due hereunder, such funds shall
be applied to pay interest and fees of such Class then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees of such Class then due to such parties.

(c) Pro Rata Treatment. Except to the extent otherwise provided herein: (i) each
Borrowing of a Class shall be made from the Lenders of such Class, and each
termination or reduction of the amount of the Commitments of a Class under
Section 2.06 shall be applied to the respective Commitments of the Lenders of
such Class, pro rata according to the amounts of their respective Commitments of
such Class; (ii) each Borrowing of a Class shall be allocated pro rata among
Lenders of such Class according to the amounts of their respective Commitments
of such Class (in the case of the making of Loans) or their respective Loans of
the Class that are to be included in such Borrowing (in the case of conversions
and continuations of Loans); (iii) each payment or prepayment of principal of
Loans of a Class by the Borrower shall be made for account of the Lenders of
such Class pro rata in accordance with the respective unpaid principal amounts
of the Loans of such Class held by them; and (iv) each payment of interest on
Loans of a Class by the Borrower shall be made for account of the Lenders of
such Class pro rata in accordance with the amounts of interest on such Loans
then due and payable to such Lenders.

(d) Sharing of Payments by Lenders. If any Lender of a Class shall, by
exercising any right of set-off or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of its Loans within its Class
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Loans and accrued interest thereon of such Class then
due than the proportion received by any other Lender of such Class, then the
Lender receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans of other Lenders of such Class to the extent
necessary so that the benefit of all such payments shall be shared by the
Lenders of such Class ratably in accordance with the aggregate amount of
principal of and accrued interest on their respective Loans of such Class;
provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this paragraph shall not
be construed to apply to any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans to any assignee or participant, other than to the Borrower or any
Subsidiary (as to which the provisions of this paragraph shall apply unless
otherwise agreed by the Required Lenders). The Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

(e) Presumptions of Payment. Unless the Administrative Agent shall have received
notice from the Borrower prior to the date on which any payment is due to the
Administrative Agent for account of the Lenders hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the Federal Funds Effective Rate.

 

-36-



--------------------------------------------------------------------------------

(f) Certain Deductions by the Administrative Agent. If any Lender shall fail to
make any payment required to be made by it pursuant to Section 2.04(b) or
2.16(e), then the Administrative Agent may, in its discretion (notwithstanding
any contrary provision hereof), apply any amounts thereafter received by the
Administrative Agent for account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid.

SECTION 2.17. Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 2.13, or if the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for account of any
Lender pursuant to Section 2.15, then such Lender shall (at the request of the
Borrower) use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.13 or 2.15, as the case may be, in the
future and (ii) would not subject such Lender to any cost or expense not
required to be reimbursed by the Borrower and would not otherwise be
disadvantageous to such Lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 2.13, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for account of any Lender pursuant to
Section 2.15, and, in each case, such Lender has declined or is unable to
designate a different lending office in accordance with clause (a) above, or if
any Lender becomes a non-consenting Lender (that the Borrower is permitted to
replace as provided in Section 9.02(d)), then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in Section 9.04), all its interests,
rights (other than its existing rights to payments pursuant to Section 2.13 and
Section 2.15) and obligations under this Agreement and the other Loan Documents
to an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) the Borrower
shall have received the prior written consent of the Administrative Agent, which
consent shall not be unreasonably withheld, (ii) such Lender shall have received
payment of an amount equal to the outstanding principal of its Loans, accrued
interest thereon and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest) or
the Borrower (in the case of all other amounts, including, without limitation,
any amounts under Section 2.09(c) and Section 2.14), (iii) in the case of any
such assignment resulting from a claim for compensation under Section 2.13 or
payments required to be made pursuant to Section 2.15, such assignment will
result in a reduction in such compensation or payments and (iv) in the case of
any assignment as a result of a non-consenting Lender (that the Borrower is
permitted to replace as provided in Section 9.02(d)), the applicable assignee
shall have consented to the applicable amendment, waiver or consent. A Lender
shall not be required to make any such assignment and delegation if, prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling the Borrower to require such assignment and delegation cease to apply.

SECTION 2.18. Incremental Term Loans.

(a) At any time and from time to time, subject to the terms and conditions set
forth herein, the Borrower may, by notice to the Administrative Agent (whereupon
the Administrative Agent shall promptly deliver a copy to each of the Lenders),
request to increase the amount of Initial Term B Loans or any previously
established Class of Loans or add one or more additional Classes of term loans
in an unlimited principal amount (any such Initial Term B Loans or additional
Class of term loans, the “Incremental Term Loans”); provided that (i) the
representations and warranties in this Agreement and the other Loan Documents
are true and correct in all material respects on the date of borrowing of such
Incremental Term Loans (except that any representation or warranty made as of a
specified date shall only be required

 

-37-



--------------------------------------------------------------------------------

to be true and correct in all material respects as of such specified date) and
(ii) immediately after giving effect to the borrowing of such Incremental Term
Loans and any substantially concurrent application of the proceeds thereof
(x) the Covered Debt Amount shall not exceed the Borrowing Base and (y) the
Borrower would be in pro forma compliance with Section 6.07 as of the last day
of the Borrower’s most recently ended fiscal quarter for which financial
statements have been delivered to the Lenders. Each Facility of Incremental Term
Loans (an “Incremental Facility”) shall have the same guarantees as, and be
secured on a pari passu basis by the same Collateral securing, all of the other
obligations under this Agreement and the other Loan Documents.

(b) Any Incremental Term Loans (i) may participate on a pro rata basis or a less
than pro rata basis (but not greater than a pro rata basis) in any voluntary or
mandatory repayments or prepayments hereunder, in each case as specified in the
applicable Incremental Facility Amendment, and (ii) other than with respect to
amortization, pricing or maturity date, shall otherwise have substantially
similar terms as the Initial Term B Loans or such other terms as are reasonably
satisfactory to the Administrative Agent, provided that (A) if the Effective
Yield with respect to any Incremental Term Loans exceeds the Effective Yield of
the Initial Term B Loans by more than 0.50%, then the Applicable Margin relating
to the Initial Term B Loans shall be adjusted upwards by an amount equal to such
excess minus 0.50%, (B) no Incremental Term Loan shall have a final maturity
date earlier than the Maturity Date applicable to the Initial Term B Loans and
(C) no Incremental Term Loan shall have a Weighted Average Life to Maturity that
is shorter than the remaining Weighted Average Life to Maturity of the Initial
Term B Loans.

(c) Each notice from the Borrower pursuant to this Section 2.18 shall set forth
the requested amount and, to the extent different than the terms hereunder,
proposed terms of the relevant Incremental Term Loans. Any Person providing any
Incremental Term Loans, unless a Lender or an Affiliate of a Lender, shall be
reasonably acceptable to the Administrative Agent (any such Person being called
an “Additional Lender”) and, if not already a Lender, shall become a Lender
under this Agreement pursuant to an amendment (an “Incremental Facility
Amendment”) to this Agreement and, as appropriate, the other Loan Documents,
executed by the Borrower, such Additional Lender and the Administrative Agent.
Any Incremental Facility Amendment shall not require the consent of any Lenders
other than the Additional Lenders with respect to such Incremental Facility
Amendment. No Lender shall be obligated to provide any Incremental Term Loans,
unless it so agrees. Commitments in respect of any Incremental Term Loans shall
become Commitments under this Agreement. An Incremental Facility Amendment may,
without the consent of any other Lenders, effect such amendments to any Loan
Documents as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent, to effect the provisions of this Section 2.18.

SECTION 2.19. Extensions of Loans.

(a) Notwithstanding anything to the contrary in this Agreement, pursuant to one
or more offers (each, an “Extension Offer”) made from time to time by the
Borrower to all Lenders of any Class of Loans on a pro rata basis (based on the
aggregate outstanding principal amount of the respective Loans of the applicable
Class) and on the same terms to each such Lender, the Borrower is hereby
permitted to consummate from time to time transactions with individual Lenders
that accept the terms contained in such Extension Offers to extend the Maturity
Date of each such Lender’s Loans of the applicable Class and otherwise modify
the terms of such Loans pursuant to the terms of the relevant Extension Offer
(including, without limitation, by increasing or decreasing the interest rate or
fees payable in respect of such Loans and/or modifying the amortization schedule
in respect of such Lender’s Loans) (each, an “Extension,” and each group of
Loans as so extended being a separate Class of Loans from the Class of Loans
from which they were converted, it being understood that an Extension may be in
the form of an increase in the amount of any other then outstanding Class of
Loans otherwise satisfying the criteria set forth below), so long as the
following terms are satisfied: (i) no Event of Default shall have occurred and
be continuing

 

-38-



--------------------------------------------------------------------------------

at the time the Extension Offer is delivered to the Lenders, (ii) except as to
interest rates, fees, amortization and final maturity (which shall, subject to
immediately succeeding clauses, be set forth in the relevant Extension Offer),
the Loans of any Lender that agrees to an extension with respect to such Loans
extended pursuant to any Extension (“Extended Term Loans”) shall have the
substantially similar as the Class of Loans subject to such Extension Offer,
other than terms which take effect after the Maturity Date of all then
outstanding Loans in effect immediately prior to such Extension, (iii) the final
maturity date of any Extended Term Loans shall be no earlier than the Maturity
Date of the Class of Loans subject to such Extension Offer, (iv) the Weighted
Average Life to Maturity of any Extended Term Loans shall be no shorter than the
remaining Weighted Average Life to Maturity of the Loans extended thereby,
(v) any Extended Term Loans may participate on a pro rata basis or a less than
pro rata basis (but not greater than a pro rata basis) in any voluntary or
mandatory repayments or prepayments hereunder, in each case as specified in the
respective Extension Offer, (vi) if the aggregate principal amount of the Class
of Loans (calculated on the face amount thereof) in respect of which Lenders
shall have accepted the relevant Extension Offer shall exceed the maximum
aggregate principal amount of Loans of such Class offered to be extended by the
Borrower pursuant to such Extension Offer, then the Loans of such Class of such
Lenders shall be extended ratably up to such maximum amount based on the
respective principal amounts (but not to exceed actual holdings of record) with
respect to which such Lenders have accepted such Extension Offer, (vii) all
documentation in respect of such Extension shall be consistent with the
foregoing, and (viii) any applicable Minimum Extension Condition shall be
satisfied unless waived by the Borrower.

(b) With respect to all Extensions consummated by the Borrower pursuant to this
Section 2.19, (i) such Extensions shall not constitute voluntary or mandatory
payments or prepayments for purposes of Section 2.08 or Section 2.16 and (ii) no
Extension Offer is required to be in any minimum amount or any minimum
increment, provided that (x) the Borrower may at its election specify as a
condition (the “Minimum Extension Condition”) to consummating any such Extension
that a minimum amount (to be determined and specified in the relevant Extension
Offer in the Borrower’s sole discretion and waivable by the Borrower) of Loans
of any or all applicable Classes be tendered and (y) no Class of Extended Term
Loans shall be in an amount of less than $50,000,000, unless otherwise agreed by
the Administrative Agent. The Administrative Agent and the Lenders hereby
consent to the transactions contemplated by this Section 2.19 (including, for
the avoidance of doubt, payment of any interest, fees or premium in respect of
any Extended Term Loans on such terms as may be set forth in the relevant
Extension Offer) and hereby waive the requirements of any provision of this
Agreement (including, without limitation, Sections 2.08 and 2.16) or any other
Loan Document that may otherwise prohibit any such Extension or any other
transaction contemplated by this Section 2.19.

(c) No consent of any Lender or the Administrative Agent shall be required to
effectuate any Extension, other than the consent of each Lender agreeing to such
Extension with respect to any of its Loans. All Extended Term Loans and all
obligations in respect thereof shall be obligations under this Agreement and the
other Loan Documents that are secured by the Collateral on a pari passu basis
with all other applicable obligations under this Agreement and the other Loan
Documents. The Lenders hereby irrevocably authorize the Administrative Agent to
enter into amendments to this Agreement and the other Loan Documents with the
Borrower as may be necessary in order to establish new Classes in respect of
Loans so extended and such technical amendments as may be necessary or
appropriate in the reasonable opinion of the Administrative Agent and the
Borrower in connection with the establishment of such new Classes, in each case
on terms consistent with this Section 2.19.

(d) In connection with any Extension, the Borrower shall provide the
Administrative Agent at least five (5) Business Days’ (or such shorter period as
may be agreed by the Administrative Agent) prior written notice thereof, and, if
reasonably acceptable to the Borrower, shall agree to such procedures
(including, without limitation, regarding timing, rounding and other adjustments
and to ensure reasonable administrative management of the credit facilities
hereunder after such Extension), if any, as may be established by, or acceptable
to, the Administrative Agent, in each case acting reasonably to accomplish the
purposes of this Section 2.19.

 

-39-



--------------------------------------------------------------------------------

ARTICLE III

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Lenders that:

SECTION 3.01. Organization; Powers. Each of the Borrower and its Subsidiaries is
duly organized or incorporated, as applicable, validly existing and in good
standing under the laws of the jurisdiction of its organization or
incorporation, as applicable, has all requisite power and authority to carry on
its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required of the
Borrower or such Subsidiary, as applicable.

SECTION 3.02. Authorization; Enforceability. The Transactions are within the
Borrower’s corporate powers and have been duly authorized by all necessary
corporate and, if required, by all necessary stockholder action. This Agreement
has been duly executed and delivered by the Borrower and constitutes, and each
of the other Loan Documents to which it is a party when executed and delivered
will constitute, a legal, valid and binding obligation of the Borrower,
enforceable in accordance with its terms, except as such enforceability may be
limited by (a) bankruptcy, insolvency, reorganization, moratorium or similar
laws of general applicability affecting the enforcement of creditors’ rights and
(b) the application of general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except for (i) such as have been or will
be obtained or made and are in full force and effect and (ii) filings and
recordings in respect of the Liens created pursuant to the Security Documents,
(b) will not violate any applicable law or regulation or the charter, by-laws or
other organizational documents of the Borrower or any other Obligors or any
order of any Governmental Authority, (c) will not violate or result in a default
in any material respect under any indenture, agreement or other instrument
binding upon the Borrower or any of its Subsidiaries or assets, or give rise to
a right thereunder to require any payment to be made by any such Person, and
(d) except for the Liens created pursuant to the Security Documents, will not
result in the creation or imposition of any Lien on any asset of the Borrower or
any other Obligors.

SECTION 3.04. Financial Condition; No Material Adverse Change.

(a) Financial Statements. The Borrower has heretofore delivered the audited
consolidated balance sheet and statements of operations, assets and liabilities,
changes in net assets and cash flows of the Borrower and its Subsidiaries as of
and for the year ended December 31, 2013, reported on by Deloitte & Touche LLP,
independent public accountants. Such financial statements present fairly, in all
material respects, the consolidated financial position and results of operations
and cash flows of the Borrower and its consolidated Subsidiaries as of such
dates and for such periods in accordance with GAAP applied on a consistent
basis, subject to, in the case of such interim statements, year-end audit
adjustments and the absence of footnotes. None of the Borrower or any of its
Subsidiaries has on the Effective Date any material contingent liabilities,
material liabilities for taxes, material unusual forward or material long-term
commitments or material unrealized or material anticipated losses from any
unfavorable commitments not reflected in the financial statements referred to
above.

 

-40-



--------------------------------------------------------------------------------

(b) No Material Adverse Change. Since December 31, 2013, there has not been any
event, development or circumstance that has had or could reasonably be expected
to have a material adverse effect on (i) the business, Portfolio Investments and
other assets, liabilities and financial condition of the Borrower and its
Subsidiaries taken as a whole (excluding in any case a decline in the net asset
value of the Borrower or a change in general market conditions or values of the
Portfolio Investments of the Borrower or any of its Subsidiaries) or (ii) the
validity or enforceability of any of the Loan Documents or the rights or
remedies of the Administrative Agent and the Lenders thereunder.

SECTION 3.05. Litigation; Actions, Suits and Proceedings. There are no actions,
suits, investigations or proceedings by or before any arbitrator or Governmental
Authority now pending against or, to the knowledge of the Borrower, threatened
against or affecting the Borrower or any of its Subsidiaries (i) as to which
there is a reasonable possibility of an adverse determination and that, if
adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect or (ii) that involve this
Agreement or the Transactions.

SECTION 3.06. Compliance with Laws and Agreements. Each of the Borrower and its
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. None of the Obligors is subject
to any contract or other arrangement, the performance of which by them could
reasonably be expected to result in a Material Adverse Effect.

SECTION 3.07. Anti-Corruption Laws and Sanctions. The Borrower has implemented
and maintains in effect policies and procedures designed to ensure compliance by
the Borrower, its Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions, and the
Borrower, its Subsidiaries and their respective officers and employees and to
the knowledge of the Borrower its directors and agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects. None of
(a) the Borrower, any Subsidiary or any of their respective directors, officers
or employees, or (b) to the knowledge of the Borrower, any agent of the Borrower
or any Subsidiary that will act in any capacity in connection with or benefit
from the credit facility established hereby, is a Sanctioned Person. No
Borrowing, use of proceeds or other Transactions will violate Anti-Corruption
Laws or applicable Sanctions.

SECTION 3.08. Taxes. Each of the Borrower and its Subsidiaries has timely filed
or caused to be filed all Tax returns and reports required to have been filed
and has paid or caused to be paid all Taxes required to have been paid by it,
except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which such Person has set aside on its books adequate
reserves or (b) to the extent that the failure to do so could not reasonably be
expected to result in a Material Adverse Effect.

SECTION 3.09. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, would reasonably be expected to
result in a Material Adverse Effect.

SECTION 3.10. Disclosure. The Borrower has disclosed to the Administrative Agent
(or filed with the SEC) all agreements and instruments to which it or any of its
Subsidiaries is subject, that if terminated prior to its term, and all other
matters known to it that have occurred, that, individually

 

-41-



--------------------------------------------------------------------------------

or in the aggregate, could reasonably be expected to result in a Material
Adverse Effect. None of the written reports, financial statements, certificates
or other written information (other than projections, other forward looking
information, information of a general economic or industry specific nature or
information relating to third parties) furnished by or on behalf of the Borrower
to the Lenders in connection with the negotiation of this Agreement and the
other Loan Documents or delivered hereunder or thereunder (as modified or
supplemented by other information so furnished), when taken as a whole, contains
any material misstatement of fact or omits to state any material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading; provided that, with respect to projected
financial information, the Borrower represents only that such information was
prepared in good faith based upon assumptions believed in good faith to be
reasonable at the time of the preparation thereof (it being understood that
projections are subject to inherent uncertainties and contingencies which may be
outside of the Borrower’s control and that no assurance can be given that
projections will be realized, and that actual results for the periods covered by
projections may differ from the projected results set forth in such projections
and that such differences may be material).

SECTION 3.11. Investment Company Act; Margin Regulations.

(a) Status as Business Development Company. The Borrower is a “closed-end fund”
that has elected to be regulated as a “business development company” within the
meaning of the Investment Company Act and qualifies as a RIC.

(b) Compliance with Investment Company Act. The business and other activities of
the Borrower and its Subsidiaries, including the making of the Loans hereunder,
the application of the proceeds and repayment thereof by the Borrower and the
consummation of the Transactions contemplated by the Loan Documents do not
result in a material violation or breach in any respect of the provisions of the
Investment Company Act or any rules, regulations or orders issued by the
Securities and Exchange Commission thereunder, in each case, that are applicable
to the Borrower and its Subsidiaries.

(c) Investment Policies. The Borrower is in compliance with all written
investment policies, restrictions and limitations for the Borrower delivered to
the Lenders prior to the Effective Date (as such investment policies have been
amended, modified or supplemented in a manner not prohibited by clause (r) of
Article VII, the “Investment Policies”), except to the extent that the failure
to so comply could not reasonably be expected to result in a Material Adverse
Effect.

(d) Use of Credit. Neither the Borrower nor any of its Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose, whether immediate, incidental or ultimate, of buying or
carrying Margin Stock, and no part of the proceeds of any extension of credit
hereunder will be used to buy or carry any Margin Stock.

SECTION 3.12. Material Agreements and Liens.

(a) Material Agreements. Part A of Schedule II is a complete and correct list of
each credit agreement, loan agreement, indenture, note purchase agreement,
guarantee, letter of credit or other arrangement providing for or otherwise
relating to any Indebtedness for borrowed money or any extension of credit (or
commitment for any extension of credit) to, or guarantee for borrowed money, by
the Borrower or any of its Subsidiaries outstanding on the Effective Date, and
the aggregate principal or face amount outstanding or that may become
outstanding under each such arrangement in each case as of the Effective Date is
correctly described in Part A of Schedule II.

(b) Liens. Part B of Schedule II is a complete and correct list of each Lien
securing Indebtedness of any Person outstanding on the Effective Date covering
any property of the Borrower or any Obligors, and the aggregate amount of such
Indebtedness secured (or that may be secured) by each such Lien and the property
covered by each such Lien is correctly described in Part B of Schedule II.

 

-42-



--------------------------------------------------------------------------------

SECTION 3.13. Subsidiaries and Investments.

(a) Subsidiaries. Set forth in Part A of Schedule III is a complete and correct
list of all of the Subsidiaries of the Borrower on the Effective Date together
with, for each such Subsidiary, (i) the jurisdiction of organization of such
Subsidiary, (ii) each Person holding ownership interests in such Subsidiary,
(iii) the nature of the ownership interests held by each such Person and the
percentage of ownership of such Subsidiary represented by such ownership
interests and (iv) whether such Subsidiary is a Designated Subsidiary or an
Excluded Asset. Except as disclosed in Part A of Schedule III, (x) the Borrower
owns, free and clear of Liens (other than any lien permitted by Section 6.02
hereof), and has (and will have) the unencumbered right to vote, all outstanding
ownership interests in each Person shown to be held by it in Part A of Schedule
III, (y) all of the issued and outstanding capital stock of each such Person
organized as a corporation is validly issued, fully paid and nonassessable and
(z) there are no outstanding Equity Interests with respect to such Person. Each
Subsidiary identified on said Part A of Schedule III as a “Designated
Subsidiary” qualifies as such under the definition of “Designated Subsidiary”
set forth in Section 1.01.

(b) Investments. Set forth in Part B of Schedule III is a complete and correct
list of all Investments (other than Investments of the types referred to in
clauses (b), (c) and (d) of Section 6.04) held by any of the Obligors in any
Person on the Effective Date and, for each such Investment, (x) the identity of
the Person or Persons holding such Investment and (y) the nature of such
Investment. Except as disclosed in Part B of Schedule III, each of the Borrower
and its Subsidiaries owns, free and clear of all Liens (other than Liens created
pursuant to the Security Documents and other Liens permitted hereunder), all
such Investments.

SECTION 3.14. Properties.

(a) Title Generally. Each of the Borrower and the other Obligors has good title
to, or valid leasehold interests in, all its real and personal property material
to its business, except for minor defects in title that do not interfere with
its ability to conduct its business as currently conducted or to utilize such
properties for their intended purposes.

(b) Intellectual Property. Each of the Borrower and its Subsidiaries owns, or is
licensed to use, all trademarks, tradenames, copyrights, patents and other
intellectual property material to its business, and the use thereof by the
Borrower and its Subsidiaries does not infringe upon the rights of any other
Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

SECTION 3.15. Affiliate Agreements. As of the Effective Date, the Borrower has
heretofore delivered (to the extent not otherwise publicly filed with the
Securities and Exchange Commission) to the Administrative Agent true and
complete copies of each of the Affiliate Agreements as in effect as of the
Effective Date (including any amendments, supplements or waivers executed and
delivered thereunder and any schedules and exhibits thereto). As of the date of
hereof, each of the Affiliate Agreements is in full force and effect.

 

-43-



--------------------------------------------------------------------------------

SECTION 3.16. Security Documents.

The provisions of the Security Documents are effective to create in favor of the
Collateral Agent for the benefit of the Term Loan Secured Parties a legal, valid
and enforceable first priority Lien (subject to Liens permitted by Section 6.02)
on all right, title and interest of the respective Obligors in the Collateral
described therein to secure the Obligations, except for any failure that would
not constitute an Event of Default under Article VII, clause (p). Except for
filing of UCC financing statements and filings contemplated hereby and by the
Security Documents, no filing or other action will be necessary to perfect such
Liens to the extent required thereunder, except for the failure to make any
filing that would not constitute an Event of Default under Article VII, clause
(p).

ARTICLE IV

CONDITIONS

SECTION 4.01. Effective Date. This Agreement shall become effective on the date
on which the Administrative Agent shall have received each of the following
documents, each of which shall be satisfactory to the Administrative Agent (and
to the extent specified below, to each Lender) in form and substance (or such
condition shall have been waived in accordance with Section 9.02):

(a) Executed Counterparts. From each party hereto either (i) a counterpart of
this Agreement signed on behalf of such party or (ii) written evidence
satisfactory to the Administrative Agent (which may include telecopy or
electronic transmission of a signed signature page to this Agreement) that such
party has signed a counterpart of this Agreement.

(b) Fees and Expenses. The Administrative Agent shall have received evidence of
the payment by the Borrower of all fees payable to the Lenders, the
Administrative Agent, the Joint Lead Arrangers, the Co-Syndication Agents and
the Joint Managers on the Effective Date that the Borrower has agreed to pay in
connection with this Agreement (which fees may be payable by net funding of the
Loans). The Borrower shall have paid all reasonable expenses (including the
legal fees of Cahill Gordon & Reindel LLP) for which invoices have been
presented prior to the Effective Date that the Borrower has agreed to pay in
connection with this Agreement.

(c) Opinion of Counsel to the Obligors. A favorable written opinion (addressed
to the Administrative Agent and the Lenders and dated the Effective Date) of
Dechert LLP, New York and Maryland counsel for the Obligors, in form and
substance reasonably satisfactory to the Administrative Agent, in substantially
the form of Exhibit B, and in each case covering such other matters relating to
the Obligors, this Agreement or the Transactions as the Required Lenders shall
reasonably request (and the Borrower hereby instructs such counsel to deliver
such opinion to the Lenders and the Administrative Agent).

(d) Corporate Documents. Such documents and certificates as the Administrative
Agent or its counsel may reasonably request relating to the organization,
existence and good standing of the Obligors, the authorization of the
Transactions and any other legal matters relating to the Obligors, this
Agreement or the Transactions, all in form and substance satisfactory to the
Administrative Agent and its counsel.

(e) Officer’s Certificate. A certificate, dated the Effective Date and signed by
the President, a Vice President or a Financial Officer of the Borrower,
confirming compliance with the conditions set forth in the lettered clauses of
the first sentence of Section 4.02.

(f) Liens. Results of a recent lien search in each relevant jurisdiction with
respect to the Borrower and each other Obligor and such search shall reveal no
liens on any of the assets of the Obligors except for liens permitted under
Section 6.02 or liens to be discharged on or prior to the Effective Date
pursuant to documentation reasonably satisfactory to the Administrative Agent.

 

-44-



--------------------------------------------------------------------------------

(g) Collateral Matters.

(i) A fully executed copy of the Guarantee and Security Agreement.

(ii) The Joinder Agreement duly executed by the Administrative Agent and
acknowledged by the Collateral Agent, together with a copy of the Notice of
Designation (as defined in the Guarantee and Security Agreement) duly executed
by the Borrower designating all Obligations as “Designated Indebtedness” under
and as defined in the Guarantee and Security Agreement and supplements to
Annexes 1 through 3 of the Guarantee and Security Agreement to the extent
necessary in connection with the making of the related representations and
warranties in the Guarantee and Security Agreement in compliance with
Section 4.02(a).

(h) Borrowing Base Certificate. A Borrowing Base Certificate as of a date not
more than five days prior to the Effective Date.

(i) Valuation Policy. A copy of the Valuation Policy.

(j) Know Your Customer documentation. All documentation and other information
required by applicable “know your customer” and anti-money laundering rules and
regulations.

(k) Borrowing Request. A Borrowing Request in accordance with the requirements
hereof.

(l) Other Documents. Such other documents as the Administrative Agent or any
Lender or special New York counsel to JPMCB may reasonably request.

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.

SECTION 4.02. Each Credit Event. The obligation of each Lender to make any Loan
is additionally subject to the satisfaction of the following conditions:

(a) the representations and warranties of the Borrower and each other Obligor
set forth in this Agreement and in the other Loan Documents shall be true and
correct in all material respects (unless the relevant representation and
warranty already contains a materiality qualifier or, in the case of the
representations and warranties in Sections 3.01 (first sentence with respect to
the Obligors), 3.02, 3.04, 3.11 and 3.15 of this Agreement, and in Sections
2.01, 2.02 and 2.04 through 2.08 of the Guarantee and Security Agreement, in
each such case, such representation and warranty shall be true and correct in
all respects) on and as of the date of such Loan or, as to any such
representation or warranty that refers to a specific date, as of such specific
date;

(b) at the time of and immediately after giving effect to such Loan, no Default
or Event of Default shall have occurred and be continuing; and

(c) the aggregate Covered Debt Amount (after giving effect to such extension of
credit) shall not exceed the Borrowing Base reflected on the Borrowing Base
Certificate most recently delivered to the Administrative Agent.

 

-45-



--------------------------------------------------------------------------------

Each Borrowing shall be deemed to constitute a representation and warranty by
the Borrower on the date thereof as to the matters specified in this
Section 4.02. For the avoidance of doubt, the conversion or continuation of a
Borrowing as the same or a different Type (without increase in the principal
amount thereof) shall not be considered to be the making of a Loan.

ARTICLE V

AFFIRMATIVE COVENANTS

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees due and payable hereunder (other than
Unasserted Contingent Obligations) shall have been paid in full, the Borrower
covenants and agrees with the Lenders that:

SECTION 5.01. Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent for distribution to each Lender:

(a) within 90 days after the end of each fiscal year of the Borrower, the
audited consolidated balance sheet and related statements of operations, assets
and liabilities, changes in net assets and cash flows of the Borrower and its
consolidated Subsidiaries as of the end of and for such year, setting forth in
each case in comparative form the figures for the previous fiscal year, all
reported on by Deloitte & Touche LLP or other independent public accountants of
recognized national standing to the effect that such consolidated financial
statements present fairly in all material respects the financial condition and
results of operations of the Borrower and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied; provided that
the requirements set forth in this clause (a) may be fulfilled by providing to
the Administrative Agent for distribution to the Lenders the report filed by the
Borrower with the SEC on Form 10-K for the applicable fiscal year;

(b) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of the Borrower, the consolidated balance sheet and related
statements of operations, assets and liabilities, changes in net assets and cash
flows and cash flows of the Borrower and its consolidated Subsidiaries as of the
end of and for such fiscal quarter and the then elapsed portion of the fiscal
year, setting forth in each case in comparative form the figures for (or, in the
case of the balance sheet, as of the end of) the corresponding period or periods
of the previous fiscal year, all certified by a Financial Officer of the
Borrower as presenting fairly in all material respects the financial condition
and results of operations of the Borrower and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes; provided that
the requirements set forth in this clause (b) may be fulfilled by providing to
the Administrative Agent for distribution to the Lenders the report filed by the
Borrower with the SEC on Form 10-Q for the applicable quarterly period;

(c) concurrently with any delivery of financial statements under clause (a) or
(b) of this Section, a certificate of a Financial Officer of the Borrower
(i) certifying as to whether the Borrower has knowledge that a Default has
occurred or is occurring during the applicable period and, if a Default has
occurred or is occurring, specifying the details thereof and any action taken or
proposed to be taken with respect thereto, (ii) setting forth reasonably
detailed calculations demonstrating compliance with Sections 6.01(b) and (g),
6.02(d), 6.04(d), 6.05(b), (c) and (e) and 6.07 and (iii) to the extent not
previously disclosed on a Form 10-K or Form 10-Q previously filed by the
Borrower with the SEC, stating whether any change in GAAP as applied by (or in
the application of GAAP by) the Borrower has occurred since the date of the
audited financial statements referred to in Section 3.04 and, if any such change
has occurred, specifying the effect as determined by the Borrower of such change
on the financial statements accompanying such certificate;

 

-46-



--------------------------------------------------------------------------------

(d) as soon as available and in any event not later than the last Business Day
of the calendar month following each monthly accounting period (ending on the
last day of each calendar month) of the Borrower, a Borrowing Base Certificate
as at the last day of such accounting period presenting the Borrower’s
computation (and including the rationale for any industry reclassification and a
comparison to show changes from the Borrowing Base Certificate from the
immediately prior period) and including a certification of a Financial Officer
as to compliance with Section 6.03(d) and 6.04(d) during the period covered by
such Borrowing Base Certificate;

(e) promptly but no later than five Business Days after the Borrower shall at
any time have knowledge that there is a Borrowing Base Deficiency, a Borrowing
Base Certificate as at the date the Borrower has knowledge of such Borrowing
Base Deficiency indicating the amount of the Borrowing Base Deficiency as at the
date the Borrower obtained knowledge of such deficiency and the amount of the
Borrowing Base Deficiency as of the date not earlier than one Business Day prior
to the date the Borrowing Base Certificate is delivered pursuant to this
paragraph;

(f) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by any of the
Obligors with the Securities and Exchange Commission, or any Governmental
Authority succeeding to any or all of the functions of said Commission, or with
any national securities exchange, as the case may be;

(g) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower or any
of its Subsidiaries, or compliance with the terms of this Agreement and the
other Loan Documents, as the Administrative Agent or any Lender may reasonably
request;

(h) within 45 days after the end of each fiscal quarter of the Borrower, the
values determined pursuant to all external valuation reports relating to the
Portfolio Investments delivered by the Approved Third-Party Appraiser in
connection with the quarterly appraisals of Unquoted Investments (provided that
any recipient of such values executes and delivers any nonreliance letter,
release, confidentiality agreement or similar agreements required by such
Approved Third-Party Appraiser);

(i) within 45 days after the end of each fiscal quarter of the Borrower, any
report that the Borrower receives from the Custodian listing the Portfolio
Investments, as of the end of such fiscal quarter, held in the Collateral
Account; provided that the Borrower shall use its commercially reasonable
efforts to cause the Custodian to provide such report;

(j) within forty-five (45) days after the end of the first three (3) fiscal
quarters of each fiscal year of the Borrower and ninety (90) days after the end
of each fiscal year of the Borrower, a schedule setting forth in reasonable
detail with respect to each Portfolio Investment where there has been a realized
gain or loss in the most recently completed fiscal quarter, (i) the cost basis
of such Portfolio Investment, (ii) the proceeds received with respect to such
Portfolio Investment representing repayments of principal during the most
recently ended fiscal quarter, and (iii) any other amounts received with respect
to such Portfolio Investment representing exit fees or prepayment penalties
during the most recently ended fiscal quarter;

 

-47-



--------------------------------------------------------------------------------

(k) within forty-five (45) days after the end of the first three (3) fiscal
quarters of each fiscal year of the Borrower and ninety (90) days after the end
of each fiscal year of the Borrower, a schedule setting forth in reasonable
detail with respect to each Portfolio Investment, (i) the aggregate amount of
all capitalized paid-in-kind interest for such Portfolio Investment during the
most recently ended fiscal quarter and (ii) the aggregate amount of all
paid-in-kind interest collected during the most recently ended fiscal quarter;

(l) within forty-five (45) days after the end of the first three (3) fiscal
quarters of each fiscal year of the Borrower and ninety (90) days after the end
of each fiscal year of the Borrower, a schedule setting forth in reasonable
detail with respect to each Portfolio Investment, (i) the amortized cost of each
Portfolio Investment as of the end of such fiscal quarter, (ii) the fair market
value of each Portfolio Investment as of the end of such fiscal quarter, and
(iii) the unrealized gains or losses as of the end of such fiscal quarter; and

(m) within forty-five (45) days after the end of the first three (3) fiscal
quarters of each fiscal year of the Borrower and ninety (90) days after the end
of each fiscal year of the Borrower, a schedule setting forth in reasonable
detail with respect to each Portfolio Investment the change in unrealized gains
and losses for such quarter. Such schedule will report the change in unrealized
gains and losses by Portfolio Investment by showing the unrealized gain or loss
for each Portfolio Investment as of the last day of the preceding fiscal quarter
compared to the unrealized gain or loss for such Portfolio Investment as of the
last day of the most recently ended fiscal quarter.

Notwithstanding anything in this Section 5.01 to the contrary, the Borrower
shall be deemed to have satisfied the requirements of this Section 5.01 (other
than Sections 5.01(c), (d) and (e)) if the reports, documents and other
information of the type otherwise so required are publicly available when
required to be filed on EDGAR at the www.sec.gov website or any successor
service provided by the Securities and Exchange Commission, provided notice of
such availability is provided to the Administrative Agent at or prior to the
time period required by this Section 5.01.

SECTION 5.02. Notices of Material Events. The Borrower will furnish to the
Administrative Agent for distribution to each Lender prompt written notice of
the following promptly after any Financial Officer becomes aware thereof:

(a) the occurrence of any Default (unless such Default is cured substantially
concurrently with the discovery thereof);

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Borrower or
any of its Affiliates that, if adversely determined, could reasonably be
expected to result in a Material Adverse Effect;

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, would reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
$37,500,000; and

(d) any other development (excluding matters of a general economic, financial or
political nature to the extent that they could not reasonably be expected to
have a disproportionate effect on the Borrower) that results in, or could
reasonably be expected to result in, a Material Adverse Effect.

 

-48-



--------------------------------------------------------------------------------

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

SECTION 5.03. Existence; Conduct of Business. The Borrower will, and will cause
each of its Subsidiaries to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises material to the conduct of
its business; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 6.03.

SECTION 5.04. Payment of Obligations. The Borrower will, and will cause each of
its Subsidiaries to, pay its obligations, including tax liabilities and material
contractual obligations, that, if not paid, could reasonably be expected to
result in a Material Adverse Effect before the same shall become delinquent or
in default, except where (a) the validity or amount thereof is being contested
in good faith by appropriate proceedings, (b) the Borrower or such Subsidiary
has set aside on its books adequate reserves with respect thereto in accordance
with GAAP and (c) the failure to make payment pending such contest could not
reasonably be expected to result in a Material Adverse Effect.

SECTION 5.05. Maintenance of Properties; Insurance. The Borrower will, and will
cause each of its Subsidiaries to, (a) keep and maintain all property material
to the conduct of its business in good working order and condition, ordinary
wear and tear excepted, and (b) maintain, with financially sound and reputable
insurance companies, insurance in such amounts and against such risks as are
customarily maintained by companies engaged in the same or similar business
operating in the same or similar locations.

SECTION 5.06. Books and Records; Inspection Rights. The Borrower will, and will
cause each of its Subsidiaries to, keep books of record and account in
accordance with GAAP. The Borrower will, and will cause each other Obligor to,
permit any representatives designated by the Administrative Agent or any Lender,
upon reasonable prior notice, to visit and inspect its properties during
business hours, to examine and make extracts from its books and records
(including books and records maintained by it in its capacity as a “servicer” in
respect of any Designated Subsidiary or other Excluded Assets, or in a similar
capacity with respect to any other Designated Subsidiary, but only to the extent
the Borrower is not prohibited from disclosing such information or providing
access to such information, and any books, records and documents held by the
Custodian), and to discuss its affairs, finances and condition with its officers
and independent accountants, all at such reasonable times and as often as
reasonably requested, in each case, to the extent such inspection or requests
for such information are reasonable and such information can be provided or
discussed without violation of law, rule, regulation or contract; provided that
the Borrower shall be entitled to have its representatives and advisors present
during any inspection of its books and records and during any discussion with
its independent auditors; provided further that Borrower shall not be
responsible for the costs and expenses of the Administrative Agent and the
Lenders for more than two such visits and inspections in any calendar year
unless an Event of Default shall have occurred and be continuing and no Lender
shall be entitled to receive Sensitive Information pursuant to this
Section 5.06.

SECTION 5.07. Compliance with Laws. The Borrower will, and will cause each of
its Subsidiaries to, comply with all laws, rules, regulations, including the
Investment Company Act, any applicable rules, regulations or orders issued by
the Securities and Exchange Commission thereunder and orders of any other
Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

 

-49-



--------------------------------------------------------------------------------

SECTION 5.08. Certain Obligations Respecting Subsidiaries; Further Assurances.

(a) Subsidiary Guarantors. In the event that any Obligor shall form or acquire
any new Domestic Subsidiary (other than an Excluded Asset), the Borrower will
cause, within 30 days of the formation or acquisition thereof, such new
Subsidiary to become a “Subsidiary Guarantor” (and, thereby, an “Obligor”) under
a Guarantee Assumption Agreement and to deliver such proof of corporate or other
action, incumbency of officers, opinions of counsel, if such Subsidiary is a
material subsidiary, and other documents and all actions necessary to grant a
perfected Lien in such Subsidiary’s assets constituting Collateral to the extent
required by the Security Documents, in each as is consistent with those
delivered by the Borrower pursuant to Section 4.01 upon the Effective Date or as
the Administrative Agent shall have requested.

(b) Ownership of Subsidiaries. The Borrower will, and will cause each of its
Subsidiaries to, take such action from time to time as shall be necessary to
ensure that each of its Subsidiaries is a wholly owned Subsidiary (other than
any Subsidiary that is an Excluded Asset).

(c) Further Assurances. The Borrower will, and will cause each of the Subsidiary
Guarantors to, take such action from time to time as shall reasonably be
requested by the Administrative Agent to effectuate the purposes and objectives
of this Agreement. Without limiting the generality of the foregoing, the
Borrower will, and will cause each of the Subsidiary Guarantors to, take such
action from time to time (including filing appropriate Uniform Commercial Code
financing statements and executing and delivering such assignments, security
agreements and other instruments) as shall be reasonably requested by the
Administrative Agent

(i) to create, in favor of the Collateral Agent for the benefit of the Term Loan
Secured Parties, perfected security interests and Liens in the Collateral;
provided that any such security interest or Lien shall be subject to the
relevant requirements of the Security Documents; provided further, that in the
case of any Collateral consisting of voting stock of any Controlled Foreign
Corporation, such security interest shall be limited to 65% of the issued and
outstanding voting stock of such Controlled Foreign Corporation that is directly
held by an Obligor,

(ii) subject to Section 7.04 of the Guarantee and Security Agreement, to cause
any bank or securities intermediary (within the meaning of the Uniform
Commercial Code) to enter into such arrangements with the Collateral Agent as
shall be appropriate in order that the Collateral Agent has “control” over each
bank account or securities account of the Obligors (other than Excluded Accounts
(as defined in the Guarantee and Security Agreement)) and in that connection,
the Borrower agrees to cause all cash and other proceeds of Portfolio
Investments received by any Obligor to be promptly deposited into such an
account (or otherwise delivered to, or registered in the name of, the Collateral
Agent) and, until such deposit, delivery or registration such cash and other
proceeds shall be held in trust by the Borrower for and as the property of the
Collateral Agent and shall not be commingled with any other funds or property of
such Obligor or of any Designated Subsidiary or other Person (including with any
money or financial assets of any Obligor in its capacity as “servicer” for any
Designated Subsidiary or any other Excluded Asset, or any money or financial
assets of any Excluded Asset),

(iii) (a) in the case of any Portfolio Investment held by an Excluded Asset,
including any cash collection related thereto, ensure that such Portfolio
Investment shall not be held in the Custodian Account subject to the Custodian
Agreement or any other account of any Obligor; and (b) in the event that any
non-possessory Portfolio Investment is held directly by an Obligor in any Person
and any Excluded Asset that is a Subsidiary also holds the same type of
Investment in

 

-50-



--------------------------------------------------------------------------------

such Person, the Borrower will (1) cause such Excluded Asset to execute and
deliver to the Collateral Agent a customary acknowledgement to confirm that such
Excluded Asset does not have any Liens or ownership interests in the portion of
such Portfolio Investment held directly by such Obligor, (2) will use its
commercially reasonable efforts to cause any (x) custodian, account bank or
securities intermediary acting on behalf of such Excluded Asset or (y) trustee
or representative acting for any lender extending credit to such Excluded Asset
to execute and deliver to the Collateral Agent a customary acknowledgment to
confirm that such custodian, account bank, securities intermediary, trustee or
representative does not have a Lien or ownership interest in, or rights to, such
Portfolio Investment held directly by such Obligor, and (3) will use its
commercially reasonable efforts to cause any custodian that holds documentation
on behalf of both the Obligors and any Excluded Asset to provide access to such
documentation consistent with the provisions of Section 5.06,

(iv) in the case of any Portfolio Investment consisting of a Bank Loan that does
not constitute all of the credit extended to the underlying borrower under the
relevant underlying loan documents and an Excluded Asset holds any interest in
the loans or other extensions of credit under such loan documents, (x) cause
such Excluded Asset to be party to such underlying loan documents as a “lender”
having a direct interest (or a participation not acquired from an Obligor) in
such underlying loan documents and the extensions of credit thereunder and
(y) ensure that, subject to Section 5.08(c)(v) below, all amounts owing to such
Obligor or Excluded Asset by the underlying borrower or other obligated party
are remitted by such borrower or obligated party (or the applicable
administrative agents, collateral agents or equivalent Person) directly to the
accounts of such Obligor and such Excluded Asset,

(v) in the event that any Obligor is acting as an agent or administrative agent
under any loan documents with respect to any Bank Loan that does not constitute
all of the credit extended to the underlying borrower under the relevant
underlying loan documents, ensure that all funds held by such Obligor in such
capacity as agent or administrative agent is segregated from all other funds of
such Obligor and clearly identified as being held in an agency capacity, and

(vi) cause all credit or loan agreements, any notes and all assignment and
assumption agreements relating to any Portfolio Investment constituting part of
the Collateral to be held by (x) the Collateral Agent or (y) the Custodian
pursuant to the terms of the Custodian Agreement (or another custodian
reasonably satisfactory to the Administrative Agent), or pursuant to an
appropriate intercreditor agreement, so long as the Custodian (or custodian) has
agreed to grant access to such loan and other documents to the Administrative
Agent pursuant to an access or similar agreement between the Borrower and such
Custodian (or custodian) in form and substance reasonably satisfactory to the
Administrative Agent; provided that Borrower’s obligation to deliver underlying
documentation may be satisfied by delivery of copies of such agreements.

Notwithstanding anything to the contrary contained herein, if any instrument,
promissory note, agreement, document or certificate held by the Custodian is
destroyed or lost not as a result of any action of the Borrower, then any
original of such instrument, promissory note, agreement, document or certificate
shall be deemed held by the Custodian for all purposes hereunder, provided that,
when the Borrower has actual knowledge of any such destroyed or lost instrument,
promissory note, agreement, document or certificate, it uses all commercially
reasonable efforts to obtain from the underlying borrower, and deliver to the
Custodian, a replacement instrument, promissory note, agreement, document or
certificate.

 

-51-



--------------------------------------------------------------------------------

SECTION 5.09. Use of Proceeds. The Borrower will use the proceeds of the Loans
only for general corporate purposes of the Borrower in the ordinary course of
business, including making distributions not prohibited by the Loan Documents
and the acquisition and funding (either directly or through one or more
wholly-owned Subsidiaries) of Portfolio Investments, to pay fees and expenses in
connection with the Transactions and to repay borrowings under the Revolving
Credit Facility; provided that neither the Administrative Agent nor any Lender
shall have any responsibility as to the use of any of such proceeds. No part of
the proceeds of any Loan will be used in violation of applicable law or,
directly or indirectly, for the purpose, whether immediate, incidental or
ultimate, of buying or carrying any Margin Stock. Margin Stock shall be
purchased by the Obligors only with the proceeds of Indebtedness not directly or
indirectly secured by Margin Stock (within the meaning of Regulation U), or with
the proceeds of equity capital of the Borrower. The Borrower will not request
any Borrowing, and the Borrower shall not use, and shall procure that its
Subsidiaries and its or their respective directors, officers, employees and
agents shall not use, the proceeds of any Borrowing (A) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, (B) for the purpose of funding, financing or facilitating
any activities, business or transaction of or with any Sanctioned Person, or in
any Sanctioned Country, or (C) in any manner that would result in the violation
of any Sanctions applicable to any party hereto.

SECTION 5.10. Status of RIC and BDC. The Borrower shall at all times maintain
its status as a RIC under the Code, and as a “business development company”
under the Investment Company Act.

SECTION 5.11. Investment and Valuation Policies. The Borrower shall promptly
advise the Lenders and the Administrative Agent of any material change in either
its Investment Policies or Valuation Policy.

SECTION 5.12. Portfolio Valuation and Diversification, Etc.

(a) Industry Classification Groups. For purposes of this Agreement, the
Borrower, in its reasonable determination, shall assign each Portfolio
Investment (other than the Equity Interests in an Excluded Asset) to an Industry
Classification Group. To the extent that any such Portfolio Investment is not
correlated with the risks of other Portfolio Investments in an Industry
Classification Group established by Moody’s, such Portfolio Investment may be
assigned by the Borrower to an Industry Classification Group that is more
closely correlated to such Portfolio Investment. In the absence of any
correlation, the Borrower shall be permitted, upon notice to the Administrative
Agent for distribution to each Lender to create up to three additional industry
classification groups for purposes of this Agreement.

(b) Portfolio Valuation, Etc.

(i) Settlement Date Basis. For purposes of this Agreement (except as provided in
Section 2.08), all determinations of whether an investment is to be included as
a Portfolio Investment shall be determined on a settlement-date basis (meaning
that any investment that has been purchased will not be treated as a Portfolio
Investment until such purchase has settled, and any Portfolio Investment which
has been sold will not be excluded as a Portfolio Investment until such sale has
settled), provided that no such investment shall be included as a Portfolio
Investment to the extent it has not been paid for in full.

(ii) Determination of Values. Without duplication of its obligations in respect
thereof under the Revolving Credit Facility, the Borrower will conduct reviews
of the value to be assigned to each of its Portfolio Investments (other than the
Equity Interests in an Excluded Asset) as follows:

(A) Quoted Investments—External Review. With respect to Portfolio Investments
(including Cash Equivalents) for which market quotations are readily available
(“Quoted Investments”), the Borrower shall, not less frequently than once each
calendar week, determine the market value of such Portfolio Investments which
shall, in each case, be determined in accordance with one of the following
methodologies (as selected by the Borrower):

 

-52-



--------------------------------------------------------------------------------

(w) in the case of public and 144A securities, the average of the bid prices as
determined by two Approved Dealers selected by the Borrower,

(x) in the case of bank loans, the average of the bid prices as determined by
two Approved Dealers selected by the Borrower or an Approved Pricing Service
which makes reference to at least two Approved Dealers with respect to such bank
loans,

(y) in the case of any Quoted Investment traded on an exchange, the closing
price for such Portfolio Investment most recently posted on such exchange, and

(z) in the case of any other Quoted Investment, the fair market value thereof as
determined by an Approved Pricing Service;

(B) Unquoted Investments—External Review. With respect to Portfolio Investments
for which market quotations are not readily available (“Unquoted Investments”),
the Borrower shall value such Unquoted Investments quarterly in a manner
consistent with its “Net Asset Valuation Policy,” as the same may be amended,
supplemented, waived or otherwise modified from time to time consistent with
standard industry practice and in a manner not prohibited by this Agreement (the
“Valuation Policy”), including valuation of at least 35% by value of all
Unquoted Investments included in the Borrowing Base using the assistance of an
Approved Third-Party Appraiser;

(C) Internal Review. The Borrower shall conduct an internal review of the
aggregate value of the Portfolio Investments included in the Borrowing Base, at
least once each calendar week which shall take into account any events of which
the Borrower has knowledge that materially adversely affects the aggregate value
of the Portfolio Investments included in the Borrowing Base. If, based upon such
weekly internal review, the Borrower determines that a Borrowing Base Deficiency
exists, then the Borrower shall, within five Business Days as provided in
Section 5.01(c), deliver a Borrowing Base Certificate reflecting the new amount
of the Borrowing Base and shall take the actions, and make the payments and
prepayments, all as more specifically set forth in Section 2.08(b); and

(D) Failure to Determine Values. If the Borrower shall fail to determine the
value of any Portfolio Investment as at any date pursuant to the requirements of
the foregoing subclauses (A) through (C), the “Value” of such Portfolio
Investment as at such date shall be deemed to be zero;

provided that, in no event shall any Portfolio Investment be valued pursuant to
the foregoing requirements less frequently than annually.

(iii) Scheduled Testing of Values.

(A) Each April 30, July 31, October 31 and February 28 of each calendar year,
commencing on July 31, 2014 (or such other dates as are agreed to by the
Borrower and the Applicable Agent (as defined below), but in no event less
frequently than once per calendar quarter, each a “Valuation Testing Date”), the
administrative agent under the Revolving Credit Facility or, if no Revolving
Credit Facility is then outstanding, the Administrative Agent (the “Applicable
Agent”) through an Independent Valuation Provider will test the values
determined pursuant to Section 5.12(b)(ii) above of those Unquoted

 

-53-



--------------------------------------------------------------------------------

Investments included in the Borrowing Base selected by the Applicable Agent;
provided, that the aggregate fair value of such Unquoted Investments tested on
any Valuation Testing Date will be equal to the Tested Amount (as defined below)
(or as near thereto as reasonably practical). For the avoidance of doubt,
Unquoted Investments that are part of the Collateral but not included in the
Borrowing Base shall not be subject to testing under this Section 5.12(b)(iii).
The Applicable Agent shall, to the extent permitted under the terms of its
engagement with the Independent Valuation Provider, promptly provide to the
Borrower and to the agent for any holder of Permitted Indebtedness as directed
by the Borrower copies of all reports prepared pursuant to this
Section 5.12(b)(iii) by the Independent Valuation Provider, it being understood
that such reports will be provided without representation or warranty and may
not be relied upon by an such Person.

(B) For purposes of this Agreement, the “Tested Amount” shall be equal to the
greater of (i) an amount equal to (y) 125% of the Covered Debt Amount (as of the
applicable Valuation Testing Date) minus (z) the sum of the values of all Cash
and all Quoted Investments included in the Borrowing Base (as of the applicable
Valuation Testing Date) and (ii) 10% of the aggregate value of all Unquoted
Investments included in the Borrowing Base (as of the applicable Valuation
Testing Date); provided, however, in no event shall more than 25% (or, if clause
(ii) applies, 10%, or as near thereto as reasonably practicable) of the
aggregate value of the Unquoted Investments in the Borrowing Base be tested by
the Independent Valuation Provider in respect of any applicable Valuation
Testing Date.

(C) With respect to any Unquoted Investment, if the value of such Unquoted
Investment determined pursuant to Section 5.12(b)(ii) is not more than the
lesser of (1) five (5) points more than the midpoint of the valuation range
(expressed as a percent of par) provided by the Independent Valuation Provider
(provided that the value of such Unquoted Investment is customarily quoted as a
percentage of par) and (2) 110% of the midpoint of the valuation range provided
by the Independent Valuation Provider, then the value for such Unquoted
Investment determined in accordance with Section 5.12(b)(ii) shall continue to
be used as the “Value” for purposes of this Agreement. If the value of any
Unquoted Investment determined pursuant to Section 5.12(b)(ii) is more than the
lesser of the values set forth in clauses (C)(1) and (2) above (to the extent
applicable), then for such Unquoted Investment, the “Value” for purposes of this
Agreement shall become the lesser of (x) the highest value of the valuation
range provided by the Independent Valuation Provider, (y) five (5) points more
than the midpoint of the valuation range (expressed as a percent of par)
provided by the Independent Valuation Provider (provided that the value of such
Portfolio Investment is customarily quoted as a percentage of par) and (z) 110%
of the midpoint of the valuation range provided by the Independent Valuation
Provider. For the avoidance of doubt, any values determined by the Independent
Valuation Provider pursuant to this Section 5.12(b)(iii) or Section 5.12(b)(iv)
shall be used solely for purposes of determining the “Value” of a Portfolio
Investment under this Agreement and shall not be deemed to be the fair value of
such asset as required under ASC 820, for purposes of the Borrower’s financial
statements and the Investment Company Act.

(D) If the Applicable Agent shall fail to determine the value of any Portfolio
Investment as at any date pursuant to this Section 5.12(b)(iii), no Default or
Event of Default shall occur hereunder, and the “Value” of the Portfolio
Investments shall be determined in accordance with Section 5.12(b)(ii).

(iv) Except as otherwise provided herein, the Value of any Portfolio Investment
for which the Independent Valuation Provider’s value is used shall be the
midpoint of the range (if any) determined by the Independent Valuation Provider.
The Independent Valuation Provider shall apply a recognized valuation
methodology that is commonly accepted by the business development company
industry for valuing Portfolio Investments of the type being valued and held by
the Obligors.

 

-54-



--------------------------------------------------------------------------------

(v) All valuations (except as provided under Section 2.08(b)) shall be on a
settlement date basis. For the avoidance of doubt, the Value of any Portfolio
Investment determined in accordance with this Section 5.12 shall be the Value of
such Portfolio Investment for purposes of this Agreement until a new Value for
such Portfolio Investment is subsequently determined in good faith in accordance
with this Section 5.12.

(vi) In addition, the values determined by the Independent Valuation Provider
shall be deemed to be “Information” hereunder and subject to Section 9.13
hereof.

(vii) All tests by the Independent Valuation Provider shall be done in a manner
that is not disruptive in any material respect to the business of the Borrower.
The Applicable Agent shall notify the Borrower (and, if the Administrative Agent
is not the Applicable Agent, the Borrower shall notify the Administrative Agent)
of its receipt of the final results of any such test promptly upon its receipt
thereof and shall provide a copy of such results and the related report to the
Borrower promptly upon the Borrower’s request and, if the Administrative Agent
is not the Applicable Agent, the Borrower shall promptly deliver the details of
the final results to the Administrative Agent (provided that any recipient of
such reports executes and delivers any non-reliance letter, release,
confidentiality agreement or similar agreement required by such Independent
Valuation Provider).

(c) Investment Company Diversification Requirements. The Borrower will, and will
cause its Subsidiaries (other than Subsidiaries that are exempt from the
Investment Company Act) at all times to (i) comply in all material respects with
the portfolio diversification and similar requirements set forth in the
Investment Company Act applicable to business development companies and
(ii) subject to applicable grace periods set forth in the Code, comply with the
portfolio diversification and similar requirements set forth in the Code
applicable to RICs.

(d) Sensitive Information. Notwithstanding anything in this Section 5.10(c) to
the contrary, no Lender shall be entitled to receive Sensitive Information
pursuant to this Section 5.12.

SECTION 5.13. Calculation of Borrowing Base. For purposes of this Agreement, the
“Borrowing Base” shall be determined, as at any date of determination, as the
sum of the products obtained by multiplying (x) the Value of each Portfolio
Investment by (y) the applicable Advance Rate, provided that (i) the aggregate
Equity Interests included in calculating the Borrowing Base shall not exceed 15%
of the Value of the Borrowing Base and (ii) the aggregate Value of Margin Stock
included in the Borrowing Base shall not exceed the aggregate principal amount
of Indebtedness included in the Covered Debt Amount that is secured by such
Margin Stock.

As used herein, the following terms have the following meanings:

“Advance Rate” means, as to any Portfolio Investment and subject to adjustment
as provided in Section 5.13(a) through (g), the following percentages with
respect to such Portfolio Investment:

 

Portfolio Investment

   Quoted     Unquoted  

Cash, Cash Equivalents and Short-Term U.S. Government Securities

     100 %      n.a.   

Long-Term U.S. Government Securities

     95 %      n.a.   

Performing First Lien Bank Loans

     85 %      75 % 

Performing Last Out Loans

     80 %      70 % 

Performing Second Lien Bank Loans

     75 %      65 % 

Performing Cash Pay High Yield Securities

     70 %      65 % 

Performing Cash Pay Mezzanine Investments

     65 %      60 % 

Performing Non-Cash Pay High Yield Securities

     60 %      50 % 

 

-55-



--------------------------------------------------------------------------------

Portfolio Investment

   Quoted     Unquoted  

Performing Non-Cash Pay Mezzanine Investments

     55 %      45 % 

Non-Performing First Lien Bank Loans

     45 %      45 % 

Non-Performing Last Out Loans

     40 %      40 % 

Non-Performing Second Lien Bank Loans

     40 %      35 % 

Non-Performing High Yield Securities

     30 %      30 % 

Non-Performing Mezzanine Investments

     30 %      25 % 

Performing DIP Loans

     40 %      35 % 

Performing Common Equity

     30 %      20 % 

Non-Performing Common Equity

     0 %      0 % 

“Bank Loans” means debt obligations (including, without limitation, term loans,
revolving loans, debtor-in-possession financings, the funded and unfunded
portion of revolving credit lines and letter of credit facilities and other
similar loans and investments including interim loans, bridge loans and senior
subordinated loans) which are generally documented under documentation
substantially similar to documents used under a syndicated loan or credit
facility.

“Bankruptcy Code” means the United States Bankruptcy Code, 11 U.S.C. Section 101
et seq.

“Capital Stock” of any Person means any and all shares of corporate stock
(however designated) of, and any and all other equity interests and
participations representing ownership interests (including membership interests
and limited liability company interests) in, such Person.

“Cash” has the meaning assigned to such term in Section 1.01 of this Agreement.

“Cash Equivalents” has the meaning assigned to such term in Section 1.01 of this
Agreement.

“Cash Pay Bank Loans” means First Lien Bank Loans and Second Lien Bank Loans as
to which, at the time of determination, all of the interest on which is payable
not less frequently than quarterly and for which not less than 2/3rds of the
interest (including accretions and “pay-in-kind” interest) for the current
monthly or quarterly period (as applicable) is payable in cash.

“CDO Securities” means debt securities, equity securities or composite or
combination securities (i.e. securities consisting of a combination of debt and
equity securities that are issued in effect as a unit), including synthetic
securities that provide synthetic credit exposure to debt securities, equity
securities or composite or combination securities, that entitle the holders
thereof to receive payments that (i) depend on the cash flow from a portfolio
consisting primarily of ownership interests in debt securities, corporate loans
or asset-backed securities or (ii) are subject to losses owing to credit events
(howsoever defined) under credit derivative transactions with respect to debt
securities, corporate loans or asset-backed securities.

“First Lien Bank Loan” means a Bank Loan that is entitled to the benefit of a
first lien and first priority perfected security interest on a substantial
portion of the assets of the respective borrower and guarantors obligated in
respect thereof.

“High Yield Securities” means debt Securities and Preferred Stock, in each case
(a) issued by public or private issuers, (b) issued pursuant to an effective
registration statement or pursuant to Rule 144A under the Securities Act (or any
successor provision thereunder) and (c) that are not Cash Equivalents, Mezzanine
Investments (described under clause (i) of the definition thereof) or Bank
Loans.

 

-56-



--------------------------------------------------------------------------------

“Last Out Loan” means a Bank Loan that is a First Lien Bank Loan, a portion of
which is, in effect, subject to debt subordination and superpriority rights of
other lenders following an event of default (such portion, a “last out”
portion). An Obligor’s investment in the last out portion shall be treated as a
Last Out Loan for purposes of determining the applicable Advance Rate for such
Portfolio Investment under this Agreement.

“Long-Term U.S. Government Securities” means U.S. Government Securities maturing
more than three months from the applicable date of determination.

“Mezzanine Investments” means (i) debt Securities (including convertible debt
Securities (other than the “in the money” equity component thereof)) and
Preferred Stock in each case (a) issued by public or private issuers, (b) issued
without registration under the Securities Act, (c) not issued pursuant to Rule
144A under the Securities Act (or any successor provision thereunder), (d) that
are not Cash Equivalents and (e) contractually subordinated in right of payment
to other debt of the same issuer and (ii) a debt obligation that is not a First
Lien Bank Loan, Second Lien Bank Loan or a High Yield Security.

“Non-Performing Common Equity” means Capital Stock (other than Preferred Stock)
and warrants of an issuer having any debt outstanding that is non-Performing.

“Non-Performing First Lien Bank Loans” means First Lien Bank Loans other than
Performing First Lien Bank Loans.

“Non-Performing High Yield Securities” means High Yield Securities other than
Performing High Yield Securities.

“Non-Performing Last Out Loans” means Last Out Loans other than Performing Last
Out Loans.

“Non-Performing Mezzanine Investments” means Mezzanine Investments other than
Performing Mezzanine Investments.

“Non-Performing Second Lien Bank Loans” means Second Lien Bank Loans other than
Performing Second Lien Bank Loans.

“Performing” means (a) with respect to any Portfolio Investment that is debt,
the issuer of such Portfolio Investment is not in default of any payment
obligations in respect thereof, after the expiration of any applicable grace
period and (b) with respect to any Portfolio Investment that is Preferred Stock,
the issuer of such Portfolio Investment has not failed to meet any scheduled
redemption obligations or to pay its latest declared cash dividend, after the
expiration of any applicable grace period.

“Performing Cash Pay High Yield Securities” means High Yield Securities (a) as
to which, at the time of determination, (x) not less than 2/3rds of the interest
(including accretions and “pay-in-kind” interest) for the current monthly,
quarterly, semi-annual or annual period (as applicable) is payable in cash or
(y) cash interest in an amount greater than or equal to 4.5% above 3-month LIBOR
is payable at least semi-annually and (b) which are Performing.

“Performing Cash Pay Mezzanine Investments” means Mezzanine Investments (a) as
to which, at the time of determination, (x) not less than 2/3rds of the interest
(including accretions and “pay-in-kind” interest) for the current monthly,
quarterly, semi-annual or annual period (as applicable) is payable in cash or
(y) cash interest in an amount greater than or equal to 4.5% above 3-month LIBOR
is payable at least semi-annually and (b) which are Performing.

 

-57-



--------------------------------------------------------------------------------

“Performing Common Equity” means Capital Stock (other than Preferred Stock) and
warrants of an issuer all of whose outstanding debt is Performing.

“Performing DIP Loans” means a loan made to a debtor-in-possession pursuant to
Section 364 of the Bankruptcy Code having the priority allowed by either
Section 364(c) or 364(d) of the Bankruptcy Code that is Performing.

“Performing First Lien Bank Loans” means First Lien Bank Loans (which are not
Performing DIP Loans) which are Cash Pay Bank Loans and are Performing.

“Performing Last Out Loans” means Last Out Loans which are Performing.

“Performing Non-Cash Pay High Yield Securities” means Performing High Yield
Securities other than Performing Cash Pay High Yield Securities.

“Performing Non-Cash Pay Mezzanine Investments” means Performing Mezzanine
Investments other than Performing Cash Pay Mezzanine Investments.

“Performing Second Lien Bank Loans” means Second Lien Bank Loans (which are not
Performing DIP Loans) which are Cash Pay Bank Loans and are Performing.

“Preferred Stock” as applied to the Capital Stock of any Person, means Capital
Stock of such Person of any class or classes (however designated) that ranks
prior, as to the payment of dividends or as to the distribution of assets upon
any voluntary or involuntary liquidation, dissolution or winding up of such
Person, to any shares (or other interests) of other Capital Stock of such
Person, and shall include, without limitation, cumulative preferred,
non-cumulative preferred, participating preferred and convertible preferred
Capital Stock.

“Second Lien Bank Loan” means a Bank Loan that is entitled to the benefit of a
second lien and second priority perfected security interest on a substantial
portion of the assets of the respective borrower and guarantors obligated in
respect thereof.

“Securities” means common and preferred stock, units and participations, member
interests in limited liability companies, partnership interests in partnerships,
notes, bonds, debentures, trust receipts and other obligations, instruments or
evidences of indebtedness, including debt instruments of public and private
issuers and tax-exempt securities (including warrants, rights, put and call
options and other options relating thereto, representing rights, or any
combination thereof) and other property or interests commonly regarded as
securities or any form of interest or participation therein, but not including
Bank Loans.

“Securities Act” means the United States Securities Act of 1933, as amended.

“Short-Term U.S. Government Securities” means U.S. Government Securities
maturing within three months of the applicable date of determination.

“U.S. Government Securities” has the meaning assigned to such term in
Section 1.01 of this Agreement.

“Value” means with respect to any Portfolio Investment, the most recent value as
determined pursuant to Section 5.12.

 

-58-



--------------------------------------------------------------------------------

SECTION 5.14. Maintenance of Credit Ratings. The Borrower shall use commercially
reasonable efforts to maintain a monitored public corporate credit rating of the
Borrower and a rating of the Loans from either Moodys’s or S&P, but not a
specific rating.

ARTICLE VI

NEGATIVE COVENANTS

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees due and payable hereunder (other than
Unasserted Contingent Obligations) have been paid in full, the Borrower
covenants and agrees with the Lenders that:

SECTION 6.01. Indebtedness. The Borrower will not, nor will it permit any other
Obligor to, create, incur, assume or permit to exist any Indebtedness, except:

(a) Indebtedness created hereunder or under any other Loan Document;

(b) Permitted Indebtedness in an aggregate amount that, taken together with
Indebtedness permitted under clauses (a) and (g) of this Section 6.01 (1) does
not exceed, at the time it is incurred, the amount required to comply with the
provisions of Section 6.07(b) and (2) will not result in the Covered Debt
Amount, at the time it is incurred, exceeding the Borrowing Base, so long as no
Default or Event of Default shall have occurred or be continuing after giving
effect to the incurrence of such Permitted Indebtedness;

(c) Other Permitted Indebtedness;

(d) Indebtedness of the Borrower to or from any other Obligor or Indebtedness of
an Obligor to or from another Obligor;

(e) repurchase obligations arising in the ordinary course of business with
respect to U.S. Government Securities;

(f) obligations payable to clearing agencies, brokers or dealers in connection
with the purchase or sale of securities in the ordinary course of business;

(g) other Indebtedness in an aggregate amount not exceeding the Additional Debt
Amount at any one time outstanding and that, taken together with Indebtedness
permitted under clauses (a) and (b) of this Section 6.01 (1) does not exceed, at
the time it is incurred, the amount required to comply with the provisions of
Section 6.07(b) and (2) will not result in the Covered Debt Amount, at the time
it is incurred, exceeding the Borrowing Base, so long as no Default or Event of
Default shall have occurred or be continuing after giving effect to the
incurrence of such other indebtedness;

(h) obligations (including Guarantees) in respect of Standard Securitization
Undertakings;

(i) obligations of the Borrower under a Permitted SBIC Guarantee, any SBIC
Equity Commitment and analogous commitments by the Borrower with respect to an
SBIC Subsidiary;

(j) obligations arising with respect to Hedging Agreements; and

 

-59-



--------------------------------------------------------------------------------

(k) revolving Indebtedness and letters of credit under the Revolving Credit
Facility.

SECTION 6.02. Liens. The Borrower will not, nor will it permit any other Obligor
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:

(a) any Lien on any property or asset of the Borrower existing on the Effective
Date and set forth in Part B of Schedule II, provided that (i) no such Lien
shall extend to any other property or asset of the Borrower or any of its
Subsidiaries and (ii) any such Lien shall secure only those obligations which it
secures on the Effective Date and extensions, renewals and replacements thereof
that do not increase the outstanding principal amount thereof;

(b) Liens created pursuant to the Security Documents;

(c) Liens on Special Equity Interests included in the Portfolio Investments but
only to the extent securing obligations in the manner provided in the definition
of “Special Equity Interests” in Section 1.01;

(d) Liens securing Indebtedness or other obligations in an aggregate principal
amount not exceeding the Additional Debt Amount at any one time outstanding
(which may cover Portfolio Investments, but only to the extent released from the
Lien in favor of the Collateral Agent in accordance with the requirements of
Section 10.03 of the Guarantee and Security Agreement), so long as at the time
thereof the aggregate amount of Indebtedness permitted under clauses (a),
(b) and (g) of Section 6.01 does not exceed the lesser of (i) the Borrowing Base
and (ii) the amount required to comply with the provisions of Section 6.07(b);

(e) Permitted Liens;

(f) Liens on an Obligor’s direct ownership interest in an Excluded Asset to
secure obligations owed to a creditor of such Excluded Asset; and

(g) Liens securing Indebtedness permitted under Section 6.01(e) and (f).

SECTION 6.03. Fundamental Changes and Dispositions of Assets. The Borrower will
not, nor will it permit any other Obligor to, enter into any transaction of
merger or consolidation or amalgamation, or liquidate, wind up or dissolve
itself (or suffer any liquidation or dissolution). The Borrower will not
reorganize under the laws of a jurisdiction other than any jurisdiction in the
United States. The Borrower will not, nor will it permit any other Obligor to,
acquire any business or property from, or capital stock of, or be a party to any
acquisition of, any Person, except for purchases or acquisitions of Portfolio
Investments and other assets in the normal course of the day-to-day business
activities of the Borrower and its Subsidiaries and not in violation of the
terms and conditions of this Agreement or any other Loan Document. The Borrower
will not, nor will it permit any other Obligor to, convey, sell, lease, transfer
or otherwise dispose of, in one transaction or a series of transactions, any
part of its assets, whether now owned or hereafter acquired, but excluding
(x) assets sold or disposed of in the ordinary course of business (including to
make expenditures of cash in the normal course of the day-to-day business
activities of the Borrower and its Subsidiaries) (other than the transfer of
Portfolio Investments to Excluded Assets), (y) subject to the provisions of
clause (d) below, Portfolio Investments (to the extent not otherwise included in
clause (x) of this Section) and (z) subject to the provisions of clause
(e) below, any Obligor’s ownership interest in any Excluded Asset.

 

-60-



--------------------------------------------------------------------------------

Notwithstanding the foregoing provisions of this Section:

(a) any Subsidiary Guarantor of the Borrower may be merged or consolidated with
or into the Borrower or any other Subsidiary Guarantor; provided that if any
such transaction shall be between a Subsidiary Guarantor and a wholly owned
Subsidiary Guarantor, the wholly owned Subsidiary Guarantor shall be the
continuing or surviving corporation;

(b) any Obligor may sell, lease, transfer or otherwise dispose of any or all of
its assets (upon voluntary liquidation or otherwise) to the Borrower or any
wholly owned Subsidiary Guarantor of the Borrower;

(c) the capital stock of any Subsidiary of the Borrower may be sold, transferred
or otherwise disposed of to the Borrower or any wholly owned Subsidiary
Guarantor of the Borrower;

(d) the Obligors may sell, transfer or otherwise dispose of Portfolio
Investments (other than direct ownership interests in Excluded Assets) to an
Excluded Asset so long as (i) after giving effect to such sale, transfer or
disposition (and any concurrent acquisitions of Portfolio Investments or payment
of outstanding Loans) the Covered Debt Amount does not exceed the Borrowing Base
and (ii) either (x) the amount of any excess availability under the Borrowing
Base immediately prior to such sale, transfer or disposition is not diminished
as a result of such sale, transfer or disposition or (y) the Borrowing Base
immediately after giving effect to such sale, transfer or disposition is at
least 115% of the Covered Debt Amount;

(e) the Borrower may merge or consolidate with any other Person so long as
(i) the Borrower is the continuing or surviving entity in such transaction and
(ii) at the time thereof and after giving effect thereto, no Default shall have
occurred or be continuing;

(f) the Borrower or the other Obligors may dissolve or liquidate any Subsidiary
that does not own, legally or beneficially, assets (including, without
limitation, Portfolio Investments) which in aggregate have a value of $750,000
or more at such time of dissolution or liquidation;

(g) the Borrower and the other Obligors may sell, lease, transfer or otherwise
dispose of equipment or other property or assets that do not consist of
Portfolio Investments so long as the aggregate amount of all such sales, leases,
transfer and dispositions does not exceed $37,500,000 in any fiscal year; and

(h) an Obligor may transfer assets that such Obligor would otherwise be
permitted to own to an Excluded Asset for the sole purpose of facilitating the
transfer of assets from one Excluded Asset (or a Subsidiary that was an Excluded
Asset immediately prior to such disposition) to another Excluded Asset, directly
or indirectly through such Obligor (such assets, the “Transferred Assets”),
provided that (i) no Default exists or is continuing at such time or would
result from any such transfer to or by such Obligor, (ii) the Covered Debt
Amount shall not exceed the Borrowing Base at such time, (iii) the Transferred
Assets are transferred to such Obligor by the transferor Excluded Asset on the
same Business Day that such assets are transferred by such Obligor to the
transferee Excluded Asset, and (iv) following such transfer such Obligor has no
liability, actual or contingent, other than immaterial incremental liabilities
in respect of Standard Securitization Undertakings.

 

-61-



--------------------------------------------------------------------------------

SECTION 6.04. Investments. The Borrower will not, nor will it permit any other
Obligor to, acquire, make or enter into, or hold, any Investments except:

(a) operating deposit accounts with banks;

(b) Investments by the Borrower and the Subsidiary Guarantors in the Borrower
and the Subsidiary Guarantors;

(c) Hedging Agreements entered into in the ordinary course of any Obligor’s
financial planning and not for speculative purposes;

(d) Portfolio Investments, and Investments in Excluded Assets, by the Borrower
and the Obligors to the extent such Portfolio Investments and/or Excluded Assets
are permitted under the Investment Company Act and the Borrower’s Investment
Policies; provided that, if such Portfolio Investment is not included in the
Collateral Pool and with respect to Investments in Excluded Assets, then
(i) after giving effect to such Investment (and any concurrent acquisitions of
Investments in the Collateral Pool or payment of outstanding Loans), the Covered
Debt Amount does not exceed the Borrowing Base and (ii) either (x) the amount of
any excess availability under the Borrowing Base immediately prior to such
Investment is not diminished as a result of such Investment or (y) the Borrowing
Base immediately after giving effect to such Investment is at least 115% of the
Covered Debt Amount; and

(e) additional Investments up to but not exceeding $75,000,000 in the aggregate
at any time outstanding.

For purposes of clause (e) of this Section, the aggregate amount of an
Investment at any time shall be deemed to be equal to (A) the aggregate amount
of cash, together with the aggregate fair market value of property, loaned,
advanced, contributed, transferred or otherwise invested that gives rise to such
Investment (calculated at the time such Investment is made) minus (B) the
aggregate amount of dividends, distributions or other payments received in cash
in respect of such Investment, provided that in no event shall the aggregate
amount of such Investment be deemed to be less than zero; the amount of an
Investment shall not in any event be reduced by reason of any write-off of such
Investment nor increased by any increase in the amount of earnings retained in
the Person in which such Investment or any other matter (other than any cash or
assets contributed or invested in such Investment).

SECTION 6.05. Restricted Payments. The Borrower will not, nor will it permit any
other Obligor to, declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment, except that the Borrower may declare and
pay:

(a) dividends with respect to the capital stock of the Borrower to the extent
payable in additional shares of the Borrower’s common stock;

(b) dividends and distributions in either case in cash or other property
(excluding for this purpose the Borrower’s common stock) in any taxable year or
calendar year of the Borrower in amounts not to exceed the amount that is
estimated in good faith by the Borrower to be required to (i) reduce to zero for
such taxable year or calendar year or for the previous taxable year or calendar
year, its investment company taxable income (within the meaning of section
852(b)(2) of the Code), and reduce to zero the tax imposed by section 852(b)(3)
of the Code, and (ii) avoid federal excise taxes for such taxable year or
calendar year (or for the previous taxable year or calendar year) imposed by
section 4982 of the Code;

 

-62-



--------------------------------------------------------------------------------

(c) dividends and distributions in each case in cash or other property
(excluding for this purpose the Borrower’s common stock) in addition to the
dividends and distributions permitted under the foregoing clauses (a) and (b),
so long as on the date of such Restricted Payment and after giving effect
thereto:

(i) no Default shall have occurred and be continuing; and

(ii) the aggregate amount of Restricted Payments made during any taxable year of
the Borrower after the Effective Date under this clause (c) shall not exceed an
amount equal to 10% of the amounts determined pursuant to clause (b) above,
provided that the cumulative amount distributed pursuant to this subsection
(c)(ii) as of any time of determination shall not exceed 3% of Shareholders’
Equity;

(d) any settlement in respect of a conversion feature in any convertible
security that may be issued by the Borrower to the extent made through the
delivery of common stock (except in the case of interest and expenses in
connection therewith (which may be payable in cash));

(e) so long as no Event of Default has occurred and is continuing and the
Borrower is in compliance on a pro forma basis with Section 6.07 as of the last
day of the Borrower’s most recent fiscal quarter for which financial statements
have been delivered to the Administrative Agent, other Restricted Payments in an
aggregate amount not to exceed the Cumulative Credit; and

(f) so long as no Event of Default has occurred and is continuing and the
Borrower is in compliance on a pro forma basis with Section 6.07 as of the last
day of the Borrower’s most recent fiscal quarter for which financial statements
have been delivered to the Administrative Agent, dividends, distributions and
other Restricted Payments of up to $150,000,000 to the extent payable within six
months after the Effective Date.

In calculating the amount of Restricted Payments made by the Borrower during any
period referred to in paragraphs (b) or (c) above, any Restricted Payments made
by Designated Subsidiaries or any other Excluded Asset that is a Subsidiary
during such period (other than any such Restricted Payments that are made
directly or indirectly to Obligors or ratably to any Obligor and any other
direct shareholder in any such Designated Subsidiary or Excluded Asset) shall be
treated as Restricted Payments made by the Borrower during such period.

For purposes of determining whether any Restricted Payment is permitted by this
Section 6.05, such determination shall be made as of the date such dividend is
declared by the Borrower or such tender offer is commenced (in the case of a
tender offer, based on the maximum consideration payable by the Borrower
thereunder assuming such tender offer is fully subscribed) and not at the time
such divided or repurchase is consummated and all calculations under this
Agreement shall thereafter be made assuming that such Restricted Payment had
been made at such time of declaration or commencement; provided, that if the
amount of such dividend or repurchase is ultimately less than the amount
determined as set forth above, from and after the time of determination of the
final amount, such final amount shall be the amount used for such calculations.

Nothing herein shall be deemed to prohibit the payment of Restricted Payments by
any Subsidiary Guarantor of the Borrower to the Borrower or to any other
Subsidiary Guarantor.

For the avoidance of doubt, (1) the Borrower shall not declare any dividend to
the extent such declaration violates the provisions of the Investment Company
Act applicable to it and (2) the determination of the amounts referred to in
paragraphs (b) and (c) above shall be made separately for the taxable year of
the Borrower and the calendar year of the Borrower and the limitation on
dividends or distributions imposed by such clause shall apply separately to the
amounts so determined.

 

-63-



--------------------------------------------------------------------------------

SECTION 6.06. Certain Restrictions on Subsidiaries. The Borrower will not permit
any of its Subsidiaries (other than Excluded Assets) to enter into or suffer to
exist any indenture, agreement, instrument or other arrangement (other than the
Loan Documents) that prohibits or restrains, in each case in any material
respect, or imposes materially adverse conditions upon, the incurrence or
payment of Indebtedness, the granting of Liens, the declaration or payment of
dividends, the making of loans, advances, guarantees or Investments or the sale,
assignment, transfer or other disposition of property; provided that the
foregoing shall not apply to (i) indentures, agreements, instruments or other
arrangements pertaining to other Indebtedness permitted hereby (provided that
such restrictions would not adversely affect the exercise of rights or remedies
of the Administrative Agent or the Lenders hereunder or under the Security
Documents (in accordance with the terms thereof) or restrict any Subsidiary in
any manner from performing its obligations under the Loan Documents) and
(ii) indentures, agreements, instruments or other arrangements pertaining to any
lease, sale or other disposition of any asset permitted by this Agreement or any
Lien permitted by this Agreement on such asset so long as the applicable
restrictions only apply to such assets.

SECTION 6.07. Certain Financial Covenants.

(a) Minimum Shareholders’ Equity. The Borrower will not permit Shareholders’
Equity at the last day of any fiscal quarter of the Borrower to be less than
$1,000,000,000.

(b) Asset Coverage Ratio. The Borrower will not permit the Asset Coverage Ratio
to be less than 2.00 to 1.00 at any time.

SECTION 6.08. Transactions with Affiliates. The Borrower will not, and will not
permit any other Obligors to enter into any transactions with any of its
Affiliates, even if otherwise permitted under this Agreement, except
(a) transactions at prices and on terms and conditions not less favorable to the
Borrower or such other Obligor than could be obtained on an arm’s-length basis
from unrelated third parties, (b) transactions between or among the Borrower and
any other Obligors not involving any other Affiliate, (c) Restricted Payments
permitted by Section 6.05, (d) the transactions provided in the Affiliate
Agreements delivered to each of the Lenders pursuant to Section 3.15 (as such
agreements are amended, modified or supplemented from time to time in a manner
not materially adverse to the Lenders), (e) transactions described or referenced
on Schedule IV, (f) any Investment that results in the creation of an Affiliate,
(g) co-investment transactions with one or more affiliates as permitted by the
SEC exemptive order issued on May 21, 2013 or as otherwise permitted by
applicable law and SEC staff interpretations thereof, or (h) the payment of
compensation and reimbursement of expenses and indemnification to directors in
the ordinary course of business.

SECTION 6.09. Lines of Business. The Borrower will not, nor will it permit any
other Obligor to, engage in any business in a manner that would violate its
Investment Policies in any material respect.

SECTION 6.10. No Further Negative Pledge. The Borrower will not, and will not
permit any other Obligors to, enter into any agreement, instrument, deed or
lease which prohibits or limits in any material respect the ability of any
Obligor to create, incur, assume or suffer to exist any Lien upon any of its
properties, assets or revenues, whether now owned or hereafter acquired, or
which requires the grant of any security for an obligation if security is
granted for another obligation, except the following: (a) this Agreement, the
other Loan Documents and the Revolving Credit Facility; (b) covenants in
documents creating Liens permitted by Section 6.02 (including covenants with
respect to Designated

 

-64-



--------------------------------------------------------------------------------

Indebtedness Obligations or Designated Indebtedness Holders under (and in each
case, as defined in) the Guarantee and Security Agreement) prohibiting further
Liens on the assets encumbered thereby; (c) customary restrictions contained in
leases not subject to a waiver; (d) any agreement that imposes such restrictions
only on Equity Interests in Excluded Assets; and (e) any other agreement that
does not restrict in any manner (directly or indirectly) Liens created pursuant
to the Loan Documents on any Collateral securing the “Secured Obligations” under
and as defined in the Guarantee and Security Agreement and does not require the
direct or indirect granting of any Lien securing any Indebtedness or other
obligation by virtue of the granting of Liens on or pledge of property of any
Obligor to secure the Obligations.

SECTION 6.11. Modifications of Certain Documents. The Borrower will not consent
to any modification, supplement or waiver of (a) any of the provisions of any
agreement, instrument or other document evidencing or relating to any Permitted
Indebtedness that would result in such Permitted Indebtedness not meeting the
requirements of the definition of “Permitted Indebtedness,” set forth in
Section 1.01 of this Agreement, unless following such amendment, modification or
waiver, such Permitted Indebtedness would otherwise be permitted under
Section 6.01, or (b) any of the Affiliate Agreements, unless such modification,
supplement or waiver is not less favorable to the Borrower than could be
obtained on an arm’s-length basis from unrelated third parties, in each case,
without the prior consent of the Administrative Agent (with the approval of the
Required Lenders).

Without limiting the foregoing, the Borrower may, at any time and from time to
time, without the consent of the Administrative Agent or the Required Lenders,
freely amend, restate, terminate, or otherwise modify any documents, instruments
and agreements evidencing, securing or relating to Indebtedness permitted
pursuant to Section 6.01(d), including increases in the principal amount
thereof, modifications to the advance rates and/or modifications to the interest
rate, fees or other pricing terms so long as following any such action such
Indebtedness continues to be permitted under Section 6.01(d).

SECTION 6.12. Payments of Other Indebtedness. The Borrower will not, nor will it
permit any other Obligor to, purchase, redeem, retire or otherwise acquire for
value, or set apart any money for a sinking, defeasance or other analogous fund
for the purchase, redemption, retirement or other acquisition of, or make any
voluntary payment or prepayment of the principal of or interest on, or any other
amount owing in respect of, any Permitted Indebtedness, or any Indebtedness that
is not then included in the Covered Debt Amount (other than the refinancing of
such Indebtedness with Indebtedness permitted under Section 6.01 or with the
proceeds of any issuance of Equity Interests), except for:

(a) regularly scheduled payments, prepayments or redemptions of principal and
interest in respect thereof required pursuant to the instruments evidencing such
Indebtedness and the payment when due of the types of fees and expenses that are
customarily paid in connection with such Indebtedness(it being understood that:
(w) the conversion features into Permitted Equity Interests under convertible
notes; (x) the triggering of such conversion and/or settlement thereof solely
with Permitted Equity Interests; and (y) any cash payment on account of interest
or expense on such convertible notes made by the Borrower in respect of such
triggering and/or settlement thereof, shall be permitted under this clause (a));

(b) payments and prepayments thereof required to comply with requirements of
Section 2.08(b); and

(c) other payments and prepayments so long as at the time of and immediately
after giving effect to such payment, (i) no Default shall have occurred and be
continuing and (ii) if such payment were treated as a “Restricted Payment” for
the purposes of determining compliance with Section 6.05(e), such payment would
be permitted to be made under Section 6.05(e);

 

-65-



--------------------------------------------------------------------------------

provided that, in the case of clauses (a) through (c) above, in no event shall
any Obligor be permitted to prepay or settle (whether as a result of a mandatory
redemption, conversion or otherwise) any such Indebtedness, if after giving
effect thereto, the Covered Debt Amount would exceed the Borrowing Base.

ARTICLE VII

EVENTS OF DEFAULT

If any of the following events (“Events of Default”) shall occur and be
continuing:

(a) the Borrower shall fail to pay any principal of any Loan when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment thereof or otherwise;

(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement or under any other Loan Document, when and as the
same shall become due and payable, and such failure shall continue unremedied
for a period of five or more Business Days;

(c) any representation or warranty made (or deemed made pursuant to
Section 4.02) by or on behalf of the Borrower or any of its Subsidiaries in or
in connection with this Agreement or any other Loan Document or any amendment or
modification hereof or thereof, or in any report, certificate, financial
statement or other document furnished pursuant to or in connection with this
Agreement or any other Loan Document or any amendment or modification hereof or
thereof, shall prove to have been incorrect when made or deemed made in any
material respect;

(d) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in (i) Section 5.03 (with respect to the Borrower’s
existence), Section 5.08(a) and (b), Section 5.09 or in Article VI or any
Obligor shall default in the performance of any of its obligations contained in
Section 7 of the Guarantee and Security Agreement or (ii) Sections 5.01(d) and
(e) or 5.02 and such failure, in the case of this clause (ii), shall continue
unremedied for a period of five or more days after notice thereof by the
Administrative Agent (given at the request of any Lender) to the Borrower;

(e) a Borrowing Base Deficiency shall occur and continue unremedied for a period
of five or more Business Days after delivery of a Borrowing Base Certificate
demonstrating such Borrowing Base Deficiency pursuant to Section 5.01(e),
provided that it shall not be an Event of Default hereunder if the Borrower
complies with its obligations under Section 2.08(b) within the time periods set
forth therein;

(f) the Borrower or any Obligor, as applicable, shall fail to observe or perform
any covenant, condition or agreement contained in this Agreement (other than
those specified in clause (a), (b), (d), or (e) of this Article) or any other
Loan Document and such failure shall continue unremedied for a period of 30 or
more days after notice thereof from the Administrative Agent (given at the
request of any Lender) to the Borrower;

(g) the Borrower or any of its Subsidiaries shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable, taking
into account (other than with respect to payments of principal) any applicable
grace period;

 

-66-



--------------------------------------------------------------------------------

(h) any event or condition occurs that results in any Material Indebtedness
(i) becoming due prior to its scheduled maturity or (ii) that shall continue
unremedied for any applicable period of time sufficient to enable or permit the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity (for the avoidance of doubt, after giving effect to any applicable
grace period), unless, in the case of this clause (ii), so long as the
Commitments have not been terminated and the Loans declared due and payable in
whole, such event or condition is no longer continuing or has been waived in
accordance with the terms of such Material Indebtedness such that the holder or
holders thereof or any trustee or agent on its or their behalf are no longer
enabled or permitted to cause such Material Indebtedness to become due, or to
require the prepayment, repurchase, redemption or defeasance thereof, prior to
its scheduled maturity; provided that this clause (h) shall not apply (1) to
secured Indebtedness that becomes due as a result of the voluntary sale or
transfer of the property or assets securing such Indebtedness or (2) to
convertible debt that becomes due as a result of a conversion or redemption
event, other than as a result of an “event of default” (as defined in the
documents governing such convertible Material Indebtedness); provided, further,
that, except with respect to defaults in payment of interest, principal or fees
payable to the lenders thereunder, an event of default under the Revolving
Credit Facility shall not result in an Event of Default unless and until the
date the lenders under the Revolving Credit Facility terminate all of the
commitments thereunder or exercise any remedies against the Collateral under the
Security Documents;

(i) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any of its Significant Subsidiaries (or group of
Subsidiaries that if consolidated would constitute a Significant Subsidiary) or
its debts, or of a substantial part of its assets, under any Federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower or any of its Significant
Subsidiaries (or group of Subsidiaries that if consolidated would constitute a
Significant Subsidiary) or for a substantial part of its assets, and, in any
such case, such proceeding or petition shall continue undismissed and unstayed
for a period of 60 or more days or an order or decree approving or ordering any
of the foregoing shall be entered;

(j) the Borrower or any of its Significant Subsidiaries (or group of
Subsidiaries that if consolidated would constitute a Significant Subsidiary)
shall (i) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or other relief under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (i) of this
Article, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Borrower or any
of its Significant Subsidiaries (or group of Subsidiaries that if consolidated
would constitute a Significant Subsidiary) or for a substantial part of its
assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors or (vi) take any action for the purpose of effecting any of
the foregoing;

(k) the Borrower or any of its Significant Subsidiaries (or group of
Subsidiaries that if consolidated would constitute a Significant Subsidiary)
shall become unable, admit in writing its inability or fail generally to pay its
debts as they become due;

 

-67-



--------------------------------------------------------------------------------

(l) one or more judgments for the payment of money in an aggregate amount in
excess of $37,500,000 shall be rendered against the Borrower or any of its
Subsidiaries or any combination thereof and (i) the same shall remain
undischarged for a period of 30 consecutive days following the entry of such
judgment during which 30-day period such judgment shall not have been vacated,
stayed, discharged or bonded pending appeal, or liability for such judgment
amount shall not have been admitted by an insurer of reputable standing, or
(ii) any action shall be legally taken by a judgment creditor to attach or levy
upon any assets of the Borrower or any of its Subsidiaries to enforce any such
judgment;

(m) an ERISA Event shall have occurred that, when taken together with all other
ERISA Events that have occurred, would reasonably be expected to result in a
Material Adverse Effect;

(n) a Change in Control with respect to the Borrower shall occur;

(o) KKR Asset Management LLC (so long as it is a Subsidiary of KKR & Co. L.P.)
or any Subsidiary of KKR & Co. L.P. that is organized under the laws of a
jurisdiction located in the United States of America and in the business of
managing or advising clients shall cease to be the investment sub-advisor for
the Borrower for more than three months unless a replacement investment
sub-advisor is approved by the Required Lenders within three months of such
change;

(p) the Liens created by the Security Documents shall, at any time with respect
to Portfolio Investments (other than Margin Stock) included in the Collateral
Pool having an aggregate Value in excess of 5% of the aggregate Value of all
Portfolio Investments included in the Collateral Pool, not be valid and
perfected (to the extent perfection by filing, registration, recordation,
possession or control is required herein or therein) in favor of the Collateral
Agent, for the benefit of the Term Loan Secured Parties, free and clear of all
other Liens (other than Liens permitted under Section 6.02 or under the
respective Security Documents) except as a result of a disposition of Portfolio
Investments in a transaction or series of transactions permitted under this
Agreement and except to the extent that any such loss of perfection results from
the failure of the Collateral Agent to maintain possession of certificates
representing securities pledged under the Guarantee and Security Agreement;
provided that if such default is as a result of any action of the Collateral
Agent or a failure of the Collateral Agent to take any action within its
control, then there shall be no Default or Event of Default hereunder unless
such default shall continue unremedied for a period of ten (10) consecutive
Business Days after the Borrower receives written notice of such default thereof
from the Administrative Agent unless the continuance thereof is a result of a
failure of the Collateral Agent to take an action within its control;

(q) except for expiration or termination in accordance with its terms, any of
the Security Documents shall for whatever reason be terminated or cease to be in
full force and effect in any material respect, or the enforceability thereof
shall be contested by the Borrower or any other Obligor;

(r) the Obligors shall at any time, without the consent of the Required Lenders,
(i) modify, supplement or waive in any material respect the Investment Policies
(other than any modification, supplement or waiver required by any applicable
law, rule or regulation), provided that it shall not be deemed a modification in
any material respect of the Investment Policies if the permitted investment size
of the Portfolio Investments proportionately increases as the size of the
Borrower’s capital base changes; (ii) modify, supplement or waive in any
material respect the Valuation Policy (other than any modification, supplement
or waiver (w) required under GAAP, (x) required by any applicable law, rule or
regulation or (y) when taken as a whole is not adverse

 

-68-



--------------------------------------------------------------------------------

to the Lenders when compared to the Valuation Policy in effect as of the
Effective Date), (iii) fail to comply with the Valuation Policy in any material
respect, or (iv) fail to comply with the Investment Policies if the same could
reasonably be expected to result in a Material Adverse Effect, and in the case
of subclauses (iii) and (iv) of this clause (r), such failure shall continue
unremedied for a period of 30 or more days after the earlier of notice thereof
by the Administrative Agent (given at the request of any Lender) to the Borrower
or knowledge thereof by a Financial Officer;

then, and in every such event (other than an event with respect to the Borrower
described in clause (i) or (j) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower; and
in case of any event with respect to the Borrower described in clause (i) or
(j) of this Article, the Commitments shall automatically terminate and the
principal of the Loans then outstanding, together with accrued interest thereon
and all fees and other obligations of the Borrower accrued hereunder, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower.

ARTICLE VIII

THE ADMINISTRATIVE AGENT

Each of the Lenders hereby irrevocably appoints the Administrative Agent as its
agent hereunder and under the other Loan Documents and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. Each of the Lenders hereby irrevocably appoints and authorizes the
Collateral Agent to act as the collateral agent of such Lender for purposes of
acquiring, holding and enforcing any and all Liens on Collateral granted by any
of the Obligors to secure any of the Obligations, together with such powers and
discretion as are reasonably incidental thereto and in connection therewith
hereby authorizes the Administrative Agent to execute and deliver the Joinder
Agreement whereby the Administrative Agent, on behalf of itself and the Lenders,
agrees to be bound by the terms of the Guarantee and Security Agreement and the
other Security Documents in their capacities as a “Secured Party” under and as
defined in the Guarantee and Security Agreement. In this connection, the
Collateral Agent, as “collateral agent” and any co-agents, sub-agents and
attorneys-in-fact appointed by the Collateral Agent pursuant to the Security
Documents for purposes of holding or enforcing any Lien on the Collateral (or
any portion thereof) granted under the Security Documents, or for exercising any
rights and remedies thereunder at the direction of the Secured Parties required
pursuant to the terms of the Guarantee and Security Agreement), shall be
entitled to the benefits of all provisions of this Article VIII and Article IX
as if set forth in full herein with respect thereto.

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such
Person and its Affiliates may accept deposits from, lend money to and generally
engage in any kind of business with the Borrower or any Subsidiary or other
Affiliate thereof as if it were not the Administrative Agent hereunder.

 

-69-



--------------------------------------------------------------------------------

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents. Without limiting the
generality of the foregoing, (a) the Administrative Agent shall not be subject
to any fiduciary or other implied duties, regardless of whether a Default has
occurred and is continuing, (b) the Administrative Agent shall not have any duty
to take any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated hereby or by the other
Loan Documents that the Administrative Agent is required to exercise in writing
by the Required Lenders, and (c) except as expressly set forth herein and in the
other Loan Documents, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Borrower or any of its Subsidiaries that is communicated to or
obtained by the bank serving as Administrative Agent or any of its Affiliates in
any capacity and the Administrative Agent shall have no duty to disclose
Sensitive Information to any Lender regardless of whether or not the bank
serving as Administrative Agent otherwise has access to such Information. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders or in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until written notice
thereof is given to the Administrative Agent by the Borrower or a Lender, and
the Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document, or (v) the satisfaction of any condition set forth in
Article IV or elsewhere herein or therein, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed or sent by the proper Person. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to be made by the proper Person, and shall not
incur any liability for relying thereon. The Administrative Agent may consult
with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers through
their respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

The Administrative Agent may resign at any time by notifying the Lenders and the
Borrower. Upon any such resignation, the Required Lenders shall have the right,
with the consent of the Borrower not to be unreasonably withheld (or, if an
Event of Default has occurred and is continuing in consultation with the
Borrower), to appoint a successor. If no successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent’s resignation shall nonetheless become
effective except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders under any of the Loan Documents,
the retiring or removed Administrative Agent shall

 

-70-



--------------------------------------------------------------------------------

continue to hold such collateral security until such time as a successor
Administrative Agent is appointed and (1) the retiring Administrative Agent
shall be discharged from its duties and obligations hereunder and (2) the
Required Lenders shall perform the duties of the Administrative Agent (and all
payments and communications provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender directly) until
such time as the Required Lenders appoint a successor agent as provided for
above in this paragraph. Upon the acceptance of its appointment as
Administrative Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring (or retired) Administrative Agent and the retiring Administrative Agent
shall be discharged from its duties and obligations hereunder (if not already
discharged therefrom as provided above in this paragraph). The fees payable by
the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor. After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 9.03 shall continue in effect for its
benefit in respect of any actions taken or omitted to be taken by it while it
was acting as Administrative Agent.

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.

Except as otherwise provided in Section 9.02(b) with respect to this Agreement,
the Administrative Agent may, with the prior consent of the Required Lenders
(but not otherwise), consent to any modification, supplement or waiver under any
of the Loan Documents, provided that, without the prior consent of each Lender,
the Administrative Agent shall not (except as provided herein or in the Security
Documents) release all or substantially all of the Collateral or otherwise
terminate all or substantially all of the Liens under any Security Document
providing for collateral security, agree to additional obligations being secured
by all or substantially all of such collateral security, alter the relative
priorities of the obligations entitled to the benefits of the Liens created
under the Security Documents with respect to all or substantially all of the
Collateral, except that no such consent shall be required, and the
Administrative Agent is hereby authorized, to (1) release any Lien covering
property that is the subject of either a disposition of property permitted
hereunder to a Person that is not an Obligor or a disposition to which the
Required Lenders have consented, (2) release from the Guarantee and Security
Agreement any “Subsidiary Guarantor” (and any property of such Subsidiary
Guarantor) that is designated as a “Designated Subsidiary” or becomes an
Excluded Asset in accordance with this Agreement or which is no longer required
to be a “Subsidiary Guarantor,” so long as in the case of this clause (2):
(A) immediately after giving effect to any such release (and any concurrent
acquisitions of Portfolio Investments or payment of outstanding Indebtedness)
the Covered Debt Amount does not exceed the Borrowing Base and the Borrower
delivers a certificate of a Financial Officer to such effect to the
Administrative Agent, (B) either (I) the amount of any excess availability under
the Borrowing Base immediately prior to such release is not diminished as a
result of such release or (II) the Borrowing Base immediately after giving
effect to such release is at least 115% of the Covered Debt Amount and (C) no
Default or Event of Default has occurred and is continuing and (3) spreading of
Liens to any Designated Indebtedness or Hedging Agreement Obligations (as such
terms are defined in the Guarantee and Security Agreement) in accordance with
the Guarantee and Security Agreement.

To the extent required by any applicable law, the Administrative Agent may
withhold from any payment to any Lender an amount equivalent to any applicable
withholding tax. Without limiting the provisions of Section 2.15(a) or (c), each
Lender shall, and does hereby, indemnify the Administrative Agent,

 

-71-



--------------------------------------------------------------------------------

and shall make payable in respect thereof within 30 days after demand therefor,
against any and all Taxes and any and all related losses, claims, liabilities
and expenses (including fees, charges and disbursements of any counsel for the
Administrative Agent) (i) incurred by or asserted against the Administrative
Agent by the Internal Revenue Service or any other Governmental Authority as a
result of the failure of the Administrative Agent to properly withhold tax from
amounts paid to or for the account of such Lender for any reason (including,
without limitation, because the appropriate form was not delivered or not
property executed, or because such Lender failed to notify the Administrative
Agent of a change in circumstance that rendered the exemption from, or reduction
of withholding tax ineffective) and (ii) attributable to such Lender’s failure
to comply with the provisions of Section 9.04 relating to the maintenance of a
Participant Register. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due the Administrative Agent under this paragraph. The agreements in this
paragraph shall survive the resignation and/or replacement of the Administrative
Agent, any assignment of rights by, or the replacement of, a Lender, the
termination of the Commitments and the repayment, satisfaction or discharge of
all other obligations.

Notwithstanding anything herein to the contrary, neither the Joint Lead
Arrangers nor any Person named on the cover page of this Agreement as a
Co-Syndication Agent or a Joint Manager shall have any duties or obligations
under this Agreement or any other Loan Document (except in its capacity, as
applicable, as a Lender or as Administrative Agent), but all such Persons shall
have the benefit of the indemnities provided for hereunder.

ARTICLE IX

MISCELLANEOUS

SECTION 9.01. Notices; Electronic Communications.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopy, as follows:

(i) if to the Borrower, to it at 450 South Orange Avenue, Orlando, Florida
32801, Attention: Chief Financial Officer (fax: (407) 540-7653); with a copy to
Dechert LLP, 1095 Avenue of the Americas, New York, NY 10036, Attention: Jay R.
Alicandri and Ken Young (telecopy: (212) 698-3599);

(ii) if to the Administrative Agent, to JPMorgan Chase Bank, 500 Stanton
Christiana Road, Ops 2, Floor 3, Newark, DE 19713, Attention of John Enyam
(Telecopy No. (302) 634-8833), with a copy to JPMorgan Chase Bank, 500 Stanton
Christiana Road, Ops 2, Floor 3, Newark, DE 19713, Attention of Nate Parmenter
(Telecopy No. (302) 634-4733); and

(iii) if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt.
Notices delivered through electronic communications to the extent provided in
paragraph (b) below, shall be effective as provided in said paragraph (b).

 

-72-



--------------------------------------------------------------------------------

(b) Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II if such Lender has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communications. The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications. Unless
otherwise notified by the Administrative Agent to the Borrower, the Borrower may
satisfy its obligation to deliver documents or notices to the Administrative
Agent or the Lenders under Sections 5.01 and 5.12(a) by delivering an electronic
copy to: covenant.compliance@jpmorgan.com, with a copy to
john.enyam@jpmorgan.com and nathan.t.parmenter@jpmorgan.com, or such other
e-mail address(es) as provided to the Borrower in a notice from the
Administrative Agent (and the Administrative Agent shall promptly provide notice
thereof to the Lenders).

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

In no event shall the Administrative Agent or any Lender have any liability to
the Borrower or any other Person for damages of any kind (whether in tort
contract or otherwise) arising out of any transmission of communications through
the internet, except in the case of direct damages, to the extent such damages
are determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the fraud, willful misconduct or gross negligence
of such relevant Person.

(c) Documents to be Delivered under Sections 5.01 and 5.12(a). For so long as an
Intralinks™ or equivalent website is available to each of the Lenders hereunder,
the Borrower may satisfy its obligation to deliver documents to the
Administrative Agent or the Lenders under Sections 5.01 and 5.12(a) by
delivering either an electronic copy in the manner specified in Section 9.01(b)
or a notice identifying the website where such information is located for
posting by the Administrative Agent on Intralinks™ or such equivalent website,
provided that the Administrative Agent shall have no responsibility to maintain
access to Intralinks or an equivalent website.

SECTION 9.02. Waivers; Amendments.

(a) No Deemed Waivers; Remedies Cumulative. No failure or delay by the
Administrative Agent or any Lender in exercising any right or power hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the
Administrative Agent and the Lenders hereunder are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or consent to any departure by the Borrower
therefrom shall in any event

 

-73-



--------------------------------------------------------------------------------

be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. Without limiting the generality of
the foregoing, the making of a Loan shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent or any Lender may have
had notice or knowledge of such Default at the time.

(b) Amendments to This Agreement. Neither this Agreement nor any provision
hereof may be waived, amended or modified except pursuant to an agreement or
agreements in writing entered into by the Borrower and the Required Lenders or
by the Borrower and the Administrative Agent with the consent of the Required
Lenders; provided that no such agreement shall

(i) increase the Commitment of any Lender without the written consent of such
Lender,

(ii) reduce the principal amount of any Loan or reduce the rate of interest
thereon, or reduce any fees payable hereunder, without the written consent of
each Lender directly affected thereby,

(iii) postpone the scheduled date of payment of the principal amount of any
Loan, or any interest thereon, or any fees payable hereunder, or reduce the
amount of, waive or excuse any such payment, or postpone the scheduled date of
expiration of any Commitment, without the written consent of each Lender
directly affected thereby,

(iv) change Section 2.16(b) or (c) in a manner that would alter the pro rata
sharing of payments required thereby without the written consent of each Lender
directly affected thereby, or

(v) change any of the provisions of this Section or the definition of the term
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender.

provided further that (x) no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent hereunder without the
prior written consent of the Administrative Agent and (y) the consent of Lenders
holding not less than two-thirds of the Loans will be required (A) for any
adverse change (from the Lenders’ perspective) affecting the provisions of this
Agreement relating to the calculation of the Borrowing Base (excluding changes
to the provisions of Section 5.12(b)(iii), but including changes to the
provisions of Section 5.12(c)(ii) and the definitions set forth in Section 5.13)
unless otherwise expressly provided herein and (B) for any release of Collateral
other than for fair value or as otherwise permitted hereunder or under the other
Loan Documents.

For purposes of this Section, the “scheduled date of payment” of any amount
shall refer to the date of payment of such amount specified in this Agreement,
and shall not refer to a date or other event specified for the mandatory or
optional prepayment of such amount. In addition, whenever a waiver, amendment or
modification requires the consent of a Lender “affected” thereby, such waiver,
amendment or modification shall, upon consent of such Lender, become effective
as to such Lender whether or not it becomes effective as to any other Lender, so
long as the Required Lenders consent to such waiver, amendment or modification
as provided above.

 

-74-



--------------------------------------------------------------------------------

Anything in this Agreement to the contrary notwithstanding, no waiver or
modification of any provision of this Agreement or any other Loan Document that
could reasonably be expected to adversely affect the Lenders of any Class in a
manner that does not affect all Classes equally shall be effective against the
Lenders of such Class unless the Required Lenders of such Class shall have
concurred with such waiver, amendment or modification as provided above;
provided, however, for the avoidance of doubt, in no other circumstances shall
the concurrence of the Required Lenders of a particular Class be required for
any waiver, amendment or modification of any provision of this Agreement or any
other Loan Document.

(c) Amendments to Security Documents. No Security Document nor any provision
thereof may be waived, amended or modified, nor may the Liens thereof be spread
to secure any additional obligations (excluding the spreading of such Liens to
any Designated Indebtedness or Hedging Agreement Obligations (as such terms are
defined in the Guarantee and Security Agreement) as provided for in the
Guarantee and Security Agreement) except pursuant to an agreement or agreements
in writing entered into by the Borrower, and by the Collateral Agent with the
consent of the Required Lenders; provided that, except as otherwise expressly
permitted by the Loan Documents, (i) without the written consent of each Lender,
no such agreement shall release all or substantially all of the Obligors from
their respective obligations under the Security Documents and (ii) without the
written consent of each Lender, no such agreement shall release all or
substantially all of the collateral security or otherwise terminate all or
substantially all of the Liens under the Security Documents, alter the relative
priorities of the obligations entitled to the Liens created under the Security
Documents (except in connection with securing additional obligations equally and
ratably with the Loans and other Obligations hereunder) with respect to all or
substantially all of the collateral security provided thereby, or release all or
substantially all of the guarantors under the Guarantee and Security Agreement
from their guarantee obligations thereunder, except that no such consent shall
be required, and the Administrative Agent is hereby authorized (and so agrees
with the Borrower) to direct the Collateral Agent under the Guarantee and
Security Agreement to, and in addition to the rights of such parties under the
Guarantee and Security Agreement, the Administrative Agent and the Collateral
Agent under the Guarantee and Security Agreement may (in addition to the rights
of such parties under the Guarantee and Security Agreement), (1) release any
Lien covering property (and to release any such guarantor) that is the subject
of either a disposition of property permitted hereunder to a Person that is not
an Obligor or a disposition to which the Required Lenders have consented and
(2) release from the Guarantee and Security Agreement any “Subsidiary Guarantor”
(and any property of such Subsidiary Guarantor) that is designated as a
“Designated Subsidiary” or becomes an Excluded Asset in accordance with this
Agreement or which ceases to be consolidated on the Borrower’s financial
statements and is no longer required to be a “Subsidiary Guarantor,” so long as
(A) after giving effect to any such release under this clause (2) (and any
concurrent acquisitions of Portfolio Investments or payment of outstanding
Loans) the Covered Debt Amount does not exceed the Borrowing Base and the
Borrower delivers a certificate of a Financial Officer to such effect to the
Administrative Agent, (B) either (I) the amount of any excess availability under
the Borrowing Base immediately prior to such release is not diminished as a
result of such release or (II) the Borrowing Base immediately after giving
effect to such release is at least 115% of the Covered Debt Amount and (C) no
Event of Default has occurred and is continuing.

(d) Replacement of Non-Consenting Lender. If, in connection with any proposed
change, waiver, discharge or termination to any of the provisions of this
Agreement as contemplated by this Section 9.02 that has been approved by the
Required Lenders, the consent of one or more Lenders whose consent is required
for such proposed change, waiver, discharge or termination is not obtained, then
the Borrower shall have the right, at its sole cost and expense, to replace each
such non-consenting Lender or Lenders with one or more replacement Lenders
pursuant to Section 2.17(b) so long as at the time of such replacement, each
such replacement Lender consents to the proposed change, waiver, discharge or
termination.

 

-75-



--------------------------------------------------------------------------------

SECTION 9.03. Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Borrower shall pay (i) all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates,
including the reasonable and documented fees, charges and disbursements of one
outside counsel for the Administrative Agent, in connection with the syndication
of the credit facilities provided for herein, the preparation and administration
of this Agreement and the other Loan Documents or any amendments, modifications
or waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), subject to any limitation
previously agreed in writing, (ii) all documented out-of-pocket expenses
incurred by the Administrative Agent or any Lender, including the documented
fees, charges and disbursements of one outside counsel (and any additional
outside counsel should any conflict of interest arise) for the Administrative
Agent or any Lender, in connection with the enforcement or protection of its
rights in connection with this Agreement and the other Loan Documents, including
its rights under this Section, or in connection with the Loans made hereunder,
including all such documented out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect thereof and (iii) all
reasonable and documented out-of-pocket costs, expenses, taxes, assessments and
other charges incurred in connection with any filing, registration, recording or
perfection of any security interest contemplated by any Security Document or any
other document referred to therein.

(b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent, the Joint Lead Arrangers, the Joint Managers, the
Co-Syndication Agents and each Lender, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses (other than Taxes or Other Taxes which shall
only be indemnified by the Borrower to the extent provided in Section 2.15),
including the reasonable and documented out-of-pocket fees, charges and
disbursements of any outside counsel for any Indemnitee, incurred by or asserted
against any Indemnitee arising out of, in connection with, or as a result of
(i) the execution or delivery of this Agreement or any agreement or instrument
contemplated hereby, the performance by the parties hereto of their respective
obligations hereunder or the consummation of the Transactions or any other
transactions contemplated hereby, (ii) any Loan or the use of the proceeds
therefrom or (iii) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
are determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from (i) the breach in bad faith, willful misconduct
or gross negligence of such Indemnitee, (ii) a claim brought against such
Indemnitee for a material breach of such Indemnitee’s obligations under this
Agreement or the other Loan Documents, if there has been a final and
nonappealable judgment against such Indemnitee on such claim as determined by a
court of competent jurisdiction or (iii) a claim arising as a result of a
dispute between Indemnitees (other than (x) any dispute involving claims against
the Administrative Agent, in its capacity as such, and (y) claims arising out of
any act or omission by the Borrower or its Affiliates).

The Borrower shall not be liable to any Indemnitee for any special, indirect,
consequential or punitive damages arising out of, in connection with, or as a
result of the Transactions asserted by an Indemnitee against the Borrower or any
other Obligor, provided that the foregoing limitation shall not be deemed to
impair or affect the obligations of the Borrower under the preceding provisions
of this subsection.

(c) Reimbursement by Lenders. To the extent that the Borrower fails to pay any
amount required to be paid by it to the Administrative Agent under paragraph
(a) or (b) of this Section, each Lender severally agrees to pay to the
Administrative Agent such Lender’s Applicable Percentage (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent in its capacity as such.

 

-76-



--------------------------------------------------------------------------------

(d) Waiver of Consequential Damages, Etc. To the extent permitted by applicable
law, the Borrower shall not assert, and hereby waives, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement or any agreement or
instrument contemplated hereby, the Transactions, any Loan or the use of the
proceeds thereof.

(e) Payments. All amounts due under this Section shall be payable promptly after
written demand therefor.

SECTION 9.04. Successors and Assigns.

(a) Assignments Generally. The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that (i) the Borrower may not
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of each Lender (and any attempted assignment or
transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
and, to the extent expressly contemplated hereby, the Related Parties of each of
the Administrative Agent and the Lenders) any legal or equitable right, remedy
or claim under or by reason of this Agreement.

(b) Assignments by Lenders.

(i) Assignments Generally. Subject to the conditions set forth in clause
(ii) below, any Lender may assign to one or more assignees all or a portion of
its rights and obligations under this Agreement with the prior written consent
(such consent not to be unreasonably withheld or delayed) of:

(A) the Borrower, provided that no consent of the Borrower shall be required for
an assignment to a Lender, an Affiliate of a Lender, or, if an Event of Default
has occurred and is continuing, any other assignee; provided, further, that the
Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within 5
Business Days after having received notice thereof; and

(B) the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment to a Lender or an Affiliate of a
Lender.

(ii) Certain Conditions to Assignments. Assignments shall be subject to the
following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s Loans
of a Class, the amount of Loans of such Class of the assigning Lender subject to
each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent) shall
not be less than U.S.$1,000,000 unless each of the Borrower and the
Administrative Agent otherwise consent, provided that no such consent of the
Borrower shall be required if an Event of Default has occurred and is
continuing;

 

-77-



--------------------------------------------------------------------------------

(B) each partial assignment of any Class of Loans shall be made as an assignment
of a proportionate part of all the assigning Lender’s rights and obligations
under this Agreement in respect of such Class of Loans;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption in substantially the form of
Exhibit A hereto, together with a processing and recordation fee of $3,500 (for
which the Borrower and the Guarantors shall not be obligated); and

(D) the assignee, if it shall not already be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

(iii) Effectiveness of Assignments. Subject to acceptance and recording thereof
pursuant to paragraph (c) of this Section, from and after the effective date
specified in each Assignment and Assumption the assignee thereunder shall be a
party hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.13, 2.14, 2.15 and 9.03 with respect to facts and
circumstances occurring prior to the effective date of such assignment). Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 9.04 shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (e) of this Section.

(c) Maintenance of Registers by Administrative Agent. The Administrative Agent,
acting for this purpose as an agent of the Borrower, shall maintain at one of
its offices a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and
principal amount (and stated interest) of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Registers” and each
individually, a “Register”). The entries in the Registers shall be conclusive
absent manifest error, and the Borrower, the Administrative Agent and the
Lenders shall treat each Person whose name is recorded in the Registers pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Registers shall be available for
inspection by the Borrower and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.

(d) Acceptance of Assignments by Administrative Agent. Upon its receipt of a
duly completed Assignment and Assumption executed by an assigning Lender and an
assignee, the assignee’s completed Administrative Questionnaire (unless the
assignee shall already be a Lender hereunder), the processing and recordation
fee referred to in paragraph (b) of this Section and any written consent to such
assignment required by paragraph (b) of this Section, the Administrative Agent
shall accept such Assignment and Assumption and record the information contained
therein in the Register. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.

 

-78-



--------------------------------------------------------------------------------

(e) Participations. Any Lender may sell participations to one or more banks or
other entities (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement and the other Loan Documents; provided that
(i) such Lender’s obligations under this Agreement and the other Loan Documents
shall remain unchanged, (ii) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations, and (iii) the
Borrower, the Administrative Agent and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and the other Loan Documents. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and the
other Loan Documents and to approve any amendment, modification or waiver of any
provision of this Agreement or any other Loan Document; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
The Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.13, 2.14 and 2.15 (subject to the requirements and limitations
therein, including providing forms and documentation to the selling Lender (as
if the selling Lender were the Administrative Agent) under Section 2.15(e),
(f) and (g)) to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to paragraph (b) of this Section. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 9.09 as though it were a Lender, provided such Participant agrees to be
subject to Section 2.16(d) as though it were a Lender hereunder. Each Lender
that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Commitments or other obligations
under the Loan Documents (the “Participant Register”); provided that no Lender
shall have any obligation to disclose all or any portion of the Participant
Register (including the identity of any Participant or any information relating
to a Participant’s interest in any commitments, loans or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.

(f) Limitations on Rights of Participants. A Participant shall not be entitled
to receive any greater payment under Section 2.13, 2.14 or 2.15 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent.

(g) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any such pledge or assignment to a Federal
Reserve Bank or any central bank having jurisdiction over such Lender, and this
Section shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such assignee
for such Lender as a party hereto.

(h) No Assignments to Natural Persons, the Borrower or Affiliates. Anything in
this Section to the contrary notwithstanding, no Lender may assign or
participate any interest in any Loan held by it hereunder to any natural person
or to the Borrower or any of its Affiliates (other than Debt Fund Affiliates) or
Subsidiaries (including, without limitation, Designated Subsidiaries).

SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any
Loans, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Administrative Agent or any Lender may have
had notice or knowledge of any Default or incorrect representation

 

-79-



--------------------------------------------------------------------------------

or warranty at the time any credit is extended hereunder, and shall continue in
full force and effect as long as the principal of or any accrued interest on any
Loan or any fee or any other amount payable under this Agreement is outstanding
and unpaid and so long as the Commitments have not terminated. The provisions of
Sections 2.13, 2.14, 2.15 and 9.03 and Article VIII shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Commitments or the termination of this Agreement or any provision hereof.

SECTION 9.06. Counterparts; Integration; Effectiveness; Electronic Execution.

(a) Counterparts; Integration; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and any separate letter
agreements with respect to fees payable to the Administrative Agent constitute
the entire contract between and among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
to this Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement.

(b) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

SECTION 9.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of the Borrower against
any of and all the obligations of the Borrower now or hereafter existing under
this Agreement held by such Lender, irrespective of whether or not such Lender
shall have made any demand under this Agreement and although such obligations
may be contingent or unmatured, or are owed to a branch, office or Affiliate of
such Lender different from the branch, office or Affiliate holding such deposit
or obligated on such Indebtedness. The rights of each Lender under this Section
are in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.

 

-80-



--------------------------------------------------------------------------------

SECTION 9.09. Governing Law; Jurisdiction; Etc.

(a) Governing Law. This Agreement and the other Loan Documents shall be
construed in accordance with and governed by the law of the State of New York.

(b) Submission to Jurisdiction. The Borrower hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that the
Administrative Agent or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement against the Borrower or its properties in
the courts of any jurisdiction.

(c) Waiver of Venue. The Borrower hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement in any court referred to
in paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

(d) Service of Process. Each party to this Agreement irrevocably consents to
service of process in the manner provided for notices in Section 9.01. Nothing
in this Agreement will affect the right of any party to this Agreement to serve
process in any other manner permitted by law.

SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement. None of the Joint Lead Arrangers
or Co-Syndication Agents shall have any responsibility under this Agreement.

 

-81-



--------------------------------------------------------------------------------

SECTION 9.12. Treatment of Certain Information; Confidentiality.

(a) Treatment of Certain Information. The Borrower acknowledges that from time
to time financial advisory, investment banking and other services may be offered
or provided to the Borrower or one or more of its Subsidiaries (in connection
with this Agreement or otherwise) by any Lender or by one or more subsidiaries
or affiliates of such Lender and the Borrower hereby authorizes each Lender to
share any information delivered to such Lender by the Borrower and its
Subsidiaries pursuant to this Agreement, or in connection with the decision of
such Lender to enter into this Agreement, to any such subsidiary or affiliate,
it being understood that any such subsidiary or affiliate receiving such
information shall be bound by the provisions of paragraph (b) of this Section as
if it were a Lender hereunder. Such authorization shall survive the repayment of
the Loans, the expiration or termination of the Commitments or the termination
of this Agreement or any provision hereof.

(b) Confidentiality. Each of the Administrative Agent, the Lenders and the Joint
Lead Arrangers agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (i) to its Affiliates
and to its Related Parties (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (ii) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it or its Affiliates (including any self-regulatory authority), (iii) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (iv) to any other party hereto, (v) in connection with
the exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (vi) subject to an agreement
containing provisions substantially the same as those of this Section, to
(w) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement, (x) any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Borrower and its obligations, (y) any rating agency
or credit insurance provider or (z) the CUSIP Service Bureau or any similar
organization, (vii) with the consent of the Borrower, (viii) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section or (y) becomes available to the Administrative Agent, any Lender or
any of their respective Affiliates on a nonconfidential basis from a source
other than the Borrower or its Affiliates.

For purposes of this Section, “Information” means all information received from
the Borrower or any of its Subsidiaries relating to the Borrower or any of its
Subsidiaries or any of their respective businesses or any Portfolio Investment,
other than any such information that is available to the Administrative Agent or
any Lender on a nonconfidential basis prior to disclosure by the Borrower or any
of its Subsidiaries, provided that, in the case of information received from the
Borrower or any of its Subsidiaries after the Effective Date, such information
is clearly identified at the time of delivery as confidential. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

SECTION 9.13. USA PATRIOT Act. Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)), it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender to
identify the Borrower in accordance with said Act.

SECTION 9.14. No Fiduciary Duty. Each Joint Manager, Co-Syndication Agent, Joint
Lead Arranger, Lender and their Affiliates (collectively, solely for purposes of
this paragraph, the “Lenders”), may have economic interests that conflict with
those of the Obligors, their stockholders and/or their affiliates. Each Obligor
agrees that nothing in the Agreement or the Loan Documents or otherwise will be
deemed to create an advisory, fiduciary or agency relationship or fiduciary or
other implied duty between any Lender, on the one hand, and such Obligor, its
stockholders or its affiliates, on

 

-82-



--------------------------------------------------------------------------------

the other. The Obligors acknowledge and agree that (i) the transactions
contemplated by the Loan Documents (including the exercise of rights and
remedies hereunder and thereunder) are arm’s-length commercial transactions
between the Lenders, on the one hand, and the Obligors, on the other, and
(ii) solely in connection therewith and solely with the process leading thereto,
(x) no Lender has assumed an advisory or fiduciary responsibility in favor of
any Obligor, its stockholders or its affiliates with respect to the transactions
contemplated hereby (or the exercise of rights or remedies with respect thereto)
or the process leading thereto (irrespective of whether any Lender has advised,
is currently advising or will advise any Obligor, its stockholders or its
Affiliates on other matters) or any other obligation to any Obligor except the
obligations expressly set forth in the Loan Documents and (y) each Lender is
acting solely as principal and not as the agent or fiduciary of any Obligor, its
management, stockholders, creditors or any other Person. Each Obligor
acknowledges and agrees that it has consulted its own legal and financial
advisors to the extent it deemed appropriate and that it is responsible for
making its own independent judgment with respect to the transactions
contemplated by the Loan Documents and the process leading thereto. Each Obligor
agrees that it will not claim that any Lender has rendered advisory services of
any nature or respect, or owes a fiduciary or similar duty to such Obligor,
solely in connection with the transactions contemplated by the Loan Documents or
the process leading thereto.

SECTION 9.15. Termination. Promptly upon the Maturity Date of all Loans, the
Administrative Agent shall direct the Collateral Agent to, on behalf of the
Administrative Agent, the Collateral Agent and the Lenders, deliver to Borrower
such termination statements and releases and other documents necessary or
appropriate to evidence the termination of this Agreement, the Loan Documents,
and each of the documents securing the obligations hereunder as the Borrower may
reasonably request, all at the sole cost and expense of the Borrower.

 

-83-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

CORPORATE CAPITAL TRUST, INC.

 

By:  

/s/ Paul S. Saint-Pierre

  Name:     Paul S. Saint-Pierre   Title:       Chief Financial Officer

 

JPMORGAN CHASE BANK, N.A.,

individually, as Administrative Agent and Lender

 

By:  

/s/ Lauren Gubkin

  Name:     Lauren Gubkin   Title:       Vice President                   J.P.
Morgan

 

S-1



--------------------------------------------------------------------------------

SCHEDULE I

Commitments

 

Initial Term B Lender

   Initial Term B Loan Commitment  

JPMORGAN CHASE BANK, N.A.

   $ 400,000,000      

 

 

 

Total

   $ 400,000,000.      

 

 

 



--------------------------------------------------------------------------------

SCHEDULE II

Material Agreements and Liens

[See Sections 3.12, 5.13, 6.01(b) and 6.02]

Part A – Material Agreements

Revolving Credit Facility

Total amount outstanding: $170.36 million, including conversion of Euro and NZ
borrowings to USD at prevailing conversion rates, as of April 30, 2014 Total
amount available for borrowing: $490.00 million maximum commitment

 

  •   Revolving Credit Agreement, dated as of September 4, 2013, among the
Borrower, JPMorgan Chase Bank, N.A., as administrative agent, the lenders party
thereto and ING Capital, LLC, as syndication agent, as amended by that certain
Omnibus Amendment dated as of May 19, 2014.

 

  •   The Guarantee and Security Agreement.

Other

 

Subsidiary

  

Facility/Lender

   Maximum
Borrowing (in
millions)   Utilization as of
4.30.14 (in millions)  

CCT Funding LLC

   Credit Agreement dated August 22, 2011 / Deutsche Bank AG, New York Branch   
$340.00   $ 273.44   

Halifax Funding LLC

   Total Return Swap dated November 15, 2012 / The Bank of Nova Scotia   
$500.00 (notional


amount)

  $ 36.37   

Paris Funding LLC

   Committed Facility Agreement dated August 29, 2013 / BNP Paribas Prime
Brokerage, Inc.    $200.00   $ 80.45   



--------------------------------------------------------------------------------

Part B – Liens

Liens created pursuant to the Security Documents.

Lien of certain assets of Corporate Captial Trust, Inc., in favor of CCT Funding
LLC, set forth in Section 1 of the Update of Schedule to Asset Contribution
Agreement, dated as of October 7, 2011 between Corporate Capital Trust, Inc. as
contributor and CCT Funding LLC, as contributee.



--------------------------------------------------------------------------------

SCHEDULE III

[See Section 3.13]

Part A – Subsidiaries

 

Subsidiary

  

Jurisdiction

of

Organization

  

Description

of

Ownership

   Designated
Subsidiary?    Excluded
Assets?    Obligor?

CCT Funding LLC

   Delaware    100% of the membership units are owned by the Borrower    Yes   
Yes    No

Halifax Funding LLC

   Delaware    100% of the membership units are owned by the Borrower    Yes   
Yes    No

Paris Funding LLC

   Delaware    100% of the membership units are owned by the Borrower    Yes   
Yes    No

FCF LLC

   Delaware    100% of the membership units are owned by the Borrower    No   
No    Yes



--------------------------------------------------------------------------------

Part B – Investments

The following operating deposit accounts:

 

Account Entity

  

Account Name

  

Account Number

  

Account Bank

Corporate Capital Trust, Inc.

   Corp Capital Trust Inc (CNIA)   

ABA #: 011000028

Bene. Bank Acct.: #10076909

   State Street Bank and Trust – Boston, MA



--------------------------------------------------------------------------------

SCHEDULE IV

Transactions with Affiliates

[See Section 6.08]

None.



--------------------------------------------------------------------------------

SCHEDULE V

Moody’s Industry Classification Group List

[See definition of “Industry Classification Group” in Section 1.01]

 

1    Aerospace & Defense 2    Automobile 3    Banking 4    Beverage, Food &
Tobacco 5    Buildings & Real Estate 6    Chemicals, Plastics & Rubber 7   
Containers, Packaging & Glass 8    Personal & Nondurable Consumer Products
(Mfgrs) 9    Diversified/Conglomerate Manufacturing 10   
Diversified/Conglomerate Service 11    Diversified Natural Resources, Precious
Metals & Min 12    Ecological 13    Electronics 14    Finance 15    Farming &
Agriculture 16    Grocery 17    Healthcare, Education & Childcare 18    Home,
Office Furnishings & Durable Consumers Prds 19    Hotels, Motels, Inns and
Gaming 20    Insurance 21    Leisure, Amusement, Entertainment 22    Machinery
(Non: agri, construction & electronic) 23    Mining, Steel, Iron & Nonprecious
Metals 24    Oil & Gas 25    Personal, Food & Misc. Services 26    Printing &
Publishing 27    Cargo Transport 28    Retail Stores 29    Telecommunications 30
   Textiles & Leather 31    Personal Transportation 32    Utilities 33   
Broadcasting & Entertainment 34    Structured Finance



--------------------------------------------------------------------------------

SCHEDULE VI

Approved Dealers and Pricing Services

Part A – Approved Dealers

ABN

Barclays Bank PLC

Bank of America Merrill Lynch

BNP Paribas SA

Bank of NY Mellon (BNYM Capital Markets)

Cantor Fitzgerald

Citigroup, Inc.

Credit Suisse AG

Deutsche Bank

Fidelity Capital Markets

FT Interactive Data

Goldman Sachs

HSBC

Imperial Capital

Jefferies

JP Morgan Chase & Co.

Merrill Lynch & Co., Inc.

Morgan Stanley

RBC Capital Markets

Robert W. Baird

Royal Bank of Canada

Royal Bank of Scotland Group Plc

Scotiabank

Societe General

SunTrust Banks

TRACE trades

UBS AG

Wachovia

Wells Fargo & Company

Part B – Approved Pricing Services

Bloomberg

Interactive Data Corporation

Markit Group Limited

Reuters Loan Pricing Corporation



--------------------------------------------------------------------------------

SCHEDULE VII

EXCLUDED ASSETS

CCT Funding LLC

Halifax Funding LLC

Paris Funding LLC



--------------------------------------------------------------------------------

EXHIBIT A

[Form of Assignment and Assumption]

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit and guarantees included in
such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

 

1.    Assignor:    _____________________________________________ 2.    Assignee:
   _____________________________________________       [and is an Affiliate of
[identify Lender]1] 3.    Borrower:    Corporate Capital Trust, Inc. 4.   
Administrative Agent:    JPMorgan Chase Bank, N.A., as the administrative agent
under the Credit Agreement 5.    Credit Agreement:    The $400,000,000 Senior
Secured Term Loan Credit Agreement dated as of May 20, 2014 between Corporate
Capital Trust, Inc., the lenders parties thereto and JPMorgan Chase Bank, N.A.,
as Administrative Agent

 

 

1  Select as applicable.

 



--------------------------------------------------------------------------------

6.    Assigned Interest:   

 

Aggregate Amount of
Loans for
all Lenders

   Amount of
Loans
Assigned      Percentage Assigned of
Loans2  

$

   $           %   

$

   $           %   

$

   $           %   

Effective Date:             , 20     [TO BE INSERTED BY ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

  Title: ASSIGNEE [NAME OF ASSIGNEE] By:  

 

  Title: Consented to and3 Accepted: JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

By:  

 

  Title: Consented to:4 CORPORATE CAPITAL TRUST, INC. By:  

 

  Title:

 

 

2  Set forth, to at least 9 decimals, as a percentage of the Loans of all
Lenders thereunder.

3  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

4  To be added only when the consent of the Borrower is required by the terms of
the Credit Agreement.

 



--------------------------------------------------------------------------------

ANNEX 1

to EXHIBIT A

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1. Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements under Section 9.04 of the Credit Agreement, if any, that are
required to be satisfied by it in order to acquire the Assigned Interest and
become a Lender, (iii) from and after the Effective Date, it shall be bound by
the provisions of the Credit Agreement as a Lender thereunder and, to the extent
of the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it has received a copy of the Credit Agreement, together with copies of the
most recent financial statements delivered pursuant to Section 5.01 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, and (v) if it is a Foreign
Lender, attached to the Assignment and Assumption is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 



--------------------------------------------------------------------------------

EXHIBIT B

[Form of Opinion of Counsel to the Borrower]

[See attached].

 



--------------------------------------------------------------------------------

EXHIBIT C

[Form of Borrowing Base Certificate]

BORROWING BASE CERTIFICATE

Monthly accounting period ended                 , 20        

Reference is made to the Senior Secured Term Loan Credit Agreement dated as of
May 20, 2014 (as further modified and supplemented and in effect from time to
time, the “Credit Agreement”), between Corporate Capital Trust, Inc. (the
“Borrower”), the lenders party thereto, JPMorgan Chase Bank, N.A., as
Administrative Agent. Terms defined in the Credit Agreement are used herein as
defined therein. The contents of this certificate are confidential and subject
to Section 9.12(b) of the Credit Agreement.

Pursuant to Section 5.01(d) of the Credit Agreement, the undersigned, the
            of the Borrower, and as such a Financial Officer of the Borrower,
hereby certifies on behalf of the Borrower that attached hereto as Annex 1 is
(a) a complete and correct list as at the end of the monthly accounting period
ended             , 20            of all Portfolio Investments included in the
Collateral, indicating, in the case of each such Portfolio Investment, (i) the
classification thereof for purposes of Section 5.12 of the Credit Agreement,
(ii) the Value thereof as determined in accordance with Section 5.12 of the
Credit Agreement, (iii) whether or not such Portfolio Investment has been
Delivered (as defined in the Guarantee and Security Agreement), (iv) the Advance
Rates (as adjusted pursuant to Section 5.13 of the Credit Agreement) applicable
to each Portfolio Investment and (b) a true and correct calculation (A) of the
Borrowing Base as at the end of such monthly accounting period and (B) with
respect to Sections 6.03(d) and 6.04(d) of the Credit Agreement, in each case
determined in accordance with the requirements of the Credit Agreement. The
undersigned hereby confirms that the Company was in compliance with Sections
6.03(d) and 6.04(d) of the Credit Agreement during the applicable accounting
period.

IN WITNESS WHEREOF, the undersigned has caused this certificate to be duly
executed as of the             day of             , 20    .

 

 

 

Title:

 



--------------------------------------------------------------------------------

ANNEX 1

to EXHIBIT C

[Borrowing Base Calculation]5,6

Cash, Cash Equivalents and Short-Term U.S. Government Securities (excluding cash
held as cash collateral for Letters of Credit)

 

Identity of
Investment

   Value of
Investment      Advance Rate        Total:       $                

Long-Term U.S. Government Securities

 

Identity of
Investment

   Value of
Investment      Advance Rate        Total:       $                

Performing First Lien Bank Loans

 

Identity of
Investment

   Value of
Investment      Advance Rate        Total:       $                

Performing Last Out Loans

 

Identity of
Investment

   Value of
Investment      Advance Rate        Total:       $                

 

5  Set out below is the minimum information required; the Borrower may, if
convenient, supplement this Annex with additional information.

6  The Borrowing Base is to be adjusted pursuant to Exhibit A to Annex 1, as
applicable.

 



--------------------------------------------------------------------------------

Performing Second Lien Bank Loans

 

Identity of
Investment

   Value of
Investment      Advance Rate        Total:       $                

Performing Cash Pay High Yield Securities

 

Identity of
Investment

   Value of
Investment      Advance Rate        Total:       $                

Performing Cash Pay Mezzanine Investments

 

Identity of
Investment

   Value of
Investment      Advance Rate        Total:       $                

Performing Non-Cash Pay High Yield Securities

 

Identity of
Investment

   Value of
Investment      Advance Rate        Total:       $                

Performing Non-Cash Pay Mezzanine Investments

 

Identity of
Investment

   Value of
Investment      Advance Rate        Total:       $                



--------------------------------------------------------------------------------

Non-Performing First Lien Bank Loans

 

Identity of
Investment

   Value of
Investment      Advance Rate        Total:       $                

Non-Performing Last Out Loans

 

Identity of
Investment

   Value of
Investment      Advance Rate        Total:       $                

Non-Performing Second Lien Bank Loans

 

Identity of
Investment

   Value of
Investment      Advance Rate        Total:       $                

Non-Performing High Yield Securities

 

Identity of
Investment

   Value of
Investment      Advance Rate        Total:       $                

Non-Performing Mezzanine Investments

 

Identity of
Investment

   Value of
Investment      Advance Rate        Total:       $                



--------------------------------------------------------------------------------

Performing DIP Loans

 

Identity of
Investment

   Value of
Investment      Advance Rate        Total:       $                

Performing Common Equity

 

Identity of
Investment

   Value of
Investment      Advance Rate        Total:       $                

Non-Performing Common Equity

 

Identity of
Investment

   Value of
Investment      Advance Rate        Total:       $                



--------------------------------------------------------------------------------

Borrowing Base Calculations

Calculation of Borrowing Base Deficiency:

 

(1)

   Total Borrowing Base:    $ _____   

(2)

   Calculation of Covered Debt Amount as the sum of:      

(a)    Total aggregate amount of Loans

   $ _____      

(b)    Aggregate amount of outstanding Permitted Indebtedness

   $ _____      

(c)    Indebtedness incurred pursuant to Section 6.01(g)

   $ _____      

(d)    Outstanding principal amount of loans, letters of credit and unreimbursed
drawings under letters of credit under the Revolving Credit Facility

   $ _____      

(e)    Amount of fully cash collateralized letters of credit under the Revolving
Credit Facility

   ($ _____  )    

(f)     Sum of (2)(a) plus (2)(b) plus (2)(c) plus (2)(d) minus (2)(e)

   $ _____   

(3)

   Available Borrowing Base (Borrowing Base Deficiency):       (1) minus (2)(f)
$____________   



--------------------------------------------------------------------------------

Exhibit A to Annex I

of Exhibit C

[Calculation of Adjustments to the Borrowing Base]

The aggregate Equity Interests included in calculating the Borrowing Base shall
not exceed 15% of the Value of the Borrowing Base; and

The aggregate Value of Margin Stock included in the Borrowing Base shall not
exceed the aggregate principal amount of Indebtedness included in the Covered
Debt Amount that is secured by such Margin Stock.



--------------------------------------------------------------------------------

EXHIBIT D

[Form of Borrowing Request]

BORROWING REQUEST

[Date]

JPMorgan Chase Bank, N.A., as Administrative Agent

500 Stanton Christiana Road, Ops 2, Floor 03

Newark, DE 19713-2107

Attention: John Enyam

 

  Re: Senior Secured Term Loan Credit Agreement dated as of May 20, 2014 (as

     amended, restated, amended and restated, supplemented or otherwise
modified,

     the “Credit Agreement”) between Corporate Capital Trust, Inc. (the
“Borrower”),

     the lenders parties thereto and JPMorgan Chase Bank, N.A., as
administrative agent

Ladies and Gentlemen:

The Borrower hereby requests a Borrowing pursuant to the Credit Agreement as
follows:

 

1. The aggregate principal amount of the requested Borrowing is $[            ].

 

2. This request applies to [            ].

 

3. The date of the Borrowing (a Business Day) is [            ].

 

4. The Type of the Borrowing is an [ABR Borrowing] [Eurocurrency Borrowing].

 

5. The Interest Period is [one] [two] [three] [six] months.7

 

6. The location and number of the Borrower’s account is: [            ].

By its execution of this Borrowing Request, the Borrower hereby certifies (to
the Administrative Agent and each Lender) that:

(a) the representations and warranties of the Borrower and each other Obligor
set forth in the Credit Agreement and in the other Loan Documents are true and
correct in all material respects (unless the relevant representation and
warranty already contains a materiality qualifier or, in the case of the
representations and warranties of Sections 3.01 (first sentence with respect to
the Obligors), 3.02, 3.04, 3.11 and 3.15 of the Credit Agreement, and in
Sections 2.01, 2.02 and 2.04 through 2.08 of the Guarantee and Security
Agreement, in each such case, such representation and warranty is true and
correct in all respects) on and as of the date hereof, or, as to any such
representation or warranty that refers to a specific date, as of such specific
date;

 

7 

For Eurocurrency Borrowings only.



--------------------------------------------------------------------------------

(b) at the date hereof and immediately after giving effect to the requested
Borrowing, no Default or Event of Default shall have occurred and be continuing;
and

(c) the aggregate Covered Debt Amount (after giving effect to the requested
Borrowing) does not exceed the Borrowing Base reflected on the Borrowing Base
Certificate most recently delivered to the Administrative Agent.

Capitalized terms used but not defined herein shall have the respective meanings
assigned to such terms in the Credit Agreement.

 

CORPORATE CAPITAL TRUST, INC. By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT E

[Form of Interest Election Request]

INTEREST ELECTION REQUEST

[Date]

JPMorgan Chase Bank, N.A., as Administrative Agent

500 Stanton Christiana Road, Ops 2, Floor 03

Newark, DE 19713-2107

Attention: John Enyam

 

  Re: Senior Secured Term Loan Credit Agreement dated as of May 20, 2014 (as

     amended, restated, amended and restated, supplemented or otherwise
modified,

     the “Credit Agreement”) between Corporate Capital Trust, Inc. (the
“Borrower”),

     the lenders parties thereto and JPMorgan Chase Bank, N.A., as
administrative agent

Ladies and Gentlemen:

The Borrower hereby provides the following information in compliance with
Sections 2.02 and 2.05 of the Credit Agreement:

 

1. This request applies to [            ].

 

2. The effective date of the election is [            ].

 

3. The resulting Borrowing is an [ABR Borrowing][Eurocurrency Borrowing].

 

4. The Interest Period is [one] [two] [three] [six] months.8

Capitalized terms used but not defined herein shall have the respective meanings
assigned to such terms in the Credit Agreement.

 

CORPORATE CAPITAL TRUST, INC. By:  

 

  Name:   Title:

 

8  For Eurocurrency Borrowings only.